Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 1 of 166
                                                                                        1
                        UNCLASSIFIED, COMMITTEE SENSITIVE




       EXECUTIVE SESSION

       PERMANENT SELECT COMMITTEE ON INTELLIGENCE,

       U.S. HOUSE OF REPRESENTATIVES,

       WASHINGTON, D.C.




             INTERVIEW OF: RINAT AKHMETSHIN




                                 Monday, November 13, 2017

                                     Washington, D.C.




             The interview in the above matter was held in Room HVC-304, the Capitol,

       commencing at 9:40 a.m.

             Present: Representatives Conaway, Ros-Lehtinen, Schiff, Himes, Carson,



                        UNCLASSIFIED, COMMITTEE SENSITIVE

    PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 2 of 166
                                                                        2
                         UNCLASSIFIED, COMMITTEE SENSITIVE


       Quigley, and Swalwell.




                         UNCLASSIFIED, COMMITTEE SENSITIVE

    PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 3 of 166
                                                                        3
                       UNCLASSIFIED, COMMITTEE SENSITIVE




       Appearances:




       For the PERMANENT SELECT COMMITTEE ON INTELLIGENCE:




       For RINAT AKHMETSHIN:



       MICHAEL TREMONTE

       MICHAEL GIBALDI

       SHER TREMONTE LLP

       90 BROAD STREET

       23RD FLOOR

       NEW YORK, NY 10004




                       UNCLASSIFIED, COMMITTEE SENSITIVE

    PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 4 of 166
                                                                                               4
                            UNCLASSIFIED, COMMITTEE SENSITIVE




                               Good morning all. This is an unclassified interview of Rinat

       Akhmetshin.

                My apologies if I mispronounced that. Thank you for speaking with us

       today.

                For the record, I am                              here at the House

       Permanent Select Committee on Intelligence for the majority. There are also a

       number of Members and staff present who will introduce themselves as the

       proceedings get underway. But before we begin I wanted to state a few things for

       the record.

                The questioning will be conducted by Members and staff. During the

       course of this interview Members and staff may ask questions during their allotted

       time period.

                Some questions may seem basic, but that is because we need to clearly

       establish facts and understand the situation. Please do not assume we know any

       facts you have previously disclosed as part of any other investigation or review.

                This interview will be conducted at the unclassified level.

                During the course of this interview we will take any breaks that you desire.

       We ask that you give complete and fulsome replies to questions based on your

       best recollection. If a question is unclear or you are uncertain in your answer,

       please let us know. And if you do not know the answer to a question or cannot

       remember, simply say so.

                You are entitled to have counsel present for this interview and I see that

       you have brought them with you.

                So at this time, would counsel could please identify themselves for the


                            UNCLASSIFIED, COMMITTEE SENSITIVE

    PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 5 of 166
                                                                                             5
                            UNCLASSIFIED, COMMITTEE SENSITIVE


       record?

                MR. TREMONTE: Michael Tremonte.

                MR. GIBALDI: Michael Gibaldi.

                              Thank you.

                The interview will be transcribed. There is a reporter making a recording of

       these proceedings so we may easily consult the written compilation of your

       answers at a later date. Because the reporter cannot record gestures, we ask

       that you answer all questions verbally. If you forget to do this, you might be

       reminded to do so. You may also be asked to spell certain terms or unusual

       phrases.

                Consistent with the committee's rules of procedure, you and your counsel,

       upon request, will have a reasonable opportunity to inspect the transcript of this

       interview in order to determine whether your answers were correctly transcribed.

       The transcript will remain in the committee's custody. The committee also

       reserves the right to request your return for additional questions should the need

       arise.

                The process for the interview is as follows. The minority will be given 45

       minutes to ask questions, after which time the majority will be given 45 minutes to

       ask questions. Immediately thereafter we will take a 5-minute break should you

       desire, after which time we will continue in the following fashion. The minority will

       be given 15 minutes to ask questions and the majority will be given 15 minutes to

       ask questions thereafter.

                We will continue in these 15-minute rounds until all questioning is

       exhausted. These time limits will be strictly adhered to by all sides and time will

       be kept for each portion of the interview with warnings given at the 5- and 1-minute


                            UNCLASSIFIED, COMMITTEE SENSITIVE

    PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 6 of 166
                                                                                               6
                             UNCLASSIFIED, COMMITTEE SENSITIVE


       mark, respectively.

              To ensure confidentiality, we ask that do you not discuss the interview with

       anyone other than your attorney. You are reminded it is unlawful to deliberately

       provide false information to Members of Congress or staff.

              Lastly, the record will reflect that you are voluntarily participating in this

       interview, which will be under oath.

              Mr. Akhmetshin, if you would raise your right-hand to be sworn.

              Do you swear or affirm that the testimony you are about to provide is the

       truth, the whole truth, and nothing but the truth?

              [Witness sworn.]

                              And also as a reminder, if you could please make sure your

       microphone is on with the green light on and speak into it so the reporter can hear

       what you are saying.

              Mr. Chairman, over to you for any opening remarks.

              MR. CONAWAY: Thank you for being here this morning.

              Andre, are you ready to begin.

              MR. CARSON: Yes, sir. Thank you.

              Thank you, Mr. Akhmetshin.

              Give some insight. Explain to us where you grew up and tell us about your

       time in the Russian military.

              MR. AKHMETSHIN: Good morning, Members and staff. My name is

       Rinat Akhmetshin. I was born January 22nd, 1968 in Kazan, Russia, which is a

       predominantly Muslim region of at that time Soviet Union and I was raised there.

       My father was in the military so we traveled a little bit around the country, but most

       of my time I spent there in Kazan.


                             UNCLASSIFIED, COMMITTEE SENSITIVE

    PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 7 of 166
                                                                                               7
                           UNCLASSIFIED, COMMITTEE SENSITIVE


               I graduated from the high school in 1985. And in the same year I enrolled

       into University of Kazan to study chemistry. After my first year in the university, I

       was drafted in the Soviet Army --

               MR. TREMONTE: I am going to ask you -- so there is a court reporter

       here who is typing your answers. And because you speak quickly and I can see

       her face and her facial expressions, she is not having an easy time. So try to

       slow down a little bit for her benefit, if nothing else.

               MR. AKHMETSHIN: Yes. Thank you.

               So after my first year in the university I was drafted in the Soviet Army.

       The draft was mandatory at that time. And I was assigned to a rather small and

       obscure part of the Soviet military called Commandant Service, which it

       has -- there is no equivalent in the U.S. Army, from what I understand, but it's

       something which kind of provides support to different branches of headquarters.

               For example, there are people who are secretaries in that service, drivers,

       people who do guard duty for different parts of the military.

               So I was assigned to that unit and I served there for 2 years. And I was

       discharged in, I believe, June 1988. And in September for the same year, I went

       back to the university and I graduated university degree in physical chemistry in

       1992.

               At the same year, I enrolled in a graduate school, also in physical

       chemistry. And after year there I decided to continue my studies, chemistry

       studies, in the United States. And I enrolled in the graduate school here in

       Washington, D.C., at the Catholic University of America.

               MR. CARSON: When you served in the Commandant --

               MR. AKHMETSHIN: Commandant Services.


                           UNCLASSIFIED, COMMITTEE SENSITIVE

    PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 8 of 166
                                                                                                    8
                            UNCLASSIFIED, COMMITTEE SENSITIVE


              MR. CARSON: What were your duties? Did you do personal protection?

       Were you a driver?

              MR. AKHMETSHIN: I did a number of things. So I did a lot of guard duty,

       which not a very fun thing to do. I also for a while I was a courier. So, you know,

       they give you these big keys with the handcuff, and two soldiers have Kalashnikov,

       it's like issue gun, and then they tell you, like, to go somewhere. Mostly fraud, like

       Baltic military district. I did a lot of, like, carrying documents there.

              I was in support. I did a lot of guarding. I also did, you know, these troop

       movements. One of the parts of Commandant Service also is to ensure security

       of troop movements. So I was like really -- actually in the beginning, I was

       directing traffic. So this -- like, I had this, like, leather coat, helmet, this little stick.

              MR. CARSON: Did you do advance work?

              MR. AKHMETSHIN: What do you mean advance, sir?

              MR. CARSON: Before the troop movement, you would scope out the area,

       look at potential risks, block off traffic.

              MR. AKHMETSHIN: Yes, actually. Just to ensure that traffic, like, military

       troops move with least kind of hindrances so it doesn't hit someone or -- just, yes,

       both the roads, make sure that they go without stopping.

              MR. CARSON: Who were your mentors?

              MR. AKHMETSHIN: Well, there are a number of people, you know, they

       were very good people who were -- I mean, like, you're on the -- I was a young

       kid, I was 18. So that's kinds of -- there were many people.

              MR. CARSON: Anyone in particular?

              MR. AKHMETSHIN: There are many people.

              MR. CARSON: Leadership.


                            UNCLASSIFIED, COMMITTEE SENSITIVE

    PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 9 of 166
                                                                                             9
                           UNCLASSIFIED, COMMITTEE SENSITIVE


              MR. AKHMETSHIN: You know, since I was so low in this type food chain,

       so I really, mostly, like some older fellows, soldiers, some officers.

              MR. CARSON: Grad school.

              MR. AKHMETSHIN: Yes, sir.

              MR. CARSON: You ended at grad school before I took you back.

              MR. AKHMETSHIN: Correct, sir, yes. I enrolled in graduate school here

       and professor wanted to have someone in her group which has more experience

       in the kinetics of reactions, so my Ph.D. was in bio-organic chemistry, it is a way

       how enzymes work with just different substracts.

              So we did some work with that chemistry, but the majority of my Ph.D.

       thesis was on blood enzymes. So just finding these compounds which

       could -- because there are a lot of people who have blood enzyme deficiencies, for

       example, hemophilia one of them, more known one, but there are many other

       disease which are genetic.

              So I've done some work with that professor. I published -- I wouldn't say

       extensively, but I published in a very -- probably the most important chemical

       journals there are in the United States and in the world. And in, I believe, in 1998

       I graduate with Ph.D. in bio-organic chemistry.

              MR. CARSON: Are you a dual citizen?

              MR. AKHMETSHIN: I am a dual citizen. Yes, sir.

              MR. CARSON: How often do you travel back to Russia?

              MR. AKHMETSHIN: Often. I still have a sister there. I have a

       mother-in-law. My daughter is also bilingual, double -- dual citizen. So I try to

       spend time there with my sister and my relatives as much as I can.

              MR. CARSON: How much is that?


                           UNCLASSIFIED, COMMITTEE SENSITIVE

    PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 10 of 166
                                                                                          10
                           UNCLASSIFIED, COMMITTEE SENSITIVE


               MR. AKHMETSHIN: Sometimes like four, five times a year, easy. And

        sometimes, sometimes for the work I also travel to Moscow. I have some clients

        in Moscow.

               MR. CARSON: So total maybe 8 to 10 times a year?

               MR. AKHMETSHIN: It could be. It is depending on the year.

               MR. CARSON: Do you have any relatives in the military?

               MR. AKHMETSHIN: No. My father passed away actually the year I was

        drafted, so it was in 1986.

               MR. CARSON: Any current friends who serve in the military?

               MR. AKHMETSHIN: No one.

               MR. CARSON: Do you still keep in contact with some of those folks you

        serve with?

               MR. AKHMETSHIN: Not really. It's kind of things fell apart.

               MR. CARSON: Tell us about your work as a lobbyist. How did you get

        into lobbying?

               MR. AKHMETSHIN: After I graduated from -- I got my doctorate, I start

        looking for jobs, and so I went to few interviews. In meantime, I did postdoctoral

        studies. So I was with another professor in our department. I was postdoc.

        And I was actually looking for jobs.

               And my wife at the time was also a graduate student, and so unfortunately

        there are not that many research chemistry positions in this town. There is

        mostly -- mostly my research was related to pharmaceutical research and the

        majority of the firms are, like, New Jersey, you know, just further, Midwest.

               So I was looking for jobs and I saw an ad. This ad was looking for different

        jobs. And academia wasn't exactly what I was happy with. It's very difficult at


                           UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 11 of 166
                                                                                             11
                             UNCLASSIFIED, COMMITTEE SENSITIVE


        that time in research, money and all those stuff, and politics of departments was

        not very pleasant.

               So I was also actively looking for opportunities outside of the academia.

        And one day I saw an ad in The New York Times -- there was a time when actually

        people read -- looked for jobs in the newspapers -- there was an ad, very short ad,

        which was looking for someone with advanced degree.

               MR. TREMONTE: I'm sorry, Mr. Carson. I'm asking my colleague just to

        move the chair back a little bit. The court reporter is sitting at an angle.

               MR. AKHMETSHIN: So it was an ad that was placed by the law firm,

        which had a client who wanted to --

               MR. CARSON: Which firm?

               MR. AKHMETSHIN: It's a firm called Coudert Brothers, which is no longer.

        It is one of the oldest firms in the United States, but it's kind of dissolved.

               MR. CARSON: This was U.S. based?

               MR. AKHMETSHIN: Yes, U.S. based. It is oldest U.S. international law

        firm I think it was, 1832.

               So I came in for an interview and there was a partner there who kind of

        explained to me that it's a job for mostly to do with Central Asia, particularly a

        country called Kazakhstan, and that there's a former prime minister, who used to

        be a client of the firm at that time, decided to run for President.

               And the country kind of was moving in more a dictatorial direction and he

        wanted to -- the Presidential election was coming up so he wanted to kind of

        address or find allies for his vision for Kazakhstan in the West.

               So he set up -- and at that time, he was living in exile in Switzerland, so

        there is this Zurich-based foundation which was set up there, and they were


                             UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 12 of 166
                                                                                            12
                            UNCLASSIFIED, COMMITTEE SENSITIVE


        looking for someone in Washington, D.C., to represent the foundation and to have

        to manage political outreach of this country. Mostly administrative work, so just

        hiring public relation firms, lobbying firms.

               MR. CARSON: Which foundation?

               MR. AKHMETSHIN: It was -- at that time the foundation is called, in

        English it's Kazakhstan 21st Century Foundation. It was based in Zurich,

        Switzerland, and we opened an office here in Washington, D.C.

               MR. CARSON: And the foundation was a client of the firm?

               MR. AKHMETSHIN: Foundation was a client of the firm, correct, sir.

               MR. CARSON: How long did you represent the foundation?

               MR. AKHMETSHIN: For long time. I would say for maybe about 10

        years. The foundation later merged into this International Eurasian Institute. So

        foundation was -- you know, after my -- just one of the founders, my colleagues,

        former prime minister, wasn't able to -- was not allowed on the ballot.

               And he was actually big, big -- he had many supporters here in the United

        States. There was Vice President Gore, there were Bilateral Commission. So

        there were a lot of people who wanted him to succeed. Unfortunately, just the

        turn in Kazakhstan took turn for worse.

               So my client set up a political party so there's another kind of attempt to do

        electoral work and party was also banned from taking part in the elections.

               And so -- and we ended up doing things just to more to promote more

        transparency. I was involved in this probably to this day largest Foreign Corrupt

        Practices Act case in the history of United States where the President of

        Kazakhstan accepted bribe from -- through American citizen from the Mobil, Exxon

        Mobil Corporation. So for a number of years I was very deeply involved in that


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 13 of 166
                                                                                                  13
                            UNCLASSIFIED, COMMITTEE SENSITIVE


        case.

                In time we were supporting other people from the region, from Uzbekistan,

        Kyrgyzstan, Turkmenistan. So it was -- I actually know a lot of your colleagues

        who were very supportive on issues of free press, political prisoners. There were

        a lot of people weighed in to help.

                You know, it is unfortunate, like, you probably have seen some articles

        where they write, just, oh, he did this for Putin. And this is really simply factually

        not true. I mean, a lot of work I've done, the vast majority I would say, like 80 to

        90 percent of my work was done to advance these issues of Central Asia. And

        there are thousands of people, like journalists, politicians, who will testify to that.

                MR. CARSON: So if you can recall, you talk about transparency being a

        tenet of the foundation.

                MR. AKHMETSHIN: Correct.

                MR. CARSON: Do you remember the vision and mission statements,

        particularly outside of transparency? And to that point, who were the primary

        funders? Where'd you get your funding?

                MR. AKHMETSHIN: It was -- it was -- one of the major, major fundraisers

        for that foundation was a former prime minister. His name is Akazhan,

        A-k-a-z-h-a-n, Kachegeldin, K-a-c-h-e-g-e-l-d-i-n, like Nancy, Kachegeldin.

                So he was -- he still to this day -- Kazakhstan is a very complex country, it's

        like enormous and full of resources, but very scarcely populated. So -- and it's

        also tribal, so it has, like, three tribes there. And the tribal politics is probably

        more important than anything else there to this day. I mean, until probably 1920s

        it was like nomadic tribal country. So the tradition is still very deep there.

                So he's a leader of one of the second largest tribe there. So largest one is


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 14 of 166
                                                                                            14
                           UNCLASSIFIED, COMMITTEE SENSITIVE


        where the president, Nazarbayev, is. And there is like also small they call Zhuz,

        Z-h-u-z, Zhuz.

               And so it is my understanding that the majority of the fundraising came from

        Mr. Kachegeldin and his supporters, mostly businessmen who are kind of in his

        immediate tribe.

               MR. CARSON: Which tribe is that again?

               MR. AKHMETSHIN: It's middle, Zhuz, they call Zhuz, Z-h-u-z, Zhuz.

               MR. CARSON: And these business persons, what industry were they

        involved in? Textile?

               MR. AKHMETSHIN: I remember this gentlemen was in mining, banking.

        Mr. Kachegeldin actually he is not a poor man himself. He came into politics from

        being a businessman. So he had this large coal mine. I think it was biggest like

        coal mine person in Kazakhstan is my understanding.

               MR. CARSON: Did you receive any bonuses for additional business that

        you brought to the firm?

               MR. AKHMETSHIN: Not really. I had a salary. I had a salary.

               MR. CARSON: You had a salary?

               MR. AKHMETSHIN: I had a salary, had an expense account. So It it was

        pretty generous, I'd say.

               MR. CARSON: What kind of interaction did you have with Russian

        diplomats?

               MR. AKHMETSHIN: You know, it's interesting. Russians have very deep

        interest of Kazakhstan because they share -- I think largest Russian border is with

        Kazakhstan. And there are -- you know, actually there is a secessionist

        movement in the northern Kazakhstan, which is mostly Russian. It is very similar


                           UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 15 of 166
                                                                                                 15
                              UNCLASSIFIED, COMMITTEE SENSITIVE


        to what we see in Ukraine these days.

                 It's also, ironically, it's also coal mines, just like in eastern Ukraine. So

        northern Kazakhstan is very industrial, it deals with these things.

                 So I would say every once in a while I would bring -- a lot of my work was to

        organize public events for journalists, for politicians from Kazakhstan. I will take

        them to meet with Members of U.S. Congress, with a lot of State Department

        people, people in other branches of U.S. Government.

                 And we also did a lot of public events. So, for example, there are, as you

        know, there are a number of think tanks throughout this town which have strong

        former Soviet Union focus.

                 And every once in a while -- and those events are usually pretty small, like

        people come, experts, journalists. And always there will be -- like almost always

        there will be some like third secretary of Russian Embassy, who will come and

        say, "You know, can we kind of talk to you about something or can we talk to your

        guests about this? We would like to kind of have a tea."

                 And I would know that they are more than diplomats when FBI later

        approaches me and says, you know, what's up with this guy? And so it is pretty

        clear.

                 But after a while they kind of stopped approaching me. But for a number of

        years it was usually like mostly in the late '90s there were several episodes where

        there's people who had affiliation with Russian Embassy. But I haven't seen or

        spoken to Russians diplomats now probably in a decade.

                 MR. CARSON: How often would you get visits from the FBI?

                 MR. AKHMETSHIN: Fairly regularly.

                 MR. CARSON: And what would they essentially say to you? This


                              UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 16 of 166
                                                                                           16
                          UNCLASSIFIED, COMMITTEE SENSITIVE


        gentleman you met with last Thursday --

              MR. AKHMETSHIN: You know, I'm not sure whether -- you know, a lot of

        stuff which we discussed was also they asked just like you guys asked to discuss.

        So I'm not sure whether I should discuss my interactions with those guys.

              MR. CARSON: Generally speaking, what kind of things? They would

        alert you about someone you met with who happened to be a person of interest

        regarding an investigation?

              MR. TREMONTE: May we just confer?

              [Discussion off the record.]

              MR. TREMONTE: Thank you.

              MR. AKHMETSHIN: So there -- you know, actually it's funny. Once I was

        organizing my kind of, you know, my business cards into an electronic database

        and I realized that I know so many like agents, special agents and other people,

        probably like a couple dozen.

              MR. CARSON: You know them personally?

              MR. AKHMETSHIN: Personal.

              MR. CARSON: Those agents who have visited you, did you have a prior

        relationship with them?

              MR. AKHMETSHIN: No, no. Usually it happens like, you know, just

        agents come. They will say -- they probably were like mostly diplomatic

        confrontations. That's where the first people who --

              MR. CARSON: That was their division.

              MR. AKHMETSHIN: That was first thing. And, for example, they

        would -- they'll come and talk. Do you know this guy? And what did he ask you

        about? What is his thinking? What is his interest?


                          UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 17 of 166
                                                                                            17
                            UNCLASSIFIED, COMMITTEE SENSITIVE


               And, you know, it's usually, like, it's not just conversation. It's Washington

        is a social town. And, quite frankly, I was very much interested in kind of telling or

        projecting on behalf of my kind of foundation to show that our vision has an

        attraction in Washington, D.C.

               So there is Russians. Russians are also -- I mean like Russia is still a

        neighbor of Kazakhstan, so to project a strong opposition position in Washington,

        D.C., was beneficial to foundation and to people who believed that.

               One of these kind of leaders of that organization was prime minister. He

        had this political agenda or desire to come back to Kazakhstan to kind of change

        things particularly. So for me there's absolutely -- I mean, it was natural as a part

        of my work to be able to show. So I was happy that Russians are interested in

        these matters.

               MR. QUIGLEY: We're handing off.

               MR. AKHMETSHIN: I'm sorry?

               MR. QUIGLEY: We're handing off.

               MR. AKHMETSHIN: Yes.

               MR. QUIGLEY: Good morning.

               MR. AKHMETSHIN: Good morning, sir.

               MR. QUIGLEY: So did you ever serve with the GRU?

               MR. AKHMETSHIN: No, sir.

               MR. QUIGLEY: Any other Russian intelligence service?

               MR. AKHMETSHIN: No, sir. My active military service was between ages

        18 and 20, and I really kind of was still a kid. And I was military Soviet Army

        officer. A sergeant, actually, not even an officer at that time. I commissioned as

        a first lieutenant in 1991.


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 18 of 166
                                                                                       18
                           UNCLASSIFIED, COMMITTEE SENSITIVE


               MR. QUIGLEY: This would have been back then the KGB, right?

               MR. AKHMETSHIN: No. I was at the Soviet Army. It was not the KGB,

        sir.

               MR. QUIGLEY: No, I'm just saying -- I'm asking you if you ever served

        with any Russian intelligence service, it would have been --

               MR. AKHMETSHIN: My knowledge there are several intelligence agencies

        in the Soviet Union and KGB would be another one, yes.

               MR. QUIGLEY: And you never served with them?

               MR. AKHMETSHIN: No, I had not, sir.

               MR. QUIGLEY: Did you ever work with any Russian intelligence service?

               MR. AKHMETSHIN: As a part of my service, our unit for some time was

        providing support for entity called Osobyi Otdel special department.

               MR. TREMONTE: Spell that.

               MR. QUIGLEY: Can you spell that? And your counsel is correct, I think

        you're going to give our reporters accelerated carpal tunnel.

               MR. AKHMETSHIN: Osobyi, O-s-o-b-y-i, Osobyi, Otdel, O-t-d-e-l, which

        roughly kind of describes a special department.

               MR. QUIGLEY: And what were their functions?

               MR. AKHMETSHIN: It is pretty much a counterintelligence unit of the

        Soviet Army.

               MR. QUIGLEY: A what?

               MR. AKHMETSHIN: Of Soviet Army.

               MR. QUIGLEY: No, before that, a --

               MR. AKHMETSHIN: Osobyi Otdel, that's special department.

               And we were supporting headquarters of military commands. For


                           UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 19 of 166
                                                                                           19
                           UNCLASSIFIED, COMMITTEE SENSITIVE


        example, for some time I served in Bots military command. It is like a Pentagon

        for that district. And so for some time I was attached to that unit, yes.

               MR. QUIGLEY: And what were your duties? What did you do for them?

               MR. AKHMETSHIN: Guard duty, and I carried some of their documents. I

        was a courier.

               MR. QUIGLEY: So that's working with an intelligence service if you're

        carrying their dockets. You're acting as a courier, right?

               MR. AKHMETSHIN: I was a courier. I was they never -- when you join a

        service they assign you a position and rank. I was a private and then a sergeant

        of the Soviet Army. I have never been a member of KGB, sir.

               MR. QUIGLEY: But I was trying to broaden that. Working with them at

        any -- in your whole lifetime, even since you've been here to the United States,

        have you ever worked with Russian intelligence services?

               MR. AKHMETSHIN: In a capacity of a soldier I provide --

               MR. TREMONTE: The question was since you moved to the United

        States.

               MR. AKHMETSHIN: Ah. No, sir, no.

               MR. QUIGLEY: Any communication with any Russian intelligence service?

               MR. AKHMETSHIN: No, sir.

               MR. QUIGLEY: Any of their attempts to communicate with you?

               MR. AKHMETSHIN: No, sir. I have done -- if I may elaborate -- I have

        done one -- which was reported to the media -- I have done one pro bono project

        for Russian drug enforcement agency, not even for drug enforcement agency. It

        is something to do with this U.S.-Russia cooperation in fighting drugs in

        Afghanistan.


                           UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 20 of 166
                                                                                                20
                            UNCLASSIFIED, COMMITTEE SENSITIVE


               So it was never at the direction of that agency and it was just pro bono

        work, kind of favor to a journalist who has done a lot of work.

               MR. QUIGLEY: So when I ask if you've had any communication with these

        intelligence services, that would also include their liaisons, their representatives,

        interlocutors, right? I mean, anybody that you understand had some relationship

        with Russian intelligence services that you would have communicated with.

               MR. AKHMETSHIN: I mean, other than people, people approaching me

        just at these events, just political secretary asking some questions, you know.

               As I earlier discussed with your colleague, just ever people from the

        Russian Embassy, which I believe were intelligence officers who approached me,

        and then just in that extent of this communication was well-known to American

        counterintelligence, FBI.

               MR. QUIGLEY: So how often did that take place since you've been here?

               MR. AKHMETSHIN: In the beginning of work there were several, I would

        say three or four instances where people -- people were approaching me, yes.

               MR. QUIGLEY: When say at the beginning, when would that have been?

               MR. AKHMETSHIN: It ended some time -- once I think that my clients' or

        this foundation's work was kind of winding down and were moved into -- were not

        actively participating in the electoral politics in Kazakhstan. So I think they, from

        what I might deduce, lost interest.

               MR. QUIGLEY: About what year are we talking about?

               MR. AKHMETSHIN: Maybe 2003, 2004.

               MR. QUIGLEY: And that was the first time you understood that they

        reached out to you since you've been to the country, this country.

               MR. AKHMETSHIN: To the best of my knowledge, yes, sir.


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 21 of 166
                                                                                                21
                            UNCLASSIFIED, COMMITTEE SENSITIVE


               MR. QUIGLEY: I'm sorry, what?

               MR. AKHMETSHIN: To the best of my knowledge. Since then I don't

        recollect any -- remember any approaches from people in the Russian Embassy.

               MR. QUIGLEY: And none before that time.

               MR. AKHMETSHIN: And none other than I described.

               MR. QUIGLEY: Okay. So there were -- did you say three or four?

               MR. AKHMETSHIN: I would say it's been so long, I think so. But three or

        four, yes.

               MR. QUIGLEY: And what kind of questions were they asking you?

               MR. AKHMETSHIN: They're asking what kind of -- mostly, they were

        interested -- I -- you know, it's -- I wouldn't guess for them, but the question they

        would ask is probably just to gauge to what extent these opposition politicians in

        Kazakhstan have some kind of ear of U.S. Government, ear of U.S. administration.

               MR. QUIGLEY: Let's just put it in the last 2 years, no communications, no

        one coming up to you that understood worked for the embassy?

               MR. TREMONTE: The questions was the last 2 years.

               MR. AKHMETSHIN: No, sir, no. I haven't spoken -- I had to renew my

        Russian passport recently, and before that 4 years and 5 years I haven't even

        seen a Russian permit.

               MR. QUIGLEY: So how would you describe these encounters, as

        someone just bumps into you and starts talking, right?

               MR. TREMONTE: Excuse me, these are the encounters back in the '90s?

               MR. QUIGLEY: No. I'm talking about the types of encounters that we are

        talking about from 2003. How would you describe it? Did they just happen to

        come up to you and start talking?


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 22 of 166
                                                                                             22
                            UNCLASSIFIED, COMMITTEE SENSITIVE


              MR. AKHMETSHIN: At the events, you know, saying, like, oh, I am media

        attache at this Russian Embassy. And there is this one guy, I remember him well,

        he said, I'm a media attache from Kazakhstan, and he's Russian. And he said,

        but, you know, I grew up in the Kazakhstan. I'm so interested in Kazakhstan. As

        a kid I rode horses there, you know. Some story, like personal.

              MR. QUIGLEY: So you just describe these as someone who casually

        bumped up and started talking to you.

              MR. AKHMETSHIN: Correct. Yes, sir.

              MR. QUIGLEY: None of these type of encounters have taken place, to you

        knowledge, in the last few years?

              MR. AKHMETSHIN: Oh, definitely not, sir.

              MR. QUIGLEY: Okay. You say that you travel back to Russia several

        times a year.

              MR. AKHMETSHIN: Correct.

              MR. QUIGLEY: It is because you have clients there and family.

              MR. AKHMETSHIN: And family, correct, sir.

              MR. QUIGLEY: Can you tell us who your clients are in Russia?

              MR. AKHMETSHIN: In addition to this political work here I also sometimes

        work as an expert in litigations and arbitrations which take place. And, you know,

        the Russian businessmen are very litigious and they like to settle their disputes,

        business disputes in the courts throughout the world, in the United States, but also

        a lot of cases are tried in London and Netherlands because of where those firm's

        are incorporated.

              So I have a client, very old client, who used to be a banker and then he had

        an oil company. He also now has a hedge fund. So he has been one of my kind


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 23 of 166
                                                                                            23
                            UNCLASSIFIED, COMMITTEE SENSITIVE


        of steady clients and I would say personal friends now for a number of years, for

        maybe like 15 years at least.

                MR. QUIGLEY: And who is this?

                MR. AKHMETSHIN: His name is Andrey Vavilov.

                MR. QUIGLEY: You're going to have to --

                MR. AKHMETSHIN: Andrey, A-n-d-r-e-y, Vavilov, V-a-v-i-l-o-v, Vavilov.

                MR. QUIGLEY: And do you know which bank he was connected to?

                MR. AKHMETSHIN: He was -- I don't even remember.

                MR. TREMONTE: Could we have 1 second?

                [Discussion off the record.]

                MR. QUIGLEY: The name of the financial institution or institutions he was

        tied to?

                MR. AKHMETSHIN: He had a bank. It was very early on, actually even

        before I met him. And I met him for first time when he had this oil company in

        Russian north, which he kind of developed, and then he sold it. And with the

        proceeds of the company he went into financial market. He's an economist. He

        actually is a professor at Penn State University.

                MR. QUIGLEY: He's a professor where?

                MR. AKHMETSHIN: At Penn State University, of economics. So he is

        actually an economist, he publishes books, and he was a fellow here a number

        of --

                MR. QUIGLEY: The name of the bank?

                MR. AKHMETSHIN: I don't -- this was before I met him actually. I met

        him in his capacity as the owner, one of the partners in the oil firm.

                MR. QUIGLEY: The oil firm?


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 24 of 166
                                                                                            24
                            UNCLASSIFIED, COMMITTEE SENSITIVE


                MR. AKHMETSHIN: Servernay, S-e-v-e-r-n-a-y, second word Neft, N-e-f-t,

        Neft. So that was this, in that capacity --

                MR. QUIGLEY: You got that?

                THE REPORTER: Yes, sir.

                MR. QUIGLEY: Okay. Any other institutions today he owned or worked

        with?

                MR. AKHMETSHIN: He still had a hedge fund. His spouse passed away

        recently, so I saw him briefly.

                MR. QUIGLEY: Any other clients you still have?

                MR. AKHMETSHIN: Past clients, you know. I had past clients.

        Mr. Vavilov is not a currently client and hasn't been a client for a number of years.

                MR. QUIGLEY: And can you just give us a quick idea who the other

        clients were?

                MR. AKHMETSHIN: It's a chemical company. Another more recent client

        was the chemical company from Moscow.

                MR. QUIGLEY: Name.

                MR. AKHMETSHIN: It's called Eurochem, E-u-r-o-c-h-e-m, Eurochem.

                MR. QUIGLEY: Any others?

                MR. AKHMETSHIN: There's a newspaper called Novay Gazeta,

        N-o-v-a-y, second word G-a-z-e-t-a, Gazeta. It's actually an opposition

        newspapers, it is still very prominent.

                MR. QUIGLEY: Okay. I'm going to pass this on to Adam at this point.

        I'm going to pass this on to you now. Or Mr. Swalwell.

                MR. SWALWELL: Mr. Akhmetshin, good morning.

                MR. AKHMETSHIN: Good morning, sir.


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 25 of 166
                                                                                             25
                           UNCLASSIFIED, COMMITTEE SENSITIVE


               MR. SWALWELL: Do you know Aras Agalarov?

               MR. AKHMETSHIN: No, sir.

               MR. SWALWELL: You never heard of that name before?

               MR. AKHMETSHIN: I heard the name, I never met him.

               MR. SWALWELL: How have you heard of the name?

               MR. AKHMETSHIN: He is one the ethnic Jewish businessmen in Moscow.

        He is a real estate developer and he owns one of the biggest kind of entertainment

        centers in Moscow where the concerts take place, like Madison

        Avenue -- Madison Square

        Garden, something like that.

               MR. SWALWELL: Do you know anybody who works for him?

               MR. AKHMETSHIN: I met in 2016 someone who works for him.

               MR. SWALWELL: Who was that?

               MR. AKHMETSHIN: His name is Irakly Kaveladze, I-r-a-k-l-y, Kaveladze,

        K-a-v-e-l-a-z -- Kaveladze-- okay, I will start again. Kaveladze, K-a-v-e-l-a-d-z-e,

        Kaveladze.

               MR. SWALWELL: How did you meet Mr. Kaveladze?

               MR. AKHMETSHIN: A client of mine requested my presence in one of the

        meetings and in a runup to that meeting I kind of -- I met him. Actually, I didn't

        know who he works for you, but afterwards he gave him his business card and it

        was an entity which I believe owned by Mr. Agalarov.

               MR. SWALWELL: Who was the client of yours?

               MR. AKHMETSHIN: It's a lawyer for this client of mine, this foundation

        called Hragi.

               MR. SWALWELL: Can you spell that?


                           UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 26 of 166
                                                                                             26
                            UNCLASSIFIED, COMMITTEE SENSITIVE


               MR. AKHMETSHIN: H-r-a-g-i, Hragi.

               MR. SWALWELL: What does the foundation do?

               MR. AKHMETSHIN: It's a foundation which was set up I believe in 2016 to

        advance or to restart adoptions of Russian orphans from -- orphans by U.S.

        citizens, which was kind of stopped in it 2012, I believe.

               MR. SWALWELL: How did you come into contact with the foundation?

               MR. AKHMETSHIN: I have done legal work as an expert on the civil

        forfeiture litigation in Southern District of New York. And in that capacity I was

        reviewing some of the documents. And it came to my attention that the original

        story which was -- which later made its way into this law which was kind of

        adopted by you guys and by -- later signed into law by President Obama -- had a

        lot of inconsistencies.

               And it also came to my attention that the story which was presented to U.S.

        Congress has never been checked by anyone within U.S. Government. And so I

        brought this fact to attention of these at that time clients of the law firm I was

        working with. And one of the suggestions they -- which I made for them --

               MR. SWALWELL: I may have some more questions on that.

               MR. AKHMETSHIN: Please.

               MR. SWALWELL: Mr. Akhmetshin, where is the Hragi Foundation

        organized? Is that out of the United States or out of Russia?

               MR. AKHMETSHIN: I believe it is in the United States, sir.

               MR. SWALWELL: Are any Russian individuals on its board?

               MR. AKHMETSHIN: To my knowledge, there is it no board. I think that

        one of the efforts of the foundation was to set up a board and to set up proper

        fundraising for that foundation, but it never kind of materialized.


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 27 of 166
                                                                                            27
                           UNCLASSIFIED, COMMITTEE SENSITIVE


               MR. TREMONTE: To your knowledge.

               MR. AKHMETSHIN: To my knowledge, yes, sir.

               MR. SWALWELL: Where did the funding that did come in, where did that

        come from?

               MR. AKHMETSHIN: I did not raise money for the foundation. I worked for

        the foundation. But to the best of my knowledge, as was told to me by the

        director of the foundation, the money came from, I believe, three or four Russian

        businessmen. And he gave me the names of these people and I entered them in

        my lobbying disclosure forms.

               MR. SWALWELL: Who are the Russian businessmen.

               MR. AKHMETSHIN: The names escape me at this point, but one of them

        was a guy Denis Katzyv.

               MR. SWALWELL: Can you spell that.

               MR. AKHMETSHIN: D-e-n-i-s, Denis. And last name is Katzyv,

        K-a-t-z-y-v, Katzyv.

               MR. SWALWELL: Have you met any of these individuals? Have you ever

        met them?

               MR. AKHMETSHIN: I only met Denis Katzyv.

               MR. SWALWELL: When did you meet him?

               MR. AKHMETSHIN: I met him first some time in late 2015, I believe like

        November or December.

               MR. SWALWELL: Was that in Moscow or the United States?

               MR. AKHMETSHIN: It was in the United States, sir, in the offices of the

        law firm.

               MR. SWALWELL: Approximately how much money had the foundation


                           UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 28 of 166
                                                                                        28
                            UNCLASSIFIED, COMMITTEE SENSITIVE


        raised in 2016 when it was set up?

               MR. AKHMETSHIN: I do not know. I don't have direct knowledge of that,

        sir.

               MR. SWALWELL: Who was the lawyer representing the foundation who

        hired you?

               MR. AKHMETSHIN: She hired me -- actually, she didn't hire me, the

        director hired me. But her name is Natalya, N-a-t-a-l-y-a, Natalya, Veselnitskaya,

        V-e-s-e-l-n-i-t-s-k-a-y-a.

               MR. SWALWELL: Who was the director?

               MR. TREMONTE: I'm sorry, just so the record is clear, you understood her

        to be the lawyer for the foundation?

               MR. AKHMETSHIN: That is correct, yes.

               MR. TREMONTE: But she did not hire you.

               MR. AKHMETSHIN: She did not hire me, no. She was one of the

        counsels for the foundation, it is my understanding. I'm not sure.

               MR. SWALWELL: Who was the director?

               MR. AKHMETSHIN: There's this gentleman, an Armenian gentleman, his

        name is Robert, R-o-b-e-r-t, Arakelyan, A-r-a-k-e-l-y-a-n, Arakelyan.

               MR. SWALWELL: Is he a U.S. citizen or is he from Moscow or from

        Russia?

               MR. AKHMETSHIN: I think he's a citizen of Armenia, but he might be U.S.

        citizen as well. I'm not certain.

               MR. SWALWELL: What's his connection to Russia?

               MR. AKHMETSHIN: I know he has a doctorate in economics from Russia,

        and I believe he was a personal friend of someone. I don't know exactly.


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 29 of 166
                                                                                                  29
                            UNCLASSIFIED, COMMITTEE SENSITIVE


                MR. SWALWELL: What timeframe was this set up in 2016?

                MR. AKHMETSHIN: I believe it was set up some time, like, in late spring

        of 2016, late spring. Probably around March, April, probably April.

                MR. SWALWELL: And just so I understand it, the purpose of the

        organization was to facilitate adoptions of Russian children by U.S. persons?

                MR. AKHMETSHIN: Yes, that was an ultimate goal, but there were a

        number of intermediate goals as well.

                MR. SWALWELL: What were some of the intermediate goals?

                MR. AKHMETSHIN: First, to bring attention to U.S. Congress to the fact

        that original story of Mr. Magnitsky is a false story, it is a fabricated -- I mean, it

        was fabricated by a former U.S. citizen, someone who made money in Russia and

        gave up his U.S. citizenship to pay taxes in the United States.

                And he was a tax criminal in Russia, and so in order to avoid paying taxes

        in Russia, it was a multi-million-dollar bill, he fabricated that story, and the U.S.

        Congress made no effort on checking that story. So one of the goals is just to

        expose that Mr. Browder is a liar.

                MR. SWALWELL: Is this your personal belief or the organization's belief.

                MR. AKHMETSHIN: It was -- it is my personal belief. I came to that

        knowledge through -- in the process of analyzing legal documents as part of the

        Southern District forfeiture case.

                MR. SWALWELL: And it's fair to say this is also the belief of Russia's

        President, Vladimir Putin. Is that right?

                MR. AKHMETSHIN: I cannot speak for Mr. Putin, but it was definitely my

        belief, sir.

                MR. SWALWELL: But it's fair to say that your knowledge of Mr. Putin's


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 30 of 166
                                                                                                30
                             UNCLASSIFIED, COMMITTEE SENSITIVE


        belief about the Magnitsky Act is that he also shares this view.

                 MR. TREMONTE: If you know?

                 MR. AKHMETSHIN: I'm not sure. You know, he has spoken critically, but

        fairly recently, not until probably recently. I don't remember him taking any

        position on that.

                 The government actually was surprisingly inactive in trying to kind of -- to

        check the facts. And to my knowledge, I was one of the first people who actually

        found factual inconsistencies in the story, as well as there's this documentary

        director who did a movie who found some other things which I missed.

                 And I believe that lawyer, this Russian lawyer, he also through analysis of

        the case, in tax case in Russia, also found number of falsehoods in Mr. Browder's

        story.

                 MR. SWALWELL: And you agree that when we are talking about the

        Magnitsky Act we are talking about sanctions that the United States has placed on

        Russia, that this is about sanctions. Is that right?

                 MR. AKHMETSHIN: I disagree. At least the goal of Hragi, and I know it

        because that's something which I have done personally, was never to overturn

        sanctions. We were supporting the passage of that bill and of global bill and one

        of other legislative strategies was to first of all to expose -- we were fully

        supporting.

                 And there are two, exactly two documents which I circulated on the Hill with

        your colleagues or with the staffers, and at no time, at no meetings, and at no

        written or otherwise communication have we ever asked overturn of the sanctions.

        We wanted to expose the fact that Magnitsky name should not be on that list.

        And it is almost like Russians are doing these security transparency law named


                             UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 31 of 166
                                                                                       31
                            UNCLASSIFIED, COMMITTEE SENSITIVE


        after Bernie Madoff? So that will be very exact influence of that.

                 MR. SWALWELL: Mr. Akhmetshin, my question was the Magnitsky Act is

        a sanction against Russia.

                 MR. AKHMETSHIN: I do believe so, yes, sir.

                 MR. SWALWELL: When did you first meet Natalia?

                 MR. AKHMETSHIN: I met her at the same day, same time as I met

        Mr. Katzyv. That's late 2015.

                 MR. SWALWELL: Where did you meet her first?

                 MR. AKHMETSHIN: At the office of the law firm.

                 MR. SWALWELL: Where was that located?

                 MR. AKHMETSHIN: It's in Rockefeller Plaza in New York.

                 MR. SWALWELL: Have you ever met Natalia in Russia?

                 MR. AKHMETSHIN: I met her in Russia, yes, sir.

                 MR. SWALWELL: When was that?

                 MR. AKHMETSHIN: I met her a few times in Russia. I met her first time, I

        believe, in Russia in April of 2016. I've seen her before a number of times.

                 MR. SWALWELL: Where in Russia did you see her in April 2016?

                 MR. AKHMETSHIN: I had breakfast with her in hotel.

                 MR. SWALWELL: Which hotel?

                 MR. AKHMETSHIN: It's Ritz-Carlton hotel. It's in Moscow in Ritz-Carlton

        hotel.

                 MR. SWALWELL: Is that the one at the Red Square?

                 MR. AKHMETSHIN: It's not far from Red Square, yes. It's on Tderfkaya

        Street. It's T-d-e-r-f-k-a-y-a, Tderfkaya.

                 MR. SWALWELL: Why was that location chosen?


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 32 of 166
                                                                                            32
                             UNCLASSIFIED, COMMITTEE SENSITIVE


               MR. AKHMETSHIN: It was at the time actually of my first lobbying contact.

        It's because your colleagues, congressional delegations of bipartisan delegation

        was staying in that hotel. So I went there to kind introduce Ms. Veselnitskaya to

        some of her colleagues and to kind of bring their attention to this fact or

        inconsistencies of --

               MR. SWALWELL: Which colleagues were staying there?

               MR. AKHMETSHIN: There were a number of -- I don't remember all

        the -- I think there were like five or six or four or five.

               MR. SWALWELL: Who do you remember there?

               MR. AKHMETSHIN: I do remember Dana Rohrabacher.

               MR. SWALWELL: I'll yield back.

               MR. CONAWAY: Well, thank you, sir, for being here. Just a

        couple -- clear up a couple questions I had.

               What year were born?

               MR. AKHMETSHIN: 1968, sir.

               MR. CONAWAY: Six-zero.

               MR. AKHMETSHIN: Six-zero -- I'm sorry, 68.

               MR. CONAWAY: Oh, '68. My math was out the whack by you being 16

        years old in '86 when you got drafted.

               MR. AKHMETSHIN: I was 18?

               MR. CONAWAY: Eighteen. So you said you served 2 years.

               MR. AKHMETSHIN: Two years, yes.

               MR. CONAWAY: But you commissioned as an officer in '92?

               MR. AKHMETSHIN: '91.

               MR. CONAWAY: How did that work?


                             UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 33 of 166
                                                                                            33
                              UNCLASSIFIED, COMMITTEE SENSITIVE


                MR. AKHMETSHIN: I was a graduate student. I was a student in

        university. I also -- it's probably something like ROTC kind of thing.

                MR. CONAWAY: So you rejoined?

                MR. AKHMETSHIN: I did not. ROTC is not a service, I believe. But I

        had an option to -- I had an option to get officer's degree.

                MR. CONAWAY: Okay. So did that make you an officer in the Russian

        Army?

                MR. AKHMETSHIN: In 1991 it made me an officer in Russian Army?

                MR. CONAWAY: How long were you an officer in the army?

                MR. AKHMETSHIN: Three months.

                MR. CONAWAY: Three months. Okay.

                MR. AKHMETSHIN: And it was an officer of chemical and biological

        defense. I was wearing a lot of scrub suits and --

                MR. CONAWAY: So after your 3 months of basic officer training you

        delisted, you quit?

                MR. AKHMETSHIN: You know, the Soviet times was already -- Soviet

        Union was falling apart. Russians were pulling out from Warsaw Pact. There

        were like so many officers who didn't have a job. And I didn't want to be, I just

        wanted to have this option to be been officer.

                MR. CONAWAY: All right.

                So you said you've had longstanding relationships with journalists?

                MR. AKHMETSHIN: Correct. I did not say that, actually.

                MR. CONAWAY: Okay. Well, do you have long -- you've known a lot of

        journalists over your career.

                MR. AKHMETSHIN: I do know a lot of journalists.


                              UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 34 of 166
                                                                                            34
                           UNCLASSIFIED, COMMITTEE SENSITIVE


               MR. CONAWAY: And you've got a newspapers for a client.

               MR. AKHMETSHIN: I have a newspaper and it's still a very good friend of

        mine, yes.

               MR. CONAWAY: Okay. On the Natalia thing, I couldn't figure out who's

        paying you, you kept using client and law firm, foundation interchangeably. So

        just to help me understand.

               MR. AKHMETSHIN: The foundation for this lobbying work I've done in

        connection with this Magnitsky, Global Magnitsky bill, I was paid by the foundation

        called Hragi.

               MR. CONAWAY: By the foundation.

               MR. AKHMETSHIN: Correct, yes, sir.

               MR. CONAWAY: But not the law firm?

               MR. AKHMETSHIN: I did not -- the law firm, you know, I had a very

        limited --

               MR. TREMONTE: It is a pretty straightforward question. In connection

        with your lobbying work for Hragi, were you paid by the law firm?

               MR. AKHMETSHIN: No, I was paid by Hragi. The law firm never paid

        me.

               MR. CONAWAY: By the four gentlemen that you remember one of them.

               MR. AKHMETSHIN: No, I don't believe they paid me. I believe I was paid

        by the U.S. foundation --

               MR. CONAWAY: The foundation was funded by these four guys.

               MR. AKHMETSHIN: Correct. It is my understanding that they have no

        kind of financial stake or those were just contributions. They did not direct any

        work of that foundation.


                           UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 35 of 166
                                                                                            35
                            UNCLASSIFIED, COMMITTEE SENSITIVE


                MR. CONAWAY: Okay. You said you listed them on your foreign agent

        form?

                MR. AKHMETSHIN: LDA. No, it is not a foreign agent. It is a LDA,

        lobbying disclosure act.

                MR. CONAWAY: And just our rules require you to disclose not only the

        foundation that paid you, but also the funders of that foundation?

                MR. AKHMETSHIN: I --

                MR. TREMONTE: May I please have 1 second?

                MR. CONAWAY: I'm just trying to figure out how they got --

                [Discussion off the record.]

                MR. TREMONTE: Okay. So my client or the foundation consulted with

        counsel on the specific requirements and I don't think he knows himself what the

        requirements are, but he complied with them.

                MR. CONAWAY: But with advice of counsel you disclosed all the --

                MR. TREMONTE: Okay.

                MR. AKHMETSHIN: Yes. Foundation had a special like someone who

        consulted them on fundraising and on lobbying disclosures.

                MR. CONAWAY: Okay. What else did you do with respect to working

        with this foundation again to try to do whatever it is, communicate with Congress,

        get the law changed, get the sanctions lifted with the Magnitsky Act? What else

        did you do besides that lunch meeting -- breakfast in London -- or breakfast in

        Moscow?

                MR. AKHMETSHIN: The whole work, lobbying work project was rather

        short. And I wish we would have been able to kind of continue. In addition to

        trying to bring these facts or lies behind original story to the attention of Members


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 36 of 166
                                                                                              36
                            UNCLASSIFIED, COMMITTEE SENSITIVE


        of U.S. Congress, I have also tried to communicate this story to members of the

        press here and to -- and in this probably 4-week project, the whole project lasted

        like 4, 5 weeks max, I also organized a screening, or foundation, and I kind of was

        in charge of this, organize the screening of the documentary which was produced

        by the very famous movie director who has won Cannes movie festivals,

        Sundance movie festival prizes, film which kind of questions the facts behind

        Magnitsky. We did a screening here at the Newseum just down the street.

               MR. CONAWAY: So you said that March, April timeframe, about 4 weeks

        of work. Then fast forward to June, why were you still involved in June?

               MR. AKHMETSHIN: We were still -- there were hearings actually coming

        up. So in April there was this -- we met first with this codel in April and then for --

               MR. TREMONTE: Is it codel?

               MR. AKHMETSHIN: Codel, Yes. Congressional litigation.

               Then there were some gaps in between. And so in total -- in total that's my

        lobbying work was about 4 weeks.

               MR. CONAWAY: Okay. Then in June how did you come to go to the

        meeting with Donald Trump, Jr., and Natalia?

               MR. AKHMETSHIN: Yes. So I was coming to New York on a private

        matter --

               MR. TREMONTE: I'm sure you'll clear this up, but I just want to make sure

        that to the extent the question assumes that meeting had anything to do with

        Hragi, I'm sure the witness will clear that up.

               MR. CONAWAY: Thank you, counselor.

               MR. AKHMETSHIN: Yes. That's correct, thank you. That meeting had

        nothing to do and I was not aware of the meeting even taking place until probably


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 37 of 166
                                                                                            37
                            UNCLASSIFIED, COMMITTEE SENSITIVE


        an hour or 2 hours before.

               MR. CONAWAY: So had you maintained contact with -- and I can't

        pronounce her last name -- this Natalia V.

               MR. AKHMETSHIN: Yes, sir.

               MR. CONAWAY: You kept contact with her throughout April, May, June?

               MR. AKHMETSHIN: Correct, yes.

               MR. CONAWAY: And you were aware that she was still working diligently

        to communicate the errors associated with the Magnitsky Act?

               MR. AKHMETSHIN: Yes, sir.

               MR. CONAWAY: And who called you?

               MR. AKHMETSHIN: I think hearings were scheduled some time in

        mid-June. So that's kind of one of the reasons why I was still in touch with her.

        There was, I think, it's markup on that bill or something to that effect.

               MR. CONAWAY: So how many times did you talk to her in May and June?

               MR. AKHMETSHIN: Four or five times.

               MR. CONAWAY: Okay. You work for the foundation. You are on an

        hourly basis, a project basis?

               MR. AKHMETSHIN: I bill them by the hour.

               MR. CONAWAY: All right. So you bill them, even though the work was

        done in March and April, you continued to bill them in May and June?

               MR. AKHMETSHIN: I only bill for -- I wish I could bill as much as I can. I

        bill for the work I've done for research and communication.

               MR. CONAWAY: Okay. And you billed in May?

               MR. AKHMETSHIN: I believe I billed them in May.

               MR. CONAWAY: And then you billed in June?


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 38 of 166
                                                                                            38
                           UNCLASSIFIED, COMMITTEE SENSITIVE


               MR. AKHMETSHIN: I billed them in June.

               MR. CONAWAY: So take us -- walk us through how you got invited to a

        meeting with Donald Trump, Jr. What day was that?

               MR. AKHMETSHIN: That morning I was traveling to New York from

        Washington, D.C., on a private matter. I had a distant relative who was

        performing in this play in New York, and so my sister actually told me to go see it.

        And I was traveling there with a colleague and he had his own things, his wife just

        passed away at that time, and they have a scholarship set up at the Metropolitan

        Museum on art history.

               So he was going there for a meeting with some of the regents there. And

        so he and I, we went to New York. And so he went to his meeting. I went to kind

        of run some personal errands. And I received a phone call from Ms.

        Veselnitskaya asking me to join her for lunch. And I said that's fine.

               So I came to this place on Madison Avenue -- Madison and 62nd, I think.

        It's really not a very nice place. So we -- I walked in and Ms. Veselnitskaya was

        there already with that gentleman which your colleague was inquiring about, Irakly

        Kaveladze.

               So she was there and there was an interpreter there present, and they were

        already kind of finishing their meal. I had lunch before so I joined them for a cup

        of tea and Natalia told me, you know what, we're going to this meeting with

        President Trump's son and so what do you think I should tell him?

               MR. CONAWAY: Tell him in reference to what?

               MR. AKHMETSHIN: To this Magnitsky story.

               MR. CONAWAY: Okay.

               MR. AKHMETSHIN: And I say, you know, it is a great issue for election


                           UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 39 of 166
                                                                                                 39
                             UNCLASSIFIED, COMMITTEE SENSITIVE


        campaign because it shows that previous administration sometimes, you know,

        there is declaration of U.S.-Russia relationship. There are objective reasons for

        it, but some reasons for it are false, and that would be a good opportunity because

        there is also a large constituency of Americans who were affected by that law.

                 I personally met families who cannot take kids out of Russia who are stuck

        in that limbo. They already have papers to take the kids out. They adopted

        them. But the ban precludes them from taking these kids out of Russia.

                 And it is truly heartbreaking. I am a father myself and I actually once took

        Ms. Veselnitskaya to meet one of these people. Ms. Veselnitskaya is a mother of

        four. Her son is a marine now serving in the Pacific, Soviet -- Russian Pacific

        fleet.

                 And it is heartbreaking because there are -- really they tell the story, show

        the pictures of these kids, and most of them are like special needs kids. There is

        one lady lives just outside Washington, she has two kids, she has four or five of

        her own. And then she has two kids, one kid paralyzed from neck down and

        another girl has no leg. And, you know, it has been 4 years, now 5 years, she

        says "my kids." It is heartbreaking.

                 MR. CONAWAY: How did you actually go -- what happened that triggered

        you going to the meeting?

                 MR. AKHMETSHIN: I'm sorry?

                 MR. CONAWAY: What happened at the lunch that triggered you going to

        the meeting?

                 MR. AKHMETSHIN: So she tells me --

                 MR. TREMONTE: You need to let the Members finish.

                 MR. AKHMETSHIN: I'm sorry, sir.


                             UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 40 of 166
                                                                                           40
                          UNCLASSIFIED, COMMITTEE SENSITIVE


              MR. CONAWAY: What happened at lunch that triggered you being asked

        to go to the meeting?

              MR. AKHMETSHIN: Yes. So she asked me like -- and we were talking

        and she said, you know, you should join us. And I wasn't even dressed for the

        meeting. I was like wearing t-shirt, jeans. And she said, why don't you join us?

        And I said, like, you sure? She said, yeah, yeah. And she actually looked at this

        Kaveladze guy and said, yeah. So I say, fine. I was actually curious, how this

        even happens.

              MR. CONAWAY: So after the meeting what role have you played with

        respect to the Magnitsky Act since that meeting, anything?




                          UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 41 of 166
                                                                                               41
                            UNCLASSIFIED, COMMITTEE SENSITIVE


        [10:41 a.m.]

               MR. AKHMETSHIN: After that meeting, I was trying to -- I proposed to

        include Ms. Veselnitskaya as a witness at the hearing which took place on

        U.S.-Russia relationship. So I wanted her to tell the story, because she

        researched it the first thing. And I have done screening of film. And that's pretty

        much -- nothing else since then.

               The work on Magnitsky Act. She had some health problems throughout

        the summer. And although I believe it would have been very beneficial to

        everyone to have that story heard about this falsehood and about how this former

        U.S. citizen was able to bamboozle pretty much U.S. Government into signing a

        law which affected so many people, and truly destroyed the relations between U.S.

        and Russia. Unfortunately, the work of foundation ended at that point and I

        haven't done anything.

               I tried to. I approached her sometime like late summer 2016, telling her

        this: Congress is still in session for a few more months. There will be markups,

        there will be conference, and there will be opportunities to bring this to the

        attention of -- but they were not interested or they had no money and so --

               MR. CONAWAY: So, getting back to the meeting at Trump Tower, Donald

        Jr., it has been reported in the public media that one of the triggers for -- one of the

        incentives for getting the meeting was that Natalia, et al., her group, you, others,

        would provide the Trump campaign with opposition research on Hillary Clinton.

        Were you aware of that?

               MR. AKHMETSHIN: I'm not aware of that, sir.

               MR. CONAWAY: You're not aware that that was the meeting, or you're not

        aware of the public reporting after that?


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 42 of 166
                                                                                            42
                           UNCLASSIFIED, COMMITTEE SENSITIVE


              MR. AKHMETSHIN: I -- no, no, I read news stories. Sadly, it was in

        many of them. I did not do any research, opposition research on Hillary Clinton or

        anyone else from the campaign. I really have a very skeptical view of election

        campaigns, so there are no favors.

              MR. CONAWAY: But sticking with the meeting, you went to the meeting

        under the -- with the only reason you came was the invitation of Natalia V and your

        previous work with respect to the sanctions under that law?

              MR. AKHMETSHIN: That is correct, sir. And, again, I just want to set the

        record straight. It was not about repealing sanctions, as it's continuously being

        reported by the media. It's -- my work was to compel Members of U.S. Congress

        to make an independent investigation into the facts of Magnitsky's story, which

        was never done by anyone in the U.S. Congress, and I believe that if some

        staffers helped to fabricate that story. And that's my extent. It was never

        working to overturn sanctions. Our goal was much -- there was like an ultimate

        goal and a few intermediate goals in between. And so that's the only role with

        which I was invited to speak at the meeting.

              MR. CONAWAY: All right. Do you know Glenn Simpson?

              MR. AKHMETSHIN: I do know Glenn Simpson.

              MR. CONAWAY: How do you know Glenn Simpson?

              MR. AKHMETSHIN: He is an old acquaintance of mine.

              MR. CONAWAY: How did you meet him?

              MR. AKHMETSHIN: I met him, I believe -- I actually knew his wife quite

        well. She was a bureau chief in Wall Street Journal in Brussels in the early

        2000s.

              MR. CONAWAY: What kind of bureau chief?


                           UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 43 of 166
                                                                                            43
                           UNCLASSIFIED, COMMITTEE SENSITIVE


               MR. AKHMETSHIN: For Wall Street Journal.

               MR. CONAWAY: For Wall Street Journal, okay.

               MR. AKHMETSHIN: Wall Street Journal, yes. And I've done -- in addition

        to work I do in the United States, I also have done some work on behalf of my

        clients in the European Union and FU and European Parliament, those

        organizations, OIC.

               MR. CONAWAY: I'm sorry, did you say you were working for Fusion GPS?

               MR. AKHMETSHIN: No, I never worked for Fusion GPS.

               MR. CONAWAY: Okay. What kind of work were you doing, and who for?

               MR. AKHMETSHIN: In Europe. And so for that work I met the bureau

        chief of Wall Street Journal.

               MR. CONAWAY: Oh, you were working on behalf of the Wall Street

        Journal?

               MR. AKHMETSHIN: No, sir.

               MR. CONAWAY: What were you doing?

               MR. AKHMETSHIN: Let me try again. So I had client matters with

        respect to European Union, European Parliament matters. And so, I traveled to

        Brussels quite frequently. And we had some congressional -- European

        Parliament hearings organized there. So I always wanted the press to write about

        those. And so, in that capacity, I met the bureau chief of Wall Street Journal in

        the early 2000s.

               MR. CONAWAY: And these clients were what kind of clients?

               MR. AKHMETSHIN: It's a complex. Central Asian people, and Russians

        as well, Central Asians.

               MR. CONAWAY: So have you ever worked for Fusion GPS?


                           UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 44 of 166
                                                                                          44
                            UNCLASSIFIED, COMMITTEE SENSITIVE


                 MR. AKHMETSHIN: Never, sir.

                 MR. CONAWAY: Have you worked personally for Glenn Simpson?

                 MR. AKHMETSHIN: Never, sir.

                 MR. CONAWAY: Have you worked, to your knowledge, through another

        entity for Fusion GPS or Glenn Simpson?

                 MR. AKHMETSHIN: No, sir. I've known him quite well and for a long

        time. I have never worked for him, and neither he worked for me.

                 MR. CONAWAY: Do you know if Glenn Simpson met with Natalia?

                 MR. AKHMETSHIN: I know that they knew each other, yes.

                 MR. CONAWAY: You know that he knows her or that they met?

                 MR. AKHMETSHIN: Oh, they know each other quite well.

                 MR. CONAWAY: And how do they know each other quite well?

                 MR. AKHMETSHIN: I believe he worked for that civil forfeiture case,

        providing legal research for the case, and I believe in that capacity they knew each

        other.

                 MR. CONAWAY: What timeframe would that have been, how long?

                 MR. AKHMETSHIN: The case was brought I believe in 2014. So

        probably 2015, '14, '15, '16.

                 MR. CONAWAY: Did you ever talk to Natalia about her work with Glenn

        Simpson?

                 MR. AKHMETSHIN: I don't remember, sir.

                 MR. CONAWAY: Is that --

                 MR. AKHMETSHIN: We worked together, like the three of us, a number of

        times.

                 MR. CONAWAY: Oh, you and Glenn and Natalia were together?


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 45 of 166
                                                                                             45
                           UNCLASSIFIED, COMMITTEE SENSITIVE


              MR. AKHMETSHIN: That is correct.

              MR. CONAWAY: Over what timeframe?

              MR. AKHMETSHIN: Lunch. Having lunch, I guess. I had lunch with her.

              MR. CONAWAY: Several times?

              MR. AKHMETSHIN: Maybe two or three items, easily.

              MR. CONAWAY: In what timeframe?

              MR. AKHMETSHIN: 2015, 2016.

              MR. CONAWAY: All right. Did the matter of the Trump campaign ever

        come up in those conversations?

              MR. AKHMETSHIN: No. That was way before he was even a candidate,

        I guess.

              MR. CONAWAY: Well, but you said it extended into the campaign.

              MR. AKHMETSHIN: I did not say it extended into the campaign, but 2016.

              MR. CONAWAY: 2016?

              MR. AKHMETSHIN: Correct, yes.

              MR. CONAWAY: He's a candidate in '16.

              MR. AKHMETSHIN: I think he became a candidate --

              MR. CONAWAY: June of '15.

              MR. AKHMETSHIN: Yes, somewhere around that time.

              MR. CONAWAY: Did the three of you talk about the Clinton campaign?

              MR. AKHMETSHIN: No. We talked about Mr. Browder a lot.

              MR. CONAWAY: About what?

              MR. AKHMETSHIN: Mr. Browder, Bill Browder.

              MR. TREMONTE: I want to caution you. So they're engaged in a matter,

        working as part of a legal team in connection with a civil forfeiture case. So you


                           UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 46 of 166
                                                                                               46
                            UNCLASSIFIED, COMMITTEE SENSITIVE


        should answer these questions did you talk about the Trump campaign, did you

        talk about the Hillary campaign; but to the extent that you discussed anything that

        related to the legal advice that was being provided by the team, that's privileged.

               MR. AKHMETSHIN: Thank you, yes.

               A lot of it was in connection with the civil forfeiture case in Southern District.

               MR. CONAWAY: So other than not working for Fusion GPS, do you have

        other clients or have you had other clients in which you were hired to either

        prepare opposition research or lobbying efforts or other interactions with the U.S.

        Government?

               MR. AKHMETSHIN: With Fusion GPS?

               MR. CONAWAY: No, I said other than Fusion GPS. Do you have other

        clients in which you've tried to influence, properly, Members of Congress, the

        media, on behalf of other clients other than --

               MR. AKHMETSHIN: I have described some of the work which I've done.

               MR. CONAWAY: That was back in 2003, '4. I'm talking about the

        timeframe, let's say 2010 forward.

               MR. AKHMETSHIN: I still had some Central Asian transparency cases.

               MR. CONAWAY: And you were hired by them to do what inside the United

        States?

               MR. AKHMETSHIN: Inside the United States, I mostly did research.

               MR. CONAWAY: What kind of research?

               MR. AKHMETSHIN: And those cases were not -- I mean, for example,

        there was this something with this Catholic President, who was -- fell out with him,

        and he forced a lot of businessmen to pay bribes. So we were looking into his

        connections here, how he laundered money for the United States.


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 47 of 166
                                                                                        47
                            UNCLASSIFIED, COMMITTEE SENSITIVE


                MR. CONAWAY: So what were you researching here in the United

        States?

                MR. AKHMETSHIN: I was researching essentially these companies and

        contacts.

                MR. CONAWAY: Would this be considered opposition research or

        research on individuals? It's not chemical research?

                MR. AKHMETSHIN: No, it's not chemical research, no. It's open source

        research, just trying to find some traces of this.

                MR. CONAWAY: All right. And did you hire other people to help you with

        that?

                MR. AKHMETSHIN: No. I was hired to do this.

                MR. CONAWAY: You were hired. You didn't hire private eyes or other

        investigators to help with this effort?

                MR. AKHMETSHIN: No, sir. No.

                MR. CONAWAY: Okay. So what has been your relationship with folks at

        the DNC, the Democratic National Committee? Debbie Wasserman Schultz, do

        you know Ms. Wasserman Schultz?

                MR. AKHMETSHIN: I never met anyone from --

                MR. CONAWAY: Have you met John Podesta?

                MR. AKHMETSHIN: No, not personally.

                MR. CONAWAY: Any law firms associated with the DNC?

                MR. AKHMETSHIN: No, sir.

                MR. CONAWAY: Any --

                MR. AKHMETSHIN: I know a number of law firms in this town. They

        might have worked, but I never was involved in any electoral work altogether.


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 48 of 166
                                                                                          48
                            UNCLASSIFIED, COMMITTEE SENSITIVE


               MR. CONAWAY: Okay. So back on your relationship with journalists or, I

        mean, you know journalists, you meet with them. Have you ever given a

        journalist a story as an unnamed source?

               MR. AKHMETSHIN: I've tried to get people to write about this. That's one

        of the reasons why --

               MR. CONAWAY: And you've always asked that your name be attributed to

        the story itself?

               MR. AKHMETSHIN: I've been in a number of stories, yes.

               MR. CONAWAY: But have you ever been a source, an anonymous

        source, an unnamed source, a source who's not authorized to speak on a matter

        but you pushed the effort?

               MR. AKHMETSHIN: You know, I never was -- you know, I never was

        granted any security things. I never worked for the government. I was just a

        person.

               MR. CONAWAY: That wasn't the question, sir.

               MR. AKHMETSHIN: I'm sorry?

               MR. CONAWAY: That wasn't the question.

               MR. AKHMETSHIN: Okay.

               MR. CONAWAY: Have you gone to a journalist -- you've already said

        you've had longstanding relationships with them. That sometimes breeds

        familiarity. Have you, either on background, or off the record, or given them a

        story in which they reported it and you were an unnamed source or you were

        the -- but your name was associated with the information you gave them. Have

        you done that?

               MR. AKHMETSHIN: That could have happened, sir, yes.


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 49 of 166
                                                                                          49
                              UNCLASSIFIED, COMMITTEE SENSITIVE


               MR. CONAWAY: How often?

               MR. AKHMETSHIN: You know, I don't really -- I'm a private person. I

        really am not very happy that my name is now out in the press.

               MR. CONAWAY: The question, though, was how often?

               MR. AKHMETSHIN: Maybe a few times in my life. If you know the story

        and you don't want to be dragged into it.

               MR. CONAWAY: Okay. Have you been paid by folks to do that?

               MR. AKHMETSHIN: I don't remember.

               MR. TREMONTE: You mean by journalists?

               MR. CONAWAY: No. Paid by anybody to go to a journalist and out a

        circumstance that you believe to be inappropriate, incorrect, or wrong.

               MR. AKHMETSHIN: Wrong?

               MR. CONAWAY: Have you been paid to be a source?

               MR. AKHMETSHIN: I don't believe that, never explicitly. I was paid to get

        a story out or to tell a story. That's what public relations people do. You are

        trying to tell a story.

               MR. CONAWAY: Have you been paid by Fusion GPS to facilitate getting

        their stories out?

               MR. AKHMETSHIN: No, never.

               MR. CONAWAY: Have you been paid by somebody that Fusion GPS paid

        to pay you to do that?

               MR. AKHMETSHIN: No, sir, never. I never had any financial relations

        with the firm.

               MR. CONAWAY: Okay. Were you the source of any stories with respect

        to the 2016 election on behalf of, or against anybody?


                              UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 50 of 166
                                                                                            50
                           UNCLASSIFIED, COMMITTEE SENSITIVE


                MR. AKHMETSHIN: No, sir, never. I sincerely had a very skeptical view

        of that election campaign, and I had no interest in it, or no knowledge of it.

                MR. CONAWAY: You had no what?

                MR. AKHMETSHIN: No knowledge of facts of that thing. So I was not

        involved in the campaign or --

                MR. CONAWAY: During the campaign, you did not act as an unnamed

        source?

                MR. AKHMETSHIN: I never, never.

                MR. CONAWAY: For either the Clintons or the Trumps?

                MR. AKHMETSHIN: No.

                MR. CONAWAY: Thank you.

                MR. TREMONTE: Excuse me. Would this be an okay time to take a

        break? I think we've been going --

                MR. CONAWAY: Well, our 45 minutes is up at 11:15.

                              If you can hold off, that would be great. Thank you.

                                          EXAMINATION

                      BY

                Q     I just want to go back through a couple of things, and thanks again

        for coming to speak with us today.

                You said you had known Glenn Simpson of Fusion GPS quite well for some

        time. How did you first meet Mr. Simpson?

                A     He was the husband of bureau chief of Wall Street Journal. And he

        has written also about issues of Central Asia, so I knew him in that capacity. So

        he has done stories about Central Asia, and I introduced him to my clients. So

        that's --


                           UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 51 of 166
                                                                                              51
                             UNCLASSIFIED, COMMITTEE SENSITIVE


               Q      Right. But when did you first meet?

               A      When he was a reporter. Probably mid 2000s.

               Q      Mid 2000s?

               A      Yes.

               Q      So like 2005, 2006?

               A      I would say probably closer to 2008. Just before Wall

        Street -- before he left from Wall Street Journal. Maybe 2 or 3 years when he

        was on -- he left 3 years from Wall Street Journal, I guess.

               Q      What was the nature of your relationship with Mr. Simpson?

               A      He was a journalist. He is a very pleasant person and funny. And

        he is a great investigator, and he has done a very interesting story which had

        relevance to the issues which were important to my clients.

               Q      Such as?

               A      Such as corruption, transparency in Central Asia, their attempts to

        subvert justice in the United States.

               Q      And did you continue to keep up your relationship with Mr. Simpson

        over the years?

               A      I would run into him every once in a while, maybe have a drink.

               Q      When you say "run into him every once in a while," what do you

        mean?

               A      Somewhere like, you know, I see him in a bar or, you know, just that

        kind of thing and I say, okay, let's grab lunch, or let's grab a drink. So after he left

        Wall Street Journal, I've probably seen him a handful of times.

               Q      A handful?

               A      Yes.


                             UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 52 of 166
                                                                                                   52
                            UNCLASSIFIED, COMMITTEE SENSITIVE


               Q      When you say you just ran into him in a bar, in like, New York City

        you just bumped into him in a bar or did you guys plan on meeting there?

               A      No. Just he said, oh, I haven't seen you in a while, let's kind of have

        lunch. And I remember once it happened we had lunch. We kind of caught up.

        He start his new business and, you know, just had lunch and we parted ways.

               Q      And when you say he started his new business, what new business

        are you referring to?

               A      He had this private research company.

               Q      And when did he inform you of that?

               A      After he left Wall Street Journal, I guess.

               Q      About what year?

               A      It's been a while ago. I don't remember. So just after he left Wall

        Street Journal. Probably late 2000s.

               Q      And what did you -- what did he, Mr. Simpson, tell you that his new

        company would be doing?

               A      Private research.

               Q      For what?

               A      I -- look, I -- if people don't want to tell you stories, they don't tell.

        He said like, you know, I'm working doing this thing. He said, now I'm not a

        journalist.

               Q      No, I understand that. And if that was the nature of the

        conversation, that's all I want to know. Has he, Mr. Simpson, ever told you what

        his company does?

               A      Doing due diligence.

               Q      But you have never asked him or he's never shared with you any


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 53 of 166
                                                                                               53
                             UNCLASSIFIED, COMMITTEE SENSITIVE


        details of those?

                A     I don't remember, sir. I really -- you know, people will tell you -- I

        don't remember him sharing details, and I never pry people for their stories if they

        don't want to tell them.

                Q     Okay. Have you ever worked on behalf of Fusion GPS?

                A     Never, sir.

                Q     Have you ever worked on behalf of a law firm retained by Fusion

        GPS?

                A     Not to my knowledge.

                Q     Okay. Let me turn your attention to --

                      BY

                Q     If I could just follow up on that last question. Just to make sure that

        I understand what you said earlier correctly, you were engaged to work on some

        litigation in the Southern District of New York, a civil forfeiture case. Is that

        correct?

                A     Yes.

                Q     And was Fusion GPS also retained to work on that case?

                MR. TREMONTE: To your knowledge.

                MR. AKHMETSHIN: To my knowledge, I believe so, yes, sir.

                      BY

                Q     And you were retained to work on that case by a law firm, correct?

                A     That is correct, yes.

                Q     Do you know whether Fusion GPS was retained by the same law

        firm?

                MR. TREMONTE: If you know.


                             UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 54 of 166
                                                                                             54
                           UNCLASSIFIED, COMMITTEE SENSITIVE


              MR. AKHMETSHIN: I'm not sure, sir. I know that they had a role in that

        litigation. I'm not sure. There are several law firms which were part of it.

                     BY

              Q      So they had a role in that litigation. You had a role in that litigation.

        Did you ever work together in any way with Fusion GPS or people retained by

        Fusion GPS in that litigation?

              A      Not with them. I had a very narrow set of questions which I worked

        on, and it's -- that engagement was -- lasted for I would say 3 months. Leading

        up to depositions, they hired me with a specific task, and which I performed for

        them. I billed them money, and that was the end of my relationship with the law

        firm. I never worked with Fusion GPS on that case.

                              Thank you.

              MR. TREMONTE: Can we just have a minute, please?

              [Discussion off the record.]

              MR. TREMONTE: So just to clarify, and I want to be very careful here not

        to invade on privileged communications, but it's our understanding that there are

        communications in connection with the civil forfeiture matter where any number of

        people were, for example, on emails that went around.

              So you asked if he worked with. The answer was no. I just want to make

        sure that to the extent that the term, or the phrase "worked with" might encompass

        email communications that were in the nature of group communications or in the

        nature of kind of administrative communications in connection with that

        representation, there were some where both individuals who worked with Fusion

        GPS and Mr. Akhmetshin were on those communications.

                     BY


                           UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 55 of 166
                                                                                             55
                           UNCLASSIFIED, COMMITTEE SENSITIVE


                Q    And, Mr. Akhmetshin, what law firm retained you for that matter in

        the Southern District?

                A    It's Baker Hostetler.

                Q    When did they retain you?

                A    They retained me, I believe in September of 2015.

                Q    And was that as an expert, as a consultant?

                A    That is correct. They retained me as an expert in run-up to

        depositions which were doing in connection with some facts related to Russian

        banking and other issues.

                Q    Was it a flat fee arrangement, or an hourly rate?

                A    No, it's by the hourly rate. So I billed them by the hour.

                Q    And is that relationship with Baker Hostetler still ongoing?

                A    No. It lasted for about 3 months, and once depositions were over

        there, was no need in my expertise. There was very little I could contribute to the

        case.

                Q    So they paid you and that was your -- that was the last involvement

        you had with the matter in the Southern District of New York?

                A    Correct. Yes.

                Q    And you've had no other matters relating to that case in the Southern

        District of New York since then?

                A    No.

                Q    Okay. Let me turn your attention to -- and I'm just going to call her

        Natalia V, because I won't pronounce her name correctly. When did you first

        meet Natalia V?

                A    I met Natalia V at the end of 2015, at the offices of Baker Hostetler.


                           UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 56 of 166
                                                                                             56
                            UNCLASSIFIED, COMMITTEE SENSITIVE


                Q     And that was the first time you had ever met her?

                A     Correct. Yes, sir.

                Q     Had you heard of her name before, or her work?

                A     You know, when I started working, I had seen her name like in some

        of the documents. But I was not -- I was aware of the counsel in Russia who was

        part of the case, but I was not -- I hadn't been on the phone with her and I believe

        she didn't even know I exist. So --

                Q     Right. And I just want to clarify. When I asked had you ever heard

        of Natalia V before --

                A     I have, yes, sir.

                Q     And how did you hear of her and when?

                A     I -- when I started working on that case, I've seen her name in some

        of the documents.

                Q     When you say "that case," sorry?

                A     Civil forfeiture case in the Southern District of New York.

                Q     Okay. Prior to that case, you had never heard of Natalia V?

                A     I had not, no, sir.

                Q     Okay. And you never heard of her work in Russia or anywhere

        else?

                A     No.

                Q     Okay. So when you became aware of Natalia V in, I think, late

        2015, you said, what was your first encounter or communication with her?

                A     I was introduced to her in the office of Baker Hostetler, in the New

        York office of Baker Hostetler.

                Q     Was that an arranged meeting? Did you know that was happening?


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 57 of 166
                                                                                               57
                            UNCLASSIFIED, COMMITTEE SENSITIVE


        Did they call you in as you were in your consultant duties? How did that unfold?

               A      As I mentioned to you, that in the process of working in that civil

        forfeiture case, I was reading a lot of documents and trying to kind of to see -- and

        I saw this major, like, fabrication or -- I will give an example of inconsistency

        between Russian original and English translation of the same document.

               And the English translation contained extra -- numerous extra paragraphs,

        which were very important, because they changed completely the -- for example, if

        they use like Russian copy of deposition of someone, and then English text will

        have paragraph which did not exist in the Russian, original Russian, because I

        read both Russian and English. And for me -- and I am actually fairly good.

        Being a scientist and research, I believe I pay good attention to detail. So some

        things inconsistencies jump at me, and I wanted to find those to use in the

        deposition.

               So -- and I saw those things, and I kind of brought it up to the attention of

        the lead attorney in that case. And I said, like, how interesting, this thing. And

        that's -- and obviously, I made a connection immediately to this law here which

        was adopted in the United States, Magnitsky law. And I thought that might be a

        very interesting kind of fact for his clients to know. And that's -- and in order to

        communicate this thing, I was introduced to Ms. Veselnitskaya at the end of 2015.

               Q      So I'm just trying to get the sequencing right. So tell me if this is an

        unfair characterization, but were you -- was part of your role to serve as a

        translator for the firm in this matter and that's how you met Ms. Natalia V?

               A      I did not translate documents, per se. So the documents were

        already translated and they were part of the docket. So those documents were

        already filed by -- I believe some of them were filed by the prosecutor's office,


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 58 of 166
                                                                                              58
                            UNCLASSIFIED, COMMITTEE SENSITIVE


        some of them were filed by the defense. So I was reading the actually docket.

        So I was reading the docket and these Russian-English documents and comparing

        translations, trying to find what the inconsistencies are in those documents.

               Q      And then when did you first then thereafter meet Natalia V? How

        did you guys meet? Was she in the room working with you? Did she come in

        later? Did the firm say, go meet Ms. Natalia V and continue your work?

               A      Yeah, I was introduced by -- I came to the -- they told me to come to

        that office at certain time. I believe they had their own meeting and then kind of

        came in. And I know they were kind of leaving already the room, and they -- kind

        of I came in and introduced me. And kind of they explained -- they asked me

        what do I do for the case? And, you know, I just kind of -- we had this, like, social

        interaction. And, you know, we spoke Russian. And I said like, look, there's this

        stuff. You know, I just was working the case, and this is what I found out. And

        Natalie said, how interesting, so tell me more. And then kind of -- and that's kind

        of how the beginning of the relationship.

               Q      And then thereafter, after that meeting, how did you communicate or

        when did you meet with Natalia V?

               A      I think I've seen her in that year. Maybe when she came to

        Washington, D.C., we spent like a couple days. You know, we had this

        debriefing. I mean, I showed her what I found out, and then what are the

        inconsistencies in the case and what are the issues. And I also told her like, look,

        this is, I would say, scandalous. I think that you should try to -- you know, if

        there's like U.S. law based on this fabrication that you get to tell the story.

               But I would say also maybe an ulterior reason for them to do that, because

        the civil forfeiture case in the Southern District also was brought by Mr. Browder.


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 59 of 166
                                                                                                   59
                            UNCLASSIFIED, COMMITTEE SENSITIVE


        So he actually kind of pushed it. He wasn't able to find any attention from the

        U.S. Treasury or FBI or other entity. So finally, he was able -- the Homeland

        Security office took the case, and which I find -- and I've seen a few complaints,

        civil forfeiture complaints.

               The civil forfeiture complaint which was filed by this special agent in

        Homeland Security was -- consisted of these like literally verbatim paragraphs

        copied and pasted from the Browder's website, which I find interesting. They later

        amended it once the lawyers pointed it out. They scrape all those like plagiarized

        language, and they kind of typed it up in their own words. But, you know, just like

        literally paragraphs of this original civil forfeiture complaint were taken from the

        website of -- without verifying.

               And there's this film which I encourage everyone to watch. Mr. Necrossoff

        (ph), where they depose that agent. And the lawyers asked him, did you check

        the facts? He said, no, it's like -- it's on the internet, it's in the law, so I made no

        effort to check these things.

               Q      So when you met with Natalia V in D.C. subsequent to the meeting,

        your first meeting with her in New York City, did you two arrange to meet in D.C.?

        Who reached out?

               A      I believe so, yes, of course. I mean, we didn't bump into each other.

        There must have been some arrangement, yes.

               Q      Do you recall what the arrangement was?

               A      I don't remember. Might be lawyers invited me to meet with her.

        Maybe she called me. I don't remember, sir.

               Q      Okay. And you met with her for a few days in Washington, D.C.?

               A      I would say a couple of days, yeah. Not like day to night, but, you


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 60 of 166
                                                                                               60
                            UNCLASSIFIED, COMMITTEE SENSITIVE


        know, an hour here, a couple of hours there.

               Q      Were there any other topics of conversation that came up that were

        unrelated to the matter in the Southern District of New York?

               A      No.

               Q      Did you discuss politics in America?

               A      No. I have very little interest in it.

               Q      Did you discuss the Donald Trump campaign?

               A      No.

               Q      How about the Hillary Clinton campaign?

               A      No.

               Q      Bernie Sanders?

               A      No.

               Q      Okay. After that time in Washington, D.C. that you spent with

        Natalia V, when did you communicate or hear from her next?

               A      I might have seen her maybe once or twice afterwards. You know, I

        suggested them to kind of to start to tell the story in the United States. So hence,

        the Hragi was born. Because my suggestion was to her like, you know, there are

        ways to tell that story and the context in which the story could be told. That

        legislation which actually have not been moving for, you know, for a year and a

        half since it was introduced. So I said like there's this piece of legislation which

        could be -- and in that context, the story could be told.

               Q      And in all your conversations with Natalia V, did you come to learn

        who had retained her services?

               A      It was very clear to me who. She was a lawyer --

               MR. TREMONTE: Did you learn specifically who had retained her services


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 61 of 166
                                                                                               61
                            UNCLASSIFIED, COMMITTEE SENSITIVE


        as opposed to forming an understanding or a belief?

               MR. AKHMETSHIN: She never told me. I only had general -- I figured it

        out, but I don't remember she ever specifically told me I'm a lawyer retained by

        such-and-such.

                      BY

               Q      And when you just said that you figured it out, who did you figure it

        out to be?

               A      I believe it's Mr. Katzyv who was her client.

               Q      Who was her client?

               A      Yes. And they were childhood friends as well.

               Q      I was going to ask, how did you figure it out that Ms. Natalia V was

        working for Mr. Katzyv?

               A      Because she said that we are friends. And, you know, since she

        was -- from her role in this conversation, I think that she was active in the civil

        forfeiture case. So I believe she was a Russian counsel for that case.

               Q      Okay. And your knowledge of all of the things, let's call it

        Magnitsky-related, where does that come from? Is that just public domain

        knowledge, in-person meeting?

               A      I did my own personal research of this issue.

               Q      And how did you conduct that?

               A      That research was done as a part of, like became a byproduct of the

        work I've done for -- in connection with civil forfeiture litigation in the Southern

        District of New York case.

               Q      Okay. So that was all done as part of your services to on

        your -- who had retained you --


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 62 of 166
                                                                                          62
                             UNCLASSIFIED, COMMITTEE SENSITIVE


                A     Correct.

                Q     -- for that purpose?

                                 Five minutes.

                              Thank you.

                      BY

                Q     When was the last time you saw or heard from Natalia V?

                A     I saw her, I believe, this summer sometime, like in June.

                Q     Around the time of the Don Jr. meeting at Trump Tower? Sorry,

        that's --

                A     A year after.

                Q     That's a year later.

                A     Yes.

                Q     Going back to -- or actually -- strike that.

                Did you introduce Natalia V to Glenn Simpson?

                A     No.

                Q     How did the two of them come to meet?

                A     I don't know. But they knew each other when I met her.

                Q     So the first time you met Natalia V, she had already had a separate

        relationship with Mr. Simpson?

                A     I believe so, yes.

                Q     And in your relationship with Mr. Simpson, in your communications

        with him, did you ever discuss Natalia V?

                A     I don't remember. We might have. As I mentioned to you, we

        might have had like a couple of meetings together, or lunches.

                Q     So in those couple of meetings or lunches together, did you ever


                             UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 63 of 166
                                                                                          63
                             UNCLASSIFIED, COMMITTEE SENSITIVE


        discuss the origination of the relationship between Natalia V and Glenn Simpson

        and Fusion GPS?

              A      Not to my knowledge, no, sir.

              Q      No? Do you know if Natalia V has ever been a client of Fusion GPS

        or Glenn Simpson?

              A      I don't know, sir.

              Q      You don't know.

                     BY

              Q      In the remaining time, I just had a couple follow-up questions on the

        circumstances of the June meeting.

              I believe you mentioned earlier that you traveled from D.C. to New York

        with a colleague.

              A      Correct, yes.

              Q      Who was the colleague you were traveling with?

              A      It was Mr. Edward Lieberman.

              Q      And could you just briefly describe your relationship with him?

              A      He and I, we were working -- he was the partner who hired me to do

        my very first job. And he and I would do a few things together, a few clients

        together. We represent clients together, yes.

              Q      Any Russia clients, or primarily Central Asia clients?

              A      Central Asia clients. Represent government of Kyrgyzstan, for

        example, together.

              Q      That's Kyrgyzstan?

              A      Kyrgyzstan, yes.

              Q      And you mentioned that when you're in New York, Ms. Veselnitskaya


                             UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 64 of 166
                                                                                            64
                            UNCLASSIFIED, COMMITTEE SENSITIVE


        called you and invited you to lunch?

               A      Correct. Yes.

               Q      Did she know that you were going to be in New York?

               A      I don't remember. This question was kind of brought up several

        times. I don't remember. It's been already a while since that happened. But

        she might have had some knowledge of me being there. Could be. I don't

        remember, sir.

               Q      And because you had just gotten to New York that day, right?

               A      Correct.

               Q      And so when you were at -- at the end of lunch, it was Mr.

        Kaveladze, Ms. Veselnitskaya, and her translator, who you met, and then you all

        went over to Trump Tower together. Is that right?

               A      Correct, sir.

               Q      And when you were going, you understood the meeting to be

        primarily about the Magnitsky Act, telling this story of discrepancies in

        Mr. Browder's account, that sort of thing?

               A      No.

               Q      What did you understand the purpose of the meeting to be?

               A      I think that Ms. Veselnitskaya also in her work on behalf of her client

        came upon information about this large American hedge fund committing

        securities and tax fraud in the United States as well as in Russia, in investing

        money with Mr. Browder. So that's the story she wanted to tell. And her

        research traced that money to be contributed to DNC. That was my

        understanding.

               Q      And you gained that understanding how, at lunch, or when did you


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 65 of 166
                                                                                           65
                            UNCLASSIFIED, COMMITTEE SENSITIVE


        learn?

                 A     You know, at lunch I've seen -- because she kind of came out of

        this -- she discovered it and she reported it actually to the Russian law

        enforcement agencies.

                 Q     Right. But just how -- you described what you understood the

        purpose of the meeting was, from her perspective. Did you know that before the

        meeting or only after you got there?

                 A     I have seen this, I guess. There was some discussion of the Ziff

        Brothers.

                 MR. TREMONTE: Hold on. It's a very specific question. Did you know

        that Natalia was going to be addressing those issues that you just described

        before the meeting, or did you only know that that's what she was going to do at

        the meeting?

                 MR. AKHMETSHIN: I -- I knew that she was going -- I learned about her

        agenda at the meeting, yes. She told me --

                 MR. TREMONTE: At lunch or at the meeting?

                 MR. AKHMETSHIN: At the meeting at Trump Tower.

                       BY

                 Q     But when did you learn what the agenda for the meeting was going

        to be?

                 A     At the meeting.

                 Q     But going to the meeting, you didn't know what the agenda was?

                 A     She said that -- there was a conversation about many things at the --

                              One minute.

                 MR. AKHMETSHIN: There was a conversation at the meeting about a


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 66 of 166
                                                                                            66
                           UNCLASSIFIED, COMMITTEE SENSITIVE


        number of things, and the Ziff Brothers fund came up in that discussion. So I --

                      BY

               Q      Right. I was asking about exactly what you knew --

               A      The agenda of the meeting. I learned about the agenda of the

        meeting at the time of the meeting at Trump Tower.

               MR. TREMONTE: Just one second, please.

               [Discussion off the record.]

               MR. TREMONTE: Sorry. Thank you very much. Go ahead.

               MR. AKHMETSHIN: So, in other words, one of the things which kind

        of -- again, my assumption. I don't remember she said explicitly what -- this is my

        agenda, these are my talking points. But I seen there's a memo she developed

        about Ziff Brothers. It was at the table at the restaurant.

               MR. TREMONTE: At lunch?

               MR. AKHMETSHIN: At lunch, yes.

               So she might have -- I don't remember exactly, sir. I don't have a clear

        recollection. But that matter was the first matter she brought up at the meeting

        with -- at the Trump Tower.

                              Okay. Thank you. I think we'll leave it there. Our time is

        up, and we'll go ahead and take a break.

               MR. CONAWAY: Be back in five.

               [Recess.]

               MR. SWALWELL: Mr. Akhmetshin, going back to that first meeting with

        Natalia, you described it as being April 2016. The first time you and Natalia met

        in Russia was April 2016 at the Ritz Carlton. Is that right?

               MR. AKHMETSHIN: Correct, yes.


                           UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 67 of 166
                                                                                            67
                           UNCLASSIFIED, COMMITTEE SENSITIVE


               MR. SWALWELL: And you said you remembered Congressman

        Rohrabacher being present at that meeting?

               MR. AKHMETSHIN: He was not present at that meeting. We met for

        breakfast. And a codel was just leaving for -- it was Sunday. They were going

        for church services. And in the lobby, I approached Congressman Rohrabacher,

        whom I've known for a number of years. He was a big champion of human rights

        in Central Asia, and I worked with his office extensively.

               And so I kind of asked for a meeting, and they suggested to meet them in

        the afternoon in another location where they did this press conference.

               MR. SWALWELL: Did you meet him later that afternoon?

               MR. AKHMETSHIN: We did, yes.

               MR. SWALWELL: Did you just happen to run into him at the Ritz Carlton,

        or did you know he was coming to town?

               MR. AKHMETSHIN: No, I knew that he's coming to town, yes.

               MR. SWALWELL: Was Natalia with you when you ran into

        Mr. Rohrabacher?

               MR. AKHMETSHIN: Correct, yes.

               MR. SWALWELL: Did you introduce Natalia to Mr. Rohrabacher?

               MR. AKHMETSHIN: Yes, briefly. But this was kind of in a rush. They

        were leaving, you know, just for the services. And then there was his staffer, he

        asked to follow up with his staffer, and which I did. And we arranged for later that

        afternoon to come in to sit down and to talk to --

               MR. SWALWELL: Where did you later that afternoon sit down and talk to

        Mr. Rohrabacher?

               MR. AKHMETSHIN: I don't remember. It was -- I don't remember exact


                           UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 68 of 166
                                                                                             68
                            UNCLASSIFIED, COMMITTEE SENSITIVE


        building. It was I think some of the Russian think tanks and they give these -- it

        was bipartisan codel. So there are several members and they kind of -- they gave

        this press conference there. And we met, like, in the lobby -- not a lobby but a

        little like sitting room just outside the main room.

               MR. SWALWELL: Was Natalia with you?

               MR. AKHMETSHIN: She was with me, yes.

               MR. SWALWELL: Did you have a personal meeting, though, with

        Mr. Rohrabacher? Were other Members of Congress present?

               MR. AKHMETSHIN: There was a Congressman Hill from Arkansas. He

        was a member of the codel. He was there as well.

               MR. SWALWELL: So the two members of Congress were Congressman

        Hill and Congressman Rohrabacher?

               MR. AKHMETSHIN: Actually, so first it was Congressman Rohrabacher,

        and then, you know, he had to go somewhere. So there was a Congressman Hill

        was there. And we kind of explained to him the issue, and that's -- it wasn't a long

        meeting. It was probably 10 minutes.

               MR. SWALWELL: And Natalia was there?

               MR. AKHMETSHIN: Natalia was there. So he had the chance to speak,

        and I translated for her.

               MR. SWALWELL: Those were the four people at the meeting?

               MR. AKHMETSHIN: Yes. There might have been -- there might have

        been a staffer, actually. There was a staffer as well.

               MR. SWALWELL: Did you speak at all during that meeting with

        Mr. Rohrabacher in April 2016 about the U.S. elections?

               MR. AKHMETSHIN: No, sir.


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 69 of 166
                                                                                           69
                              UNCLASSIFIED, COMMITTEE SENSITIVE


               MR. SWALWELL: Well, they were well underway, is that right, April 2016?

               MR. AKHMETSHIN: I believe so, yes.

               MR. SWALWELL: And you acknowledged earlier that you have a lot of

        familiarity with how elections work and that the Magnitsky Act actually could be

        affected by the outcome of the election?

               MR. AKHMETSHIN: I did not say that.

               MR. SWALWELL: Well, you understand how -- you seem to have a deep

        familiarity with the U.S. Congress. You would agree with that, right?

               MR. AKHMETSHIN: I do, yes, sir.

               MR. SWALWELL: And you knew that in April 2016, the U.S. Presidential

        election was intensifying and that the primaries were underway?

               MR. AKHMETSHIN: Correct. Yes, sir.

               MR. SWALWELL: And you were meeting with a Member of the U.S.

        Congress in Russia at that time?

               MR. AKHMETSHIN: Correct, sir.

               MR. SWALWELL: Did you at all discuss the U.S. Presidential election in

        that meeting?

               MR. AKHMETSHIN: No, sir, not to my recollection, and I would be

        surprised if I had.

               MR. SWALWELL: It wouldn't have been anything that would have affected

        the Magnitsky Act, in your mind?

               MR. AKHMETSHIN: Elections, you mean?

               MR. SWALWELL: Yes.

               MR. AKHMETSHIN: I don't believe at that time that was relevant.

               MR. SWALWELL: Did you discuss Donald Trump at all in that meeting?


                              UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 70 of 166
                                                                                        70
                           UNCLASSIFIED, COMMITTEE SENSITIVE


               MR. AKHMETSHIN: No.

               MR. SWALWELL: Did you discuss Hillary Clinton?

               MR. AKHMETSHIN: No, not to my recollection.

               MR. SWALWELL: Did Mr. Rohrabacher discuss Donald Trump at all in

        that meeting?

               MR. AKHMETSHIN: I don't remember. He was present for very -- I'm

        sure you've done codels yourself. It's always on the run. So you kind of try to be

        respectful of Members' time. And we presented that story and that, you know, our

        findings, and that was pretty much it. So there was not back-and-forth discussion.

               MR. SWALWELL: Did you see Mr. Rohrabacher after that meeting

        anywhere?

               MR. AKHMETSHIN: In Russia or in the United States?

               MR. SWALWELL: In Russia?

               MR. AKHMETSHIN: No.

               MR. SWALWELL: How about the next time you saw him in the United

        States?

               MR. AKHMETSHIN: I actually came to visit his office.

               MR. SWALWELL: When was that?

               MR. AKHMETSHIN: There was -- there was -- there was a markup of a bill

        that was coming up in his subcommittee. And I came in the run-up. I had the

        follow-up communication with his staffer afterwards, and I shared with him a copy

        of the documentary, and so for -- to inform them. And after that, when the markup

        was coming up, I believe I came to visit Mr. Rohrabacher. I don't remember exact

        details. Probably late April, I would say, late April, early May.

               MR. SWALWELL: Was Natalia with you in that meeting?


                           UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 71 of 166
                                                                                                  71
                            UNCLASSIFIED, COMMITTEE SENSITIVE


               MR. AKHMETSHIN: No.

               MR. SWALWELL: Did you see him at all after that meeting in Washington

        and before the June 9th meeting?

               MR. TREMONTE: "Him" being Congressman Rohrabacher?

               MR. SWALWELL: Yes.

               MR. AKHMETSHIN: I don't remember. Probably not. I don't remember.

        I think -- I've done these, like, two visits on the Hill, and one was like in run-up to

        this markup. And the second one -- and he also introduced an amendment,

        which did not pass. So I think that was the -- I think I've seen him only once after

        Moscow meeting.

               MR. SWALWELL: In the meeting in Washington in April 2016 with

        Congressman Rohrabacher, was the Presidential election ever discussed?

               MR. AKHMETSHIN: No.

               MR. SWALWELL: How about Donald Trump?

               MR. AKHMETSHIN: I don't remember. I am nearly certain no.

               MR. SWALWELL: Did Mr. Rohrabacher know that you -- let me restate

        that. Did Mr. Rohrabacher have any knowledge prior to the June 9th meeting that

        you would be meeting with Donald Trump Jr. at Trump Tower?

               MR. AKHMETSHIN: I don't believe so. I didn't know that.

               MR. SWALWELL: You said that the first time you met with Natalia in

        Russia was April 2016. When was the next time that you met with Natalia in

        Russia?

               MR. AKHMETSHIN: It was probably already like in the fall of 2016.

               MR. SWALWELL: Did you meet with her --

               MR. AKHMETSHIN: I met with her in the United States after that.


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 72 of 166
                                                                                        72
                              UNCLASSIFIED, COMMITTEE SENSITIVE


               MR. SWALWELL: No, I understand that.

               MR. TREMONTE: -- the meeting occurred in Russia.

               MR. AKHMETSHIN: I believe I met with her sometime, like, in the fall, like,

        late fall of 2016.

               MR. SWALWELL: Is it fair to say that the only time you met with Natalia in

        Russia prior to the June 9th meeting at Trump Tower was in April 2016?

               MR. AKHMETSHIN: To the best of my recollection, yes, sir.

               MR. SWALWELL: Would you describe your relationship with Natalia as a

        friendship as well?

               MR. AKHMETSHIN: I wouldn't call it friendship.

               MR. SWALWELL: You would not?

               MR. AKHMETSHIN: I would not. She was very sympathetic to me. I

        think she is a hardworking single mother. And she is smart, which is not very

        common in Russia, unfortunately.

               MR. SWALWELL: Is she a friends of yours?

               MR. AKHMETSHIN: I wouldn't say friend, but I personally like her, yes.

               MR. SWALWELL: Has it ever been a romantic relationship?

               MR. AKHMETSHIN: No.

               MR. SWALWELL: Have you ever met General Flynn?

               MR. AKHMETSHIN: Never, sir.

               MR. SWALWELL: Has Natalia ever talked about General Flynn?

               MR. AKHMETSHIN: I don't remember once her mentioning it.

               MR. SWALWELL: Did Mr. Rohrabacher ever talk about General Flynn with

        you?

               MR. AKHMETSHIN: I don't remember him ever mentioning it.


                              UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 73 of 166
                                                                                             73
                           UNCLASSIFIED, COMMITTEE SENSITIVE


               MR. SWALWELL: Pass it back actually to Mr. Schiff.

               MR. SCHIFF: Hi, Mr. Akhmetshin. My name is Adam Schiff. I'm from

        California.

               MR. AKHMETSHIN: Good morning, Congressman.

               MR. SCHIFF: I want to ask you about the adoption issue. You said you

        focused on adoptions, not on the Magnitsky Act. Is that your testimony?

               MR. AKHMETSHIN: My testimony was that the ultimate goal of Hragi was

        to start adoptions, and that's the issue which I personally believe strongly, as a

        parent and as a dual U.S.-Russia citizen. Intermediate goal was to expose the

        fraud behind that story.

               MR. SCHIFF: Well, now, when you made your filing, your Lobbying

        Disclosure Act, you identified four Russian patrons of the organization that you

        would come to work for. Is that right?

               MR. AKHMETSHIN: That is correct, sir, yes.

               MR. SCHIFF: Are those four individuals, are they considered oligarchs?

               MR. AKHMETSHIN: I don't think so.

               MR. SCHIFF: They were just Russian businesspeople?

               MR. AKHMETSHIN: They are Russian business -- I never met anyone

        other than Mr. Katzyv from that place.

               MR. SCHIFF: Mr. Katzyv?

               MR. AKHMETSHIN: Yes. He's the only one I knew.

               MR. SCHIFF: And does Mr. Katzyv run an orphanage?

               MR. AKHMETSHIN: He doesn't run an orphanage, but I know that he is

        very active in charities. I'm not aware of his orphanage work, but he is very active

        in charitable causes in Russia.


                           UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 74 of 166
                                                                                              74
                            UNCLASSIFIED, COMMITTEE SENSITIVE


               MR. SCHIFF: Now, Mr. Magnitsky wasn't involved in the adoption of

        American children, was he?

               MR. AKHMETSHIN: Not to my knowledge.

               MR. SCHIFF: And Mr. Browder wasn't either?

               MR. AKHMETSHIN: I don't remember, sir, no. I doubt that he was.

               MR. SCHIFF: The only connection between any of this and adoptions is

        that after the Congress passed the Magnitsky Act, Putin retaliated by cutting off

        the adoptions by Americans of Russian children, correct?

               MR. AKHMETSHIN: Correct. It was cowardly act. I personally find it

        disgusting.

               MR. SCHIFF: And so, when you say you're working to facilitate the

        reinstatement of American adoptions, it's really working to repeal the Magnitsky

        Act, is it not?

               MR. AKHMETSHIN: No, sir.

               MR. SCHIFF: And you think that the Russian Government is going to

        allow adoptions to resume without dealing with the Magnitsky Act?

               MR. AKHMETSHIN: I think that my understanding and my research made

        me conclude that the reason why these Russians retaliated in a very -- again, I

        would like to say for the record, in a very disgusting and cowardly way, to stop

        these adoptions, because about 60,000 Russian kids were adopted by U.S.

        citizens, and most of them have a brilliant chance in life, the one which would

        never have in Russia.

               But it's not about this adoption. It's retaliation of this Russian affiliation was

        in disgust the fact that this law in Russia --

                               5 minutes.


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 75 of 166
                                                                                       75
                            UNCLASSIFIED, COMMITTEE SENSITIVE


               MR. AKHMETSHIN: -- in the United States was named after someone who

        was a tax criminal. It's like Bernie Madoff. Russia adopts this stock market

        transparency law named after Bernie Sanders. That's an equivalent.

               MR. SCHIFF: Mr. Akhmetshin, that has nothing to do with adoptions, does

        it?

               MR. AKHMETSHIN: I'm sorry?

               MR. SCHIFF: That has nothing to do with adoptions, does it?

               MR. AKHMETSHIN: What?

               MR. SCHIFF: The name of the Magnitsky Act.

               MR. AKHMETSHIN: The reason why Russia retaliated was because

        Magnitsky's name was put on that legislation.

               MR. SCHIFF: And you understand how the Russian system works as well

        as how the American system works, correct?

               MR. AKHMETSHIN: I believe so, yes.

               MR. SCHIFF: And businesspeople and oligarchs often put themselves at

        the service of the Kremlin in their work, don't they?

               MR. AKHMETSHIN: Not to my knowledge.

               MR. SCHIFF: Not to your knowledge?

               MR. AKHMETSHIN: We probably read the same newspapers. I am not a

        Russian oligarch.

               MR. SCHIFF: But you have some knowledge of the Russian system, do

        you not?

               MR. AKHMETSHIN: I do have, yes.

               MR. SCHIFF: And you're not aware that Russian oligarchs often work in

        the service of the Kremlin if they want to retain their wealth?


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 76 of 166
                                                                                             76
                            UNCLASSIFIED, COMMITTEE SENSITIVE


               MR. AKHMETSHIN: I have no direct knowledge of that, sir. I have read

        newspapers which state that. I have never worked for Russian oligarch who had

        done something to retain his wealth or some -- I was never involved in a project

        which were done to retain their wealth.

               MR. SCHIFF: So this is a revelation to you that Russian oligarchs put

        themselves at the service of the Kremlin?

               MR. TREMONTE: I realize this is not a deposition, that objections are not

        characteristic here, but I think that is not a fair characterization of Mr. Akhmetshin's

        testimony. I think the point that he is trying to make is he does not have

        personal --

               MR. SCHIFF: Counsel, he can make his own point for himself.

               MR. AKHMETSHIN: Yes, sir. I just would like to concur with my counsel.

        I have no personal knowledge. I read these stories, but then -- it might happen,

        but I was personally never part of any of those projects.

               MR. SCHIFF: Did you give an interview to The Financial Times?

               MR. AKHMETSHIN: I have, yes.

               MR. SCHIFF: And in one of your recent interviews, did you tell the reporter

        for the Times, Katrina Manson, quote, "I will never fuck with the Russian State. I

        will never do things against the Russian Government. It's stupid. Simply, the

        stakes are too high"?

               MR. AKHMETSHIN: That is correct, sir, yes.

               MR. SCHIFF: And so were you to testify against the Russian State or

        Russian Government, would you feel that would put your business at risk?

               MR. AKHMETSHIN: It will put my family in risk. And I don't want to -- I

        would say, if I could quote a word from there, I wouldn't do that because just I


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 77 of 166
                                                                                             77
                            UNCLASSIFIED, COMMITTEE SENSITIVE


        would be afraid of retaliation.

               MR. SCHIFF: Would that include testimony along the lines that the

        oligarchs work in the service of the Russian Government to try to repeal the

        Magnitsky Act?

               MR. AKHMETSHIN: I just simply don't want to say something which I don't

        know. I mean, you do have a direct knowledge of that?

               MR. SCHIFF: Mr. Akhmetshin, what I'm asking you is, do you consider

        that a statement that would get you in trouble with the Russian State? Is that part

        of your -- is that part of any reticence to acknowledge that?

               MR. AKHMETSHIN: I -- it's not a reticence to acknowledge. It's a

        reticence to say something I have no firsthand knowledge.

               MR. SCHIFF: In the same interview, Mr. Akhmetshin, you were asked

        whether you were in any intelligence networks. And you said: When I'm in

        Moscow, I'll go drinking, I'll go out drinking with these people. They know who I

        am and they know I'm a mercenary.

               Were you indicating to the reporter that you go out drinking with people you

        know to be involved in Russian intelligence?

               MR. AKHMETSHIN: I have had drinks with someone I suspected to be a

        Russian intelligence officer who often tease me in those words that I'm a

        mercenary. And they would never trust me. I lived in this country for such a long

        time. To be involved in just this whole spy thing is -- I think is just invention.

               MR. SCHIFF: And would you discuss with these people you would go

        drinking with that you knew or suspected were part of Russian intelligence your

        work with respect to the Magnitsky Act?

               MR. AKHMETSHIN: No. I haven't seen that person to whom I referred to


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 78 of 166
                                                                                         78
                           UNCLASSIFIED, COMMITTEE SENSITIVE


        in a number of years. So --

               MR. SCHIFF: Does that person still work with Russian intelligence?

               MR. AKHMETSHIN: I don't know. He was a journalist here. He was my

        tennis partner also.

               MR. SCHIFF: And who was that?

               MR. AKHMETSHIN: He is a reporter for Etartas (ph).

               MR. SCHIFF: And what's the reporter's name?

               MR. AKHMETSHIN: His name is Andre.

               MR. SCHIFF: What's his last name?

               MR. AKHMETSHIN: Surzhansky.

               MR. SCHIFF: Can you spell that for us?

               MR. AKHMETSHIN: S-u-r-z-h-a-n-s-k-y. And for the record, I -- he has

        never indicated to me he works for Russian Intelligence Services.

                               One minute.

               MR. SCHIFF: Now, your statement, though, to FT was: When I'm in

        Moscow, I go drinking with these people. They know who I am, and they know

        I'm a mercenary.

               This was someone you just described that was here in the United States,

        correct?

               MR. AKHMETSHIN: Correct, yes.

               MR. SCHIFF: So who were the Russian intel people you would go drinking

        with in Moscow?

               MR. AKHMETSHIN: I believe that I had him in mind.

               MR. SCHIFF: When you had lunch with Ms. Veselnitskaya, did you ask

        her how she was able to set up a meeting with people that high up in the Trump


                           UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 79 of 166
                                                                                                79
                            UNCLASSIFIED, COMMITTEE SENSITIVE


        campaign?

               MR. AKHMETSHIN: I did not, but I was very surprised actually that she

        got that meeting.

               MR. CONAWAY: Time.

                      BY

               Q      So I'll just pick up where Ranking Member Schiff left off.

               MR. TREMONTE: I apologize, sir. You don't have a name plaque.

                               Sure. First name is         last name is            I'm one of

        the majority staffers, along with

               MR. TREMONTE: Thank you.

                      BY

               Q      So when she told you that this meeting was with high-ranking

        officials in the Trump campaign, did she specifically identify who you would be

        meeting with?

               A      She said with Trump's son. She didn't say which son, but she said

        with Trump's son.

               Q      And you were just telling Ranking Member Schiff that surprised you?

               A      It did, yes.

               Q      And why were you surprised?

               A      I don't know. She doesn't speak English. So how she got -- I was

        surprised. And I was curious, actually, just to go to the meeting.

               Q      Right. So sort of an obvious point but an important one, that if she

        doesn't speak English and, as far as we know, Donald Trump Jr. doesn't speak

        Russian, she would have had to have some intermediary to set up that meeting.

        Is that correct?


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 80 of 166
                                                                                                80
                            UNCLASSIFIED, COMMITTEE SENSITIVE


               A      I suspected so, yes, sir.

               Q      And did she tell you, either right then or later, how, in fact, she had

        managed to set up the meeting?

               A      I doubt she has ever kind of told me specifically how the meeting

        was arranged, but I kind of figured it out.

               Q      And what did you figure out?

               A      I felt that it was this Irakly Kaveladze was kind of conduit to that

        encounter.

               Q      Now, in 2017, long after the meeting, there was some public

        disclosure of emails relating to the setting up of this meeting that involved, among

        other things, communications between a gentleman named Goldstone and Donald

        Trump Jr. Do you have any -- do you know Rob Goldstone?

               A      I'm sorry?

               Q      Do you know Rob Goldstone?

               A      He never introduced me by the name, but I have seen him in that

        meeting. He was like stocky British guy.

               Q      Had you ever met him prior to that meeting?

               A      No.

               Q      Had you ever -- when you -- when you saw him in the meeting, who

        did you think or know that he was?

               A      I'm not even sure whether he introduced himself. So we came in,

        and Irakly seemed to know him. So he was -- once we came up out of the

        elevator, he was just literally standing there at the reception area. So we came in.

        We shook hands.

               I don't remember he -- he might have introduced -- I just don't have a clear


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 81 of 166
                                                                                           81
                            UNCLASSIFIED, COMMITTEE SENSITIVE


        recollection of that. But we -- and then he and Irakly kind of engaged in some

        kind of conversation, and soon afterwards the meeting started.

              Q       So you gathered that he was, in some way, connected or had some

        sort of relationship with Mr. Kaveladze?

              A       I assumed that. I did not know for a fact.

              Q       And you also said that you gathered that Mr. Kaveladze had some

        role in setting up or brokering the meeting. How did you learn or figure that out?

              A       Because I doubt she would have ever -- Veselnitskaya that is, would

        have ever been able to kind of do that. So it was never explicitly discussed, but,

        you know, just that was my assumption.

              Q       And what did you understand the relationship to be between Ms.

        Veselnitskaya and Mr. Kaveladze and/or Mr. Goldstone? Do you know how she

        knew them?

              A       I don't know.

              Q       Did you find out later?

              A       No.

              Q       When emails relating to this meeting were publicly released by

        Donald Trump Jr. earlier this year, did you have a chance to read those emails?

              MR. TREMONTE: Other than reviewing documents with counsel.

              MR. AKHMETSHIN: No. Only I read it in connection with my work with

        my lawyers.

                      BY

              Q       And without disclosing -- but you are familiar with

        Mr. Goldstone's -- are you familiar with Mr. Goldstone's characterization of the

        premise for the meeting?


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 82 of 166
                                                                                              82
                           UNCLASSIFIED, COMMITTEE SENSITIVE


               MR. TREMONTE: As reported in the press?

                      BY

               Q      As reported in the press?

               A      Only what I saw in the -- I was never in an email chain with him or

        never met him, never was in communication with him.

               Q      And when he characterized the meeting to Donald Trump Jr. in those

        emails as sort of providing dirt on Hillary Clinton, what was your reaction when you

        read that in the press?

               A      I don't remember that this curious issue was something Ms.

        Veselnitskaya wanted to raise with Trump Jr.

               Q      Because what she wanted to raise was this information she had

        found about the Ziff Brothers. Was that your testimony earlier?

               A      That is correct, yes, sir.

               Q      And that, according to Ms. Veselnitskaya, the Ziff Brothers had some

        sort of connection with the Democrats and/or Hillary Clinton?

               A      I believe that her finding, the one -- the issue she wanted to

        communicate at the meeting, which she did communicate at the meeting, was that

        Ziff Brothers have done some illegal things, and the proceedings of those crimes

        have made its way into DNC funding.

               Q      So when you read later Mr. Goldstone's kind of offer at this meeting

        relating to negative information on Hillary Clinton, did you understand that negative

        information to be what you just described, the connections between Ziff Brothers,

        their illegal activities, and Hillary Clinton? Was that the negative information on

        Hillary Clinton that was going to be shared in this meeting?

               A      No, I don't think so.


                           UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 83 of 166
                                                                                              83
                            UNCLASSIFIED, COMMITTEE SENSITIVE


               MR. TREMONTE: Could we just have a minute?

               [Discussion off the record.]

               MR. TREMONTE: One point of clarification.

               MR. AKHMETSHIN: So this whole issue, Ms. Veselnitskaya went in there

        and presented this story of Ziff Brothers. And then she said, and now -- you

        know, she is a very emotional person. And now this money ended up here in

        New York, and then -- now it's in DNC. And Trump Jr. said, so where does it go

        to here, could you show me? She said, hell, how do I know? I am just a Russian

        lawyer. I could tell you this is a bank. I've heard it's either Citi or Chase Bank in

        53rd Street in Manhattan. That's where the money ended up.

               And he said, so -- and where does it go? Don Jr. said, where does it go to

        Hillary? She said, hell, I don't know. You have to do these things. I told you

        that this is where, and you research these things. And now it's so comical.

        She's just like uh, you could see like he was kind of interested in this thing, and

        like, uh.

               And then she said, and adoption. She didn't even give him chance to

        breathe. And then -- and they clearly were like not interested, you know, just kind

        of -- it almost like became awkward. And I kind of jumped in with my 90 seconds

        to stop her, because they really didn't want to interrupt her mid-word, but she was

        just going and going, going about adoption stuff.

                      BY

               Q      I think we will want to get back to the specific circumstances of the

        meeting, but my specific question earlier was, when you read Goldstone's emails

        to Donald Trump Jr. after they were in the media this year referring to dirt on

        Hillary, what, if anything, did you read that to be referring to?


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 84 of 166
                                                                                               84
                            UNCLASSIFIED, COMMITTEE SENSITIVE


               A      I was surprised, because I personally think she kind of likes Hillary.

        Probably -- not probably, but she kind of -- I think she identifies with her, like

        lawyer, you know, just woman, in her late ages. And --

               Q      Sorry. Who identifies with Hillary?

               A      Veselnitskaya.

               MR. TREMONTE: You mean in terms of sort of appearance?

               MR. AKHMETSHIN: Appearance, exactly. I don't think she wanted to talk

        about Hillary Clinton. I was surprised to see that description or that determination

        of the meeting, because, you know, I don't think she went in there to talk about

        Hillary Clinton. She went there to talk about Ziff Brothers and just offer them this

        whole thing about DNC.

                      BY

               Q      Right. Understood. So why did, if you know or have any idea,

        because you were in the room, why did Mr. Goldstone tell Trump Jr. that the

        meeting was going to be about sharing negative information on Hillary if the

        purpose was to share information on Ziff Brothers?

               A      I have no idea, sir.




                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 85 of 166
                                                                                              85
                            UNCLASSIFIED, COMMITTEE SENSITIVE


        [11:52 a.m.]

                       BY

                Q      Now, you mentioned that prior to the meeting, when you met up with

        Natalia V and others, at the end of lunch, you somehow became familiar with the

        general topic of the meeting and you saw that she had some document with her.

        Is that correct?

                A      That's correct, yes.

                Q      And to the best of your knowledge or recollection, that document sort

        of laid out the story of the Ziff Brothers or the talking points that you wished to

        share in the meeting?

                A      That's how I remember it, yes, sir.

                Q      And was that document, was that anything that you had helped her

        with?

                A      No, she developed it. I believe she hired some people to help her

        with that document.

                Q      And do you happen to know who she hired?

                A      I'm not sure.

                Q      Do you know whether Glenn Simpson or Fusion GPS had any role in

        preparing those talking points?

                A      I would be surprised, because a lot of it had to do with Cyprus and it

        has this like research into the Greek issue, and, you know, a lot of

        documents -- on Cyprus. Cyprus is this -- there is a sort of offshore jurisdiction

        which a lot of businesses used to kind of hide the money and then run less

        transparent schemes.

                And one of the advantages of Cyprus is that a lot of people work there done


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 86 of 166
                                                                                               86
                           UNCLASSIFIED, COMMITTEE SENSITIVE


        in Greek. So it literally is Greek to like most of the people who are not Greek.

        So it must be someone who had expertise in Greek language.

               Q      Did she tell you that or was this your assessment?

               A      I was aware of the Cyprus corporations issues before that?

               Q      Was the document she had in Russian or English?

               A      I believe it was in English. I don't remember.

               Q      So do you have any -- and you said -- I believe it was your testimony

        earlier that to your knowledge she's not an English speaker.

               A      She's not.

               Q      So someone other than her would have had to put the document in

        English, right?

               A      I believe so, yes, sir.

               Q      But do you know who that was?

               A      I don't know.

               Q      So after the -- and, again, we'll get back to the meeting -- but after

        the meeting, did those of you who were in the meeting or some subset of you get

        together?

               A      Yes, sir.

               Q      Can you briefly describe who and where?

               A      This group of four of us, Veselnitskaya, Kaveladze, translator, and I,

        we, after meeting ended, we went downstairs. And I believe there was a coffee

        shop there like Starbucks, some coffee shops.

               So we sat there and that's when -- actually that's what Kaveladze give me

        his business card for the first time. And I had -- I spent probably like 5 minutes

        with them and left. I had an appointment later. So when I saw them later that


                           UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 87 of 166
                                                                                              87
                             UNCLASSIFIED, COMMITTEE SENSITIVE


        evening, so --

               Q      And what were the circumstances under which you saw them later

        that evening?

               A      As I mentioned, I went to attend a theater play. And afterwards I

        told her, "Hey, I'm here." Actually it was a Russian language performance. And I

        said, "Like, I am here to see a play and would you be interested?" So I

        purchased a ticket for her and translator and they joined me at the play later like

        around 8 o'clock in the evening.

               Q      And did you have dinner with Natalia as well?

               A      No, actually they were late, so --

               Q      So after the -- so it was you, Natalia, and the translator who went to

        the theater. And then afterwards you just all went your separate ways or what

        happened then?

               A      Went other separate ways. And I might have seen her later in

        Washington, but I haven't seen her in New York afterwards.

               Q      And so did you -- you mentioned previously that you, Natalia, and

        Glenn Simpson had all had lunch together. Is that correct?

               A      Yes.

               Q      Did the three of you get together during this trip to New York?

               A      I don't remember seeing Glenn during that trip.

               MR. SCHIFF: Mr. Akhmetshin, in 2015 were you involved in litigation

        concerning international mineral resources?

               MR. AKHMETSHIN: IMR? Yes, sir.

               MR. SCHIFF: And did that case involve the hacking of materials and the

        dissemination of private stolen materials?


                             UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 88 of 166
                                                                                                  88
                            UNCLASSIFIED, COMMITTEE SENSITIVE


               MR. AKHMETSHIN: I don't remember. It was -- the case was about

        arbitration, commercial arbitration in Netherlands.

               MR. SCHIFF: Didn't that case involve one of the parties having their

        computers hacked and then documents that were -- that reflected ill on the

        company that was hacked being published?

               MR. AKHMETSHIN: There were allegations of that.

               MR. SCHIFF: Were there also allegations in that that you helped organize

        the hack or theft and dissemination of those documents?

               MR. AKHMETSHIN: Yes, sir. There were allegation of that which were

        never proven and later withdrawn by the people who made those allegations?

               MR. SCHIFF: And were they withdrawn as part of a settlement?

               MR. AKHMETSHIN: I'm not aware of that, sir. I'm not sure.

               MR. SCHIFF: Who were you hired by in that litigation?

               MR. AKHMETSHIN: I was hired by a law firm.

               MR. SCHIFF: And who did the law firm represent?

               MR. AKHMETSHIN: The law firm represented the opposite firm in that

        litigation. It's a Dutch litigation or arbitration entity. I don't remember. I think it

        was arbitration.

               MR. SCHIFF: And what law firm hired you?

               MR. AKHMETSHIN: It's called Salisbury & Rand.

               MR. SCHIFF: And what were you hired to do in the litigation?

               MR. AKHMETSHIN: To do research.

               MR. SCHIFF: To do research on international mineral resources?

               MR. TREMONTE: I just want you to be careful. He was hired by a law

        firm for the purpose of presumably that law firm rendering legal advice. I just


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 89 of 166
                                                                                         89
                            UNCLASSIFIED, COMMITTEE SENSITIVE


        want to be careful not to tread on any privilege.

               MR. AKHMETSHIN: Yes, thank you. And there was a lot of stuff which

        was done as part of this attorney-client relationship. So I was hired to do

        research to support that litigation.

               MR. SCHIFF: And the party that you were hired to do the research

        against, was that the party that was subsequently hacked?

               MR. AKHMETSHIN: I'm not aware if there was like direct relationship

        between these two things, but there were allegations of hacking, which were again

        not proven and later withdrawn.

               MR. SCHIFF: I just want to establish the basic fact, though, that the party

        you were hired to do the opposition research for later alleged that it had its

        computers hacked. Is that correct?

               MR. TREMONTE: He was hired to do legal research.

               MR. AKHMETSHIN: I was hired to do like legal and commercial research

        on -- which had -- which was related to that litigation in Netherlands.

               MR. SCHIFF: And the adverse party was the subject of hacking. Is that

        correct?

               MR. AKHMETSHIN: Adverse party alleged to be hacked. And that

        allegation later was withdrawn and was never proven and there are no criminal

        complaints or anything like that that was fired.

               MR. SCHIFF: And the adverse party also alleged that the documents that

        had been hacked were published, correct?

               MR. TREMONTE: Do you remember? If you remember the pleadings

        which speak for themselves.

               MR. AKHMETSHIN: I remember there was something to that effect. I


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 90 of 166
                                                                                            90
                            UNCLASSIFIED, COMMITTEE SENSITIVE


        don't remember exactly, it's been a while ago.

               MR. SCHIFF: And were in fact documents belonging to that company

        published?

               MR. AKHMETSHIN: I'm not aware of that.

               MR. SCHIFF: And during the course of your work in that case did you ever

        come into contact with any individuals, either in person or in writing, that were

        engaged in the hacking of the other client, the adverse firm?

               MR. AKHMETSHIN: No, sir.

               MR. SCHIFF: Did you ever retain someone to hack as a part of your

        research in that case?

               MR. AKHMETSHIN: Absolutely not.

               MR. SCHIFF: And did you ever discuss with anyone who claimed to have

        hacked the company in that litigation?

               MR. AKHMETSHIN: I don't remember having any discussion in that

        connection or meeting anyone who might have claimed that they hacked adverse

        party in that litigation -- or anyone, for that matter.

               MR. SCHIFF: Well, that would be something you'd recall, wouldn't it?

               MR. AKHMETSHIN: I would recall, yes. But I never hacked, I don't know

        who hacked, never hired someone to hack.

               MR. SCHIFF: And you never had discussions with anyone who

        represented that they had obtained private documents belonging to that company?

               MR. AKHMETSHIN: Not through hacking.

               MR. SCHIFF: Did you have conversations with people who had obtained

        private information belonging to the other company through other means than

        hacking?


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 91 of 166
                                                                                              91
                            UNCLASSIFIED, COMMITTEE SENSITIVE


               MR. AKHMETSHIN: There were a number of litigation connected to the

        adverse party, which is a group of businessmen from Central Asia. And there

        were this -- a group of British SEC had been investigating them for and visited

        them from London stock exchange. So there were a lot of former employees of

        that company which were providing documents to journalists, not to me. So there

        were a lot of open source information about this adverse company which were

        floating around at that time.

               MR. SCHIFF: So there were private parties who were former employees

        or current employees of the adverse party who may have been leaking the

        documents?

               MR. AKHMETSHIN: I believe that they made criminal complaints against

        the company, members of the board of that company.

               MR. SCHIFF: And were they disclosing the documents of that company?

               MR. AKHMETSHIN: I believe so. And I -- again, it's been a while ago, but

        I if remember these proceedings correctly, there were these three

        individuals -- who, by the way, are -- they are not the nicest people in the world.

        They were involved in child prostitution and they're under countless investigations

        throughout Europe.

               MR. SCHIFF: Are were you involved in securing these documents from

        then employees of the adverse company?

               MR. AKHMETSHIN: I have used open source information for -- in my work

        for the law firm and that's --

               MR. SCHIFF: Well, that wouldn't be an open source. My question is,

        were you involved in securing documents belonging to the adverse company from

        then employees of that company?


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 92 of 166
                                                                                              92
                              UNCLASSIFIED, COMMITTEE SENSITIVE


                MR. AKHMETSHIN: I have never met with the employees of the adverse

        company personally. And I never acquired anything from the, knowingly or

        unknowingly, from these people.

                MR. SCHIFF: Did you ever tell Steve Levine, an editor for Axios, that you

        were an officer in the Soviet GRU?

                MR. AKHMETSHIN: Never.

                MR. SCHIFF: So if Mr. Levine was quoted as saying that you, quote,

        "openly described his meeting, your years as an officer in the Soviet GRU, the

        military intelligence arm, serving in Afghanistan," that would be a false statement

        by Mr. Levine?

                MR. AKHMETSHIN: It was an inaccurate statement by Mr. Levine, which

        he later adjusted, and he has published recently an article where he addressed

        that.

                MR. SCHIFF: In an article in CNN it was stated that you were quoted as

        saying, "Some of my clients are national governments or high ranking officials in

        those governments." And at one point one is referred to as including an Russian

        oligarch.

                Have you represented a Russian oligarch?

                MR. AKHMETSHIN: I have, sir. Yes.

                MR. SCHIFF: And which oligarch or oligarchs?

                MR. AKHMETSHIN: Oligarchs are people in my count like someone who

        is over $1 billion?

                MR. SCHIFF: And which Russian oligarchs have you represented?

                MR. AKHMETSHIN: I represented Andrey Vavilov. He is a very old client

        of mine.


                              UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 93 of 166
                                                                                            93
                            UNCLASSIFIED, COMMITTEE SENSITIVE


               MR. SCHIFF: In what matters?

               MR. AKHMETSHIN: In a number of matters, actually.

               MR. SCHIFF: And have you spelled his name for us already?

               MR. AKHMETSHIN: I have, yes.

               MR. SCHIFF: And can you give us a general description of what kind of

        matters you've represented him in?

               MR. AKHMETSHIN: I represented him on matters connected to the work

        when he was in oil company. He had this oil, a large Russian state oil company,

        which was trying to push him out of that field, and there was a big kind of angle

        which I thought that I helped him to develop, was about his ecological work,

        because --

               MR. SCHIFF: Which oil company was that?

               MR. AKHMETSHIN: This was Lukoil. It is a Russian -- large Russian. I

        believe it is even listed here.

               MR. SCHIFF: And when did you represent him in that litigation or that --

               MR. AKHMETSHIN: It was just a conflict, it was not litigation.

               MR. SCHIFF: When did you represent him in that matter?

               MR. AKHMETSHIN: A while ago, 2003, I think, 2003. So it was actually

        around 9/11, like around 9/11 and afterwards?

               MR. SCHIFF: And have you represented him more recently than that?

               MR. AKHMETSHIN: I have represented him on a number of other issues

        of course, yes.

               MR. SCHIFF: And what kind of issues?

               MR. AKHMETSHIN: His wife -- I'm sorry, his daughter, there was an

        attempt to kidnap his daughter by someone. So he needed some assistance in


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 94 of 166
                                                                                              94
                            UNCLASSIFIED, COMMITTEE SENSITIVE


        addressing this issue.

                 MR. SCHIFF: Any other matters?

                 MR. AKHMETSHIN: He had a hedge fund here which they were trying to

        set up, so I advised him on his publicity, public -- PR work in connection with that

        thing.

                 MR. SCHIFF: And what's the name of the hedge fund?

                 MR. AKHMETSHIN: Oh, God, it's been a while. I don't remember now.

        It's no longer here. It was with -- through Goldman Sachs. And after -- I

        remember, I think, 2008 there was kind of prohibition on derivative trading and

        stuff like that. It was a quant fund and they -- kind of their business model was

        kind of upsetting the United States, so they -- I think that they withdrew from the

        United States and I think they are trading now in Europe somewhere.

                 MR. SCHIFF: Any other matters?

                 MR. AKHMETSHIN: I represented him also, one of his personal

        nemesis -- I mean former business partner has made an attempt to come to

        United States, he was a member of -- corrupt member of Russian parliament,

        Duma. And so Vavilov asked me to help to tell story about him. He was

        personally not happy about this person getting U.S. citizenship or U.S. political

        asylum rather, and so he asked me to kind of conduct a public awareness

        campaign.

                 MR. SCHIFF: And did that public awareness campaign involve spreading

        information about him being anti-Semitic?

                 MR. AKHMETSHIN: I believe he was a supporter. I believe at that time

        there was this thing about this material support for terrorism. So my thought was

        that he provide material support for anti-Semitism. That is correct, yes. We


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 95 of 166
                                                                                            95
                           UNCLASSIFIED, COMMITTEE SENSITIVE


        made that point and we briefed members of U.S. media and the Jewish

        communities about this gentleman.

               MR. SCHIFF: Mr. Conaway asked you earlier whether you had ever been

        an anonymous source. Were you an anonymous source for information against

        this individual with respect to these claims of anti-Semitism?

               MR. AKHMETSHIN: I don't think there were -- I think there was a

        gentleman who was the face of those, he made those claims openly. So I don't

        believe I was an anonymous source. I was very much someone who -- there

        were people who were in front of that effort and identified themselves in that effort.

                              Sorry, 4 minutes.

               MR. SCHIFF: Thank you.

               Mr. Akhmetshin, you told the AP --

               MR. AKHMETSHIN: I'm sorry? I told --

               MR. SCHIFF: The Associated Press.

               MR. AKHMETSHIN: AP.

               MR. SCHIFF: At one point that you did not know if Veselnitskaya's

        documents were provided by the Russian government.

               What can you tell us that you do know about where the documents came

        from that she showed you at the lunch prior to the meeting at Trump Tower?

               MR. AKHMETSHIN: I believe she retained a due diligence firm which

        developed that knowledge, the documents and these documents.

                      MR. SCHIFF: Due diligence.

               MR. AKHMETSHIN: Due diligence. I mean private investigation firm?

               MR. SCHIFF: So she had a private investigative firm put together that

        document?


                           UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 96 of 166
                                                                                          96
                               UNCLASSIFIED, COMMITTEE SENSITIVE


               MR. AKHMETSHIN: I believe so, yes.

               MR. TREMONTE: You have got to be careful. If you know something, tell

        them that you know it and how you know it. If you're assuming --

               MR. AKHMETSHIN: Thank you. I assume. I could only assume. I'm

        not sure, sir.

               MR. SCHIFF: Now, you mentioned earlier that you thought she'd come

        upon -- and maybe I misunderstood -- the information on DNC and the Ziff

        Brothers while working for a client who you believe was Mr. Katsyv.

               MR. AKHMETSHIN: Correct, yes.

               MR. SCHIFF: Is that what you believe or do you believe that it was by

        investigative firm or a combination of the two? I'm not sure I'm following you.

               MR. AKHMETSHIN: I believe it is a combination of two, or I assume it was

        a combination of two.

               MR. SCHIFF: And tell us what your belief is and what is the basis of your

        forming that belief.

               MR. AKHMETSHIN: My strong belief is that the part about Ziff Brothers

        she developed by herself through going through the tax case. There is a massive

        tax case which she analyzed and that case was -- I'm sorry.

               So I believe this information about the Ziff Brothers, some of it was

        developed through analyzing Russian tax case which she spent time. She

        mentioned to me once she spent months going through these like volumes and

        volumes of that tax case.

               And I think that once kind of money left Russia she traced it to Cyprus and

        that's where she needed help of someone who had understanding of Cyprus

        commercial and banking and corporate structures. And I believe that part was


                               UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 97 of 166
                                                                                             97
                            UNCLASSIFIED, COMMITTEE SENSITIVE


        developed by someone else, because I just cannot see her being able to find that

        information.

                 MR. SCHIFF: And when she spend months and months working on this

        tax case, was that for Mr. Katsyv?

                 MR. AKHMETSHIN: I believe so, yes.

                 MR. SCHIFF: Now, it was referenced in the emails that you were not a

        part of that setup, the Don Jr. meeting, that this came as a result, this information,

        this derogatory information, came as a result of the crown prosecutor, who I

        believe is a reference to Mr. Chaika. What do you know of her relationship to

        Mr. Chaika?

                 MR. AKHMETSHIN: I'm not aware of it.

                 MR. SCHIFF: Do you know whether Mr. Chaika was also a source of the

        information or some of the information in the document that were you shown?

                 MR. AKHMETSHIN: I don't know, sir.

                 MR. CONAWAY: Swap out?

                 MR. SCHIFF: Sure. Thank you.

                 MR. CONAWAY: I did have one question.

                 You said Glenn Simpson and Natalia had a relationship separate and apart

        from interactions with you. Is that accurate?

                 MR. AKHMETSHIN: I believe so, yes, sir.

                 MR. CONAWAY: And that she doesn't speak English. Do you know if

        Glenn Simpson speaks Russian?

                 MR. AKHMETSHIN: I don't think he speaks Russian. At least I'm not

        aware.

                 MR. CONAWAY: So at the luncheons and meetings where the three of


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 98 of 166
                                                                                              98
                                UNCLASSIFIED, COMMITTEE SENSITIVE


        you were together, you would do the translating?

               MR. AKHMETSHIN: I think he was always accompanied by a translator, a

        very capable man.

               MR. CONAWAY: So she was never by herself.

               MR. AKHMETSHIN: I don't think so, no. There's always -- in interaction

        there was always someone translate for her.

                                 Thank you, sir.

                       BY

               Q       I just want to talk to you about sourcing. Your name has come up

        frequently in the media, and a lot of times it has come up the media has described

        you as a former Russian intelligence officer. Is there any accuracy to that kind of

        reporting?

               A       There is zero accuracy to this reporting. And it is very hurtful and

        unfortunate.

               Q       So have any of these media outlets who have reported you as such,

        as a Russian intelligence officer, reached out to you to correct the record?

               A       Some people, as Congressman Schiff mentioned about Steve

        Levine, whom I've known for a long, long time, he reached out to me and he said,

        "Look, what was your effort?" And I think that lately only people who are

        intentionally determined to smear me, they put this out there. The majority of

        these like responsible reporting mention me as a former Soviet army officer or

        Soviet military, sir.

               Q       Any other major media publications reach out to you to correct your

        past as not being involved in Russian intelligence?

               A       I think that by now I believe the record is straight and accurate. So I


                                UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 99 of 166
                                                                                                99
                            UNCLASSIFIED, COMMITTEE SENSITIVE


        was never intelligence officer. And I believe that, as I mentioned to some news

        outlets, that there this determination, determined campaign, smear campaign

        against me because I just uncovered some falsehood and instead of addressing

        those things it is easier for them to say, "Oh, this is a KGB guy, that's why. Don't

        trust him."

               Q      You had mentioned that there may be a smear campaign against

        you. Can you give us some reasoning as to why that might be the case?

               A      Because I, as part of my lobbying work, I discovered that there's a

        concerted effort by some people to present a false narrative of Magnitsky story

        and when -- and no one checked on that. And when I pointed out those

        inaccuracies, instead of admitting this, they said, "Oh, this is this a KGB plot."

        And I think that's the reason why.

               Q      So is it fair to say through your own personal experience that media

        reporting about dual Russian-American citizens is not always accurate?

               A      I believe it is rather xenophobic, and I wouldn't say it's racist, it's not

        racial. But I think that it's easier. If only because someone was born in Russia

        doesn't mean that they are KGB agents.

               Q      In your experience with the media here, can you point this committee

        to other individuals who have received similar unfair treatment by the media as

        you have?

               A      I believe that it happens very often.

               Q      But any other Russian-Americans that you can point us to?

               A      Who were smeared similarly?

               Q      Yes. Yes, sir.

               A      I don't know. Look, since childhood I speak for myself only, I don't


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 100 of 166
                                                                                               100
                            UNCLASSIFIED, COMMITTEE SENSITIVE


        comment on other people.

               Q      No, I understand that, but have you become aware of anyone over

        the years that you've lived here?

               A      I will give you an example. My daughter follows hockey. There is a

        hockey team here, and there's a hockey player, Alexander Ovechkin. He is very

        good guy actually. My daughter, we met him once when she was a baby. And

        then we kind of -- nicest young man.

               And recently he started this campaign, like Team Russia, and he's been

        smeared like, you know, these horrible things I wouldn't mention here, like, "You're

        Putin's bitch." All those things. And, look, I mean, he has a right to have this

        opinion and to like Putin and it's kind of it's up to him. But it's just immediately

        paints him as a -- okay.

               I will give you example of someone who is not a Russian, your colleague

        Dana Rohrabacher, for whom I have great respect. He could be unusual,

        probably he speaks his mind a lot. But at no time has he ever been, like, Putin's,

        like, KGB stooge and other things. He is listening, and he has open mind. And I

        think that he is, unlike most of the people, fought against communism. And I think

        that to say these things about him is just simply dishonest and inaccurate.

               Q      So it is an unfortunate reality, but sometimes the media does portray

        people falsely.

               A      Absolutely.

               Q      All right. Speaking with the sourcing I want to switch gears a little

        bit, though, and turn your attention to what has now become known as the Steele

        dossier or the publication publicly by Buzz Feed that was written largely by former

        SIS officer Christopher Steele. Are you aware of this publication?


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 101 of 166
                                                                                              101
                             UNCLASSIFIED, COMMITTEE SENSITIVE


               A       Only through the media.

               Q       Have you read any portions of it through the media?

               A       I scanned through it. It's rubbish, I think.

               Q       And in your scanning of this document, the Steele dossier, you

        stated it as a rubbish. Why would you say that?

               A       I think it's just some of the things which are described, they are quite

        unlikely, I think.

               Q       Such as?

               A       One point which kind of I find interesting is that they -- there's a

        discussion, this one memo and discussion of proceedings of Russian National

        Security Council. And I'm thinking like, it's so highly unlikely these leaks from

        Russian Security Council will ever happen because just it is -- it's impossible.

               MR. TREMONTE: It is beyond speculation.

               MR. AKHMETSHIN: I think some of these things are just I think

        incredulous and unlikely.




                             UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 102 of 166
                                                                                                 102
                              UNCLASSIFIED, COMMITTEE SENSITIVE




                       BY

               Q       In your reading of the Steele dossier, did you find any piece of it to

        be credible?

               A       I did not focus on it completely, and it's been a while. I read it when

        it was published probably earlier this year, I think, and that's -- I just -- I have a

        kind of skeptical recollection of it. I don't remember details of it.

               Q       Okay. So is it fair to says, as you just did, that as you view the

        Steele dossier, it's skeptical?

               A       I am skeptical of that, yes.

               Q       Of the document. And you are skeptical because its credibility is

        lacking, you think?

               A       Just I could only have a personal opinion about it, I don't know for a

        fact what's there, what the sourcing for that document was, or how it came

        together. But my personal opinion I think it's quite unlikely.

               Q       That's my next line of questioning. The document referenced a

        number of sourcing or sources. Do you know of any of the sources, personally or

        indirectly, that were mentioned in the Steele dossier?

               MR. TREMONTE: Again, he's not asking you to speculate.

               MR. AKHMETSHIN: I don't know, sir, no.

                       BY

               Q       And are you, Mr. Akhmetshin, the source of any information that was

        produced in the Steele dossier?

               A       Oh, absolutely not.

               Q       Do you know Christopher Steele?


                              UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 103 of 166
                                                                                            103
                            UNCLASSIFIED, COMMITTEE SENSITIVE


               A      No.

               Q      Have you ever met any of Christopher Steele's associates that say

        they knew Christopher Steele or were working on behalf of Christopher Steele?

               A      No, sir, no.

               Q      Did it surprise you or are you aware that Christopher Steele was

        working at the behest of Fusion GPS?

               A      I was surprised.

               Q      And why did that surprise you, sir?

               A      I don't know. I don't think that their expertise was in Russia

        generally, so --

               Q      Their -- sorry -- their being?

               A      Fusion GPS. I think that is all they do, is like support litigations, you

        know, commercial litigations.

               Q      So in your estimation of that, based on your years-long relationship

        with Fusion GPS founder Glenn Simpson, you believe that their work was mostly

        in litigation support?

               A      That's how I understood it, yes.

               Q      Did you know of any other cases in which Fusion GPS had forayed

        outside of the litigation support venture outside of the Steele dossier?

               A      I'm not aware of any of this. Plus, he doesn't have any Russia

        experience, so why would he do that?

               Q      I'm sorry, he?

               A      Glenn Simpson.

               Q      So based on your years-long relationship with Glenn Simpson, who

        you stated has no Russia experience, does he speak Russian?


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 104 of 166
                                                                                           104
                            UNCLASSIFIED, COMMITTEE SENSITIVE


               A      No, not what I know.

               Q      Does he -- has he ever utilized a translator in your conversations

        with him?

               A      I don't remember, no. With me, I speak maybe not perfect English,

        but okay English.

               Q      No, but in your group meetings, not with one on one.

               A      I think if other Russians, other than Veselnitskaya?

               Q      Uh-huh.

               A      I don't remember him being in other conversation with any other

        Russian other than Veselnitskaya.

               Q      And so when it was you, Mr. Simpson, and Natalia V, would you do

        the translating?

               A      No, there was always a translator present.

               Q      And who brought that person?

               A      She brought.

               Q      She being Natalia V.

               A      Natalia, correct.

               Q      Was it always the same translator?

               A      She has two translators, I think one American, one Russian.

               Q      Okay.

               A      Or had. I don't know.

               Q      Circling back to the Steele dossier, have you personally ever been

        contacted by anyone to verify the contents of the Steele dossier?

               A      Not to my recollection.

               Q      Since the production of Steele dossier in January 2017 by Buzz


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 105 of 166
                                                                                            105
                                UNCLASSIFIED, COMMITTEE SENSITIVE


        Feed, have you, other than what you've told us already, gone through any lengths

        to verify the credibility of the reporting in the Steele dossier?

               A        Absolutely not.

               Q        Are you aware of any individuals that have done so, that is, gone

        through or been contacted by any entity to verify any of the information in the

        Steele dossier?

               A        I'm not aware of anyone who has done it?

               Q        And have you had any conversations with Glenn Simpson or anyone

        associated with Fusion GPS as to the contents of the Steele dossier and its

        verification?

               A        I never discussed that dossier with Glenn.

               Q        How about anybody else?

               A        With no one else from Fusion GPS.

               Q        Who else did you discuss the dossier with?

               A        You know, in the bar, you know, you meet with the buddies, saying

        like this is rubbish.

               Q        So it's barroom chatter.

               A        Yeah, exactly, I'm sure. But with no one -- nothing meaningful.

               Q        Are you aware if the Federal Bureau of Investigation utilized any of

        their source network to provide material in the Christopher Steele dossier?

               A        I'm not aware of that.

               Q        In your relationships with the past with the Federal Bureau of

        Investigation, do you know if any of the information you provided them was

        portrayed in the Christopher Steele dossier?

               A        I don't believe so.


                                UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 106 of 166
                                                                                       106
                          UNCLASSIFIED, COMMITTEE SENSITIVE


              Q      You don't believe so?

              A      I don't believe so.

              Q      Okay. Is there anyone else that you can direct us to that would

        have a concrete answer to that question?

              A      I don't know of anyone who might be helpful to this.

                             Just a moment.

                             You have about 3 minutes.

              [Discussion off the record.]




                          UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 107 of 166
                                                                                         107
                            UNCLASSIFIED, COMMITTEE SENSITIVE




                     BY

              Q      So I believe you mentioned earlier that you sponsored a film

        screening related to some of your research efforts. Is that correct?

              A      The film was done independently from me. But the film -- the film

        was produced independently from me, but I became aware of this film sometime in

        the spring of 2016. And I went to a -- attempt to the film to be screened in

        Brussels in European Parliament some time in April, I believe.

              Q      Was it screened in Brussels?

              A      It was not. It was banned from the last moment, like, was very

        dramatic.

              Q      Did you attempt to set up any other screenings in Europe?

              A      I did not.

              Q      And why was it banned in Brussels?

              A      Because there is -- this Mr. Browder has kind of pretty much

        threatened someone there so that screening didn't help any.

              Q      But it was screened here in the United States. Is that right?

              A      That is correct. Yes, sir.

              Q      And that screening occurred in June 2016?

              A      Yes.

              Q      And in fact the screening occurred just a few days after your meeting

        in New York at Trump Tower? Is that right?

              A      That is correct. Yes, sir.

              Q      And you were involved in sort of promoting or assisting with PR for

        that screening?


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 108 of 166
                                                                                             108
                            UNCLASSIFIED, COMMITTEE SENSITIVE


               A       I was.

               Q       And on whose behalf were you doing that?

               A       Of my client. As I thought it would be very beneficial education

        opportunity to present these shortcomings in original.

               Q       I'm sorry, which client was this?

               A       Hragi, that was a client I worked for.

               Q       So on that, you had earlier stated that the entire Hragi project lasted

        4 or 5 weeks, yet you mentioned that as a part of your work for Hragi you had a

        lobbying contact with a codel in Moscow in April of 2016. And then you just said

        that you did the film -- you promoted the film screening in June of 2016 on behalf

        of Hragi. So that's longer than 4 or 5 weeks, isn't it?

               A       Oh, but, I mean, the actual work was done -- I think about billing

        hours. So --

               Q       So 4 or 5 weeks of billing hours over what period of time?

               A       Over probably 2, 3 months.

               Q       And what were those --

               A       So I'd say like -- okay, April started, April, May, June, 3 months.

               Q       Thank you.

               MR. QUIGLEY: Hello again.

               Let's go back to the meeting at Trump Tower, June 9th, 2016. The

        meeting takes place with who in attendance?

               MR. AKHMETSHIN: When we arrived to the Trump Tower there were four

        of us. It was me, Veselnitskaya, translator, and Kaveladze. And then at the

        meeting we are joined by someone which now identified as Gold -- Goldstein, this

        British guy.


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 109 of 166
                                                                                     109
                           UNCLASSIFIED, COMMITTEE SENSITIVE


              MR. QUIGLEY: Goldstone?

              MR. AKHMETSHIN: Goldstone, yes.

              And then if I remember correctly, there was Trump Jr., there was Kushner,

        there was -- what's his name -- Paul Manafort.

              MR. QUIGLEY: Paul -- Mr. Manafort was there.

              MR. AKHMETSHIN: Yes. And might be someone else. I don't

        remember. So very large room.

              MR. QUIGLEY: And how long did the meeting last?

              MR. AKHMETSHIN: 15, 20 minutes, I think. As I remember it. It's been

        a while, yeah.

              MR. QUIGLEY: So did one person run the meeting?

              MR. AKHMETSHIN: Yes.

              MR. QUIGLEY: Who was that?

              MR. AKHMETSHIN: Trump Jr. clearly was in charge.

              MR. QUIGLEY: Okay. Did everyone who was there speak?

              MR. AKHMETSHIN: No.

              MR. QUIGLEY: Who did not speak?

              MR. AKHMETSHIN: I'm not sure Kushner said something. He was there

        for some part and then he left.

              MR. QUIGLEY: Was he there at the beginning?

              MR. AKHMETSHIN: He was there at the beginning?

              MR. QUIGLEY: But he left before it was over?

              MR. AKHMETSHIN: He left before it was over, yes.

              MR. QUIGLEY: Did Mr. Manafort speak?

              MR. AKHMETSHIN: Might have. You know, sometimes small talk, I


                           UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 110 of 166
                                                                                                110
                            UNCLASSIFIED, COMMITTEE SENSITIVE


        guess.

                 MR. QUIGLEY: But of those three, Mr. Manafort, Mr. Trump, and Mr.

        Kushner, Donald Jr. was the one doing most of the speaking, correct?

                 MR. AKHMETSHIN: Correct, yes.

                 MR. QUIGLEY: Okay. So did he open the meeting?

                 MR. AKHMETSHIN: Yes.

                 MR. QUIGLEY: And what did he say?

                 MR. AKHMETSHIN: Just, you know, like Americans like small talk in the

        beginning, so. And I told Veselnitskaya also, you know, Russians usually jump

        into the issue, I said -- I believe it was right after they got, they won nomination.

        You know, the primaries were over. And I told here, like, just don't attack people

        right away. Have conversation, nomination, that small stuff. And she did, by the

        way.

                 So it was like some small talk, nice room, nice view, dramatic. The room

        was rather large and beautiful views of Manhattan.

                 MR. QUIGLEY: The meeting begins with small talk?

                 MR. AKHMETSHIN: Correct. Yes.

                 MR. QUIGLEY: Okay. And when did it -- at what point did it become

        business?

                 MR. AKHMETSHIN: I think that after small talk kind of period ended, Jr.

        said like, so what brings you here? Just kind of -- again, guys, it's been a while

        so --

                 MR. QUIGLEY: And he was directing that toward Natalia?

                 MR. AKHMETSHIN: Correct, yes.

                 MR. QUIGLEY: And what did she say?


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 111 of 166
                                                                                           111
                              UNCLASSIFIED, COMMITTEE SENSITIVE


                 MR. AKHMETSHIN: And said: I believe you have some information for

        us.

                 MR. QUIGLEY: How did he say that exactly?

                 MR. AKHMETSHIN: I don't remember verbatim, something to that effect.

        I wish I would remember. I was very skeptical of the meeting to begin with

        actually, so --

                 MR. QUIGLEY: Because?

                 MR. AKHMETSHIN: I thought -- I never thought they would ever win

        President's office.

                 MR. QUIGLEY: Okay. So he said something like, "What brings you

        here?"

                 MR. AKHMETSHIN: Yeah, what brings you here? I believe you have

        some information for us.

                 MR. QUIGLEY: How did he phrase that part? As close as you can to

        remembering his exact words.

                 MR. AKHMETSHIN: I mean, like, small talk, welcome, nice views,

        something Russia, and when did you get here. And then he said, like: So I

        believe you have something, some information for us.

                 MR. QUIGLEY: Did he describe it that way? Did he use the worth "dirt"?

                 MR. AKHMETSHIN: I don't remember if the word "dirt." I think it would be

        too vulgar, I guess. It was very -- this was very lighthearted meeting and there

        were very, like, polite young man so. I don't think the word "dirt" was used, at

        least not to my recollection.

                 MR. QUIGLEY: Okay. And how did she respond?

                 MR. AKHMETSHIN: And then she said: Look, I've been involved in this


                              UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 112 of 166
                                                                                            112
                            UNCLASSIFIED, COMMITTEE SENSITIVE


        commercial litigation on behalf of my client, and as a part of this research I

        uncovered that there's these hedge funds from New York has violated both U.S.

        and Russian tax and securities laws and this money made its way to DNC coffers.

               MR. QUIGLEY: How did she describe that?

               MR. AKHMETSHIN: I think she said like first, and then she kind of went on

        into details, you know, what and how.

               MR. QUIGLEY: To the extent you can recall, how did she describe that?

               MR. AKHMETSHIN: You know, I kind of feel like maybe there would be a

        turn for me to speak, so I kind of was thinking what I would say. And since I

        heard that story before, so I kind of like zoned off.

               But it was pretty much the same speech she have give, because I heard

        her describing this before as well. And it was that there's this firm, instead of

        booking these -- they made this $800 million profit on trading these illegally traded

        Russian securities, and that it was never booked as a trade, it was booked as a

        loan. So I really -- I wish I could give you more --

               MR. QUIGLEY: So she describe their illegal activities?

               MR. AKHMETSHIN: Correct, yes.

               MR. QUIGLEY: And then I believe you said that it made its way to the

        DNC.

               MR. AKHMETSHIN: Correct.

               MR. QUIGLEY: How did she describe that?

               MR. AKHMETSHIN: And she said just: And then this money ended up in

        the United States and the owners of that hedge fund are -- they were

        actively -- active in kind of supporting DNC electoral efforts.

               MR. QUIGLEY: So she said that the money from the hedge fund made its


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 113 of 166
                                                                                             113
                             UNCLASSIFIED, COMMITTEE SENSITIVE


        way to people --

                 MR. AKHMETSHIN: I mean, the profits, the illegal profits, criminal profits, I

        think.

                 MR. QUIGLEY: All right. So the criminal profits made their way to the

        United States?

                 MR. AKHMETSHIN: Manhattan, yes. She was specific about the bank,

        somewhere like on 53rd Street, I believe.

                 MR. QUIGLEY: Did she name the bank?

                 MR. AKHMETSHIN: It was either Citi or Chase, as I remember. One of

        those big banks.

                 MR. QUIGLEY: So the illegal profits made their way to banks in the United

        States?

                 MR. AKHMETSHIN: Correct.

                 MR. QUIGLEY: And from that she said: How did it get to the DNC?

                 MR. AKHMETSHIN: And then she: And these people are like major

        contributors to the DNC. And Jr. said: So where does it go to Hillary? Could

        you show us the money trail to Hillary?

                 And she said: Hell, I don't know. I mean, I could trace it here, and that

        this is like very American thing. I mean, kind of I gave you this information, it's up

        to you to kind of trace it down.

                 And, you know, he's like: Eh. It's like, he's kind of like engaged. And

        then, you know: Eh. Okay, you know. Kind of -- I think that just he immediately

        lost interest. She said, like: I have nothing on Hillary.

                 MR. QUIGLEY: Did he ask any other follow-up questions before, as you

        say, he lost interest?


                             UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 114 of 166
                                                                                          114
                            UNCLASSIFIED, COMMITTEE SENSITIVE


               MR. AKHMETSHIN: You know, this Natalia is like she's a very emotional

        person, so she didn't have him second to breathe. She says: But, because of

        this adoption. And she went on like, you know -- and, you know, they were polite.

               MR. QUIGLEY: So the conversation began with: So you have something

        for us. And then her description is his followup.

               MR. AKHMETSHIN: Correct. And she said: But, you know, because of

        these things, like, you know, that adoption, you know, this fake law was -- not fake

        law, the actual law, but based on a fake narrative was adopted. And because of

        that U.S. citizens got and that kind of thing.

               And she went on and on. And then I felt like -- and the people were like so

        not interested. And then like it became like almost awkward. So I thought I

        would just undercut her and then I gave my 90 seconds.

               MR. QUIGLEY: So when you spoke, you spoke about what?

               MR. AKHMETSHIN: I said that, yes, that's correct, there's this law which

        was adopted in the United States without ever being checked for factual accuracy.

        And because that law affected a lot of American citizens, and it worsened, it was

        the beginning of the end of U.S.-Russia relations. I said that this -- like, I

        remember the term I used, low-hanging fruit, just to check these facts is fairly easy

        and to make an issue --

               MR. QUIGLEY: So what you're saying is that you only spoke about the

        adoption issue.

               MR. AKHMETSHIN: Yes. That's the only thing I know actually.

               MR. QUIGLEY: Okay. Now, you said earlier that she had a document

        with her research, correct? She brought that to the meeting?

               MR. AKHMETSHIN: I believe she did, yes. Yes, she did. It was on the


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 115 of 166
                                                                                        115
                           UNCLASSIFIED, COMMITTEE SENSITIVE


        desk, yes.

               MR. QUIGLEY: Okay. And did she hand that to anyone?

               MR. AKHMETSHIN: I was asked that question before. I don't remember

        exactly whether she handed or not. But she had it on her for sure, it was at the

        desk as I was sitting next to her and that was in front of her.

               MR. QUIGLEY: Okay. So the fact that Mr. Trump asked the question, so

        you have something for us, something along those lines, is that correct?

               MR. AKHMETSHIN: Yes, something like do you have information you

        want to share with us. Something to that effect. I don't remember verbatim.

               MR. QUIGLEY: So clearly the meeting was to follow up with the

        information they believed that they were going to get.

               MR. AKHMETSHIN: I could only assume, sir, I don't know for a fact.

               MR. QUIGLEY: Okay. Now, you said you had heard her talk about this

        issue many times before?

               MR. AKHMETSHIN: Correct, yes.

               MR. QUIGLEY: Okay. Because she had talked about it in what context to

        you?

               MR. AKHMETSHIN: Like Mr. Browder, because he managed, he set up

        his criminal scheme, and then she kind of was very broad of her like finding these

        things which he was involved with. Because he's the guy who was, I would say,

        personal nemesis of hers.

               MR. QUIGLEY: But she had talked to you about this several times.

               MR. AKHMETSHIN: She had, yes.

               MR. QUIGLEY: How did she describe what she had talked about, what

        she had found out so far?


                           UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 116 of 166
                                                                                         116
                           UNCLASSIFIED, COMMITTEE SENSITIVE


                MR. AKHMETSHIN: She said, like, you know, she was very proud of it,

        so --

                MR. QUIGLEY: Do you have any idea how long she had been working on

        it?

                MR. AKHMETSHIN: She said for a number of months.

                MR. QUIGLEY: And you had spoken to her about it how many times

        before the Trump Tower meeting?

                MR. AKHMETSHIN: I think she came sometime like in the spring. I

        haven't been in contact. Sometimes I will talk to her like two, three times a day,

        and then sometimes like I haven't her from her in a couple months. So some time

        then probably before, I mean, March maybe was the first time I heard about it.

                MR. QUIGLEY: You mentioned Cyprus. How did she describe the

        involvement in Cyprus as it involved these concerns that she had in the money?

        Are you suggesting the was laundered through there?

                MR. AKHMETSHIN: Yes, because, you know, I believe that she traced

        this money from the Russian proceeds of this crime, she traced it to Cyprus, and

        someone helped her with the Cyprus research?

                MR. QUIGLEY: Someone had what?

                MR. AKHMETSHIN: Helped her with Cyprus research.

                MR. QUIGLEY: She had said that?

                MR. AKHMETSHIN: I believe so, yes. I don't remember. Again, it's

        been a while ago. But there was absolutely no way she could do it on her own.

                MR. QUIGLEY: Because?

                MR. AKHMETSHIN: Again, because it is in Greek. The corporate

        documents were in Greek.


                           UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 117 of 166
                                                                                          117
                             UNCLASSIFIED, COMMITTEE SENSITIVE


                  MR. QUIGLEY: The corporate documents that had gone through Cyprus

        were in Greek?

                  MR. AKHMETSHIN: Correct.

                  MR. TREMONTE: You assume.

                  MR. AKHMETSHIN: I assume. I believe, yes.

                  MR. QUIGLEY: Did she tell you that they were --

                  MR. AKHMETSHIN: I think she said something to that effect.

                  MR. QUIGLEY: Okay. So to your understanding, who would have been

        able to help her do that research?

                  MR. AKHMETSHIN: I believe some private due diligence firm, that's how I

        understood it.

                  MR. QUIGLEY: She didn't say that she had traveled to Cyprus to talk

        about this with an entity?

                  MR. AKHMETSHIN: I don't remember her mentioning that.

                  MR. QUIGLEY: She didn't talk at all about how she found out or

        understood how this worked through Cyprus?

                  MR. AKHMETSHIN: She mentioned that -- now it kind of all blends in

        together, but it is my understanding, either through her direct mentioning it to me,

        but that she engaged a due diligence firm with expertise in tracking down these

        Cyprus corporate and banking issues. And that firm produced that research

        which she later reported to both Russian Government and to whoever would listen

        to her.

                  MR. QUIGLEY: What's your knowledge of money laundering as it works in

        Cyprus?

                  MR. AKHMETSHIN: Again, just like I told your colleague, I have no direct


                             UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 118 of 166
                                                                                          118
                           UNCLASSIFIED, COMMITTEE SENSITIVE


        knowledge of things, but I do read often that it's a very popular offshore destination

        for funds from former Soviet Union, and Russia in particular. So the Cyprus

        corporate structures are -- were used often for to conceal the ownership of the

        transactions or the companies or banking accounts. Again, I could only -- I have

        no direct knowledge of that, I just have what I read and I've seen in the past.

               MR. QUIGLEY: Back to the meeting. When Natalia went on to discuss

        adoptions, did she also discuss the Magnitsky Act?

               MR. AKHMETSHIN: She did, yes.

               MR. QUIGLEY: And did Trump, Mr. Trump, react to what she had said

        and what you had said about this in any way?

               MR. AKHMETSHIN: He said: Look, we are not in power anymore -- we

        are not in power. So, you know, one thing that stuck with me, he said like:

        When -- not if we come to power, he said, when we come to power, come see us

        again. I thought like that was rather kind of brave to say that.

               MR. QUIGLEY: You mentioned Mr. -- you saw Mr. Goldstone at Trump

        Tower.

               MR. AKHMETSHIN: I have seen him once, yeah?

               MR. QUIGLEY: Was that the day that we're talking about?

               MR. AKHMETSHIN: Correct, yes, he was a part of the meeting?

               MR. QUIGLEY: Oh, he was part of the meeting?

               MR. AKHMETSHIN: Yes.

               MR. QUIGLEY: And did he say anything at the meeting?

               MR. AKHMETSHIN: I don't remember. Sorry.

               MR. QUIGLEY: How much time do I have? We'll flip back.

               MR. TREMONTE: Is there a lunch break in the offing?


                           UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 119 of 166
                                                                          119
                          UNCLASSIFIED, COMMITTEE SENSITIVE


              [Discussion off the record.]




                          UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 120 of 166
                                                                                           120
                            UNCLASSIFIED, COMMITTEE SENSITIVE


        [12:54 p.m.]

                       BY

               Q       Mr. Akhmetshin, just picking up with the same line of questioning

        regarding the Donald Trump Jr. meeting June of 2016 in Trump Tower which you

        attended.

               Do you have any information that Donald Trump Jr. during that meeting

        solicited any information from any of the attendees regarding then-candidate

        Hillary Clinton?

               A       I don't think he asked explicitly for it.

               Q       Did he ask implicitly or indirectly for it?

               A       I mean, as I described, you know, when Veselnitskaya made her

        presentation, he said, so could you show me how did the money go to Hillary?

        And so would that qualify as implicit --

               Q       So when you say the money would --

               A       -- designation?

               Q       -- the money would go to Hillary, what money are you referring to?

               A       I mean just like, you know, just --

               MR. TREMONTE: Hold it, hold it. You weren't referring to anything. Mr.

        Akhmetshin was just describing a statement made by Mr. Trump Jr. in answer to

        your question. If you want to know what he thinks it was referring to, that's a

        separate --

                       BY

               Q       What was the statement made? Not what you think. What was the

        statement made by either Natalia V and Donald Trump Jr.?

               A       So Natalia made a statement that money obtained through criminal


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 121 of 166
                                                                                            121
                            UNCLASSIFIED, COMMITTEE SENSITIVE


        acts, violation of tax and securities laws by the U.S. hedge fund have made its way

        into the United States, and from there -- including people who are owners of that

        hedge fund. They are large contributors to DNC causes. And so he -- Jr., Trump

        Jr. asked, so could you show us how does that money flows to Hillary Clinton?

        So would that describe it?

               MR. TREMONTE: Don't ask.

               MR. AKHMETSHIN: Okay. And Natalia Veselnitskaya said, I don't know,

        you know. I can only tell where it ended up, and how it's being disbursed in the

        United States I don't know.

                      BY

               Q      Were there any other statements by Donald Trump Jr. in relation to

        that specific subject line?

               A      I think they kind of dropped it at that, to the best of my recollection. I

        don't remember exactly.

               Q      And to the best of your recollection, did anyone in the meeting that

        was representing the Donald Trump campaign ask for any further information from

        any of the attendees regarding that subject matter?

               A      I don't think so, no.

               Q      Did you? Did you ask?

               A      I did not, no.

               Q      Did Natalia V volunteer any further information to Donald Trump Jr.

        during the 15- to 20-minute meeting?

               A      I don't think so.

               Q      Putting the meeting aside, in your capacity here as an American

        citizen, did you do any work, officially or unofficially, for any candidates for


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 122 of 166
                                                                                        122
                            UNCLASSIFIED, COMMITTEE SENSITIVE


        President during the 2016 election?

               A      No.

               Q      Are you aware, do you have any information that you're in

        possession of, or aware of that then-candidate Donald Trump and his campaign

        colluded with the Russian Government to rig the election, for lack of a better word?

               A      I'm not aware of any of this information.

               Q      Are you aware of any information or evidence that any employees,

        officially or unofficially, of Donald Trump himself worked with the Russian

        Government and/or Russian officials to affect the 2016 U.S. Presidential election?

               A      I'm not aware of any of his contacts or contact -- or work.

               Q      Lastly, you had stated -- I know you've had a longstanding

        relationship with Glenn Simpson. Do you know anyone else at Fusion GPS?

               A      I know a few other people there.

               Q      Who? Who do you know there?

               A      I know a couple of other people there.

               Q      Who are those people?

               A      I know this Tom Catan.

               Q      Anybody else?

               A      I know this like -- her name escapes me. She's a young researcher

        there. It's a girl. Tyler I think her name.

               Q      How do you know Tom Catan?

               A      I've known Tom Catan for probably longer than I've known Simpson,

        actually. He was a Financial Times reporter here.

               Q      And is that how you first met Mr. Catan?

               A      I met him in that capacity, yes.


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 123 of 166
                                                                                             123
                            UNCLASSIFIED, COMMITTEE SENSITIVE


               Q      And have you and Mr. Catan ever done any journalistic work

        together?

               A      I believe he has written about this Kazakhstan corruption in

        Kazakhstan at some point. So that's -- I believe that's how. It's been a long

        time. He then left Financial Times to work for Times of -- for Times of London.

        And I remember I had drinks with him once in Madrid a long time ago, but never

        professionally. Since then, I haven't had any contacts with him.

               Q      So about how long ago was that when you saw him in Madrid,

        ballpark?

               A      Ten years ago, maybe.

        Q      And have you ever -- since that time, have you ever done any professional

        journalistic work on behalf of Mr. Catan?

               A      I have not.

               Q      Has he asked you for any information regarding the subject matter

        we're here today discussing?

               A      No.

               Q      Has anyone else at his firm, or at the behest of his firm, or any law

        firms at the behest of his firm, asked you for information relating to the subject

        matter we're discussing here today, namely the 2016 Presidential election and

        Russian interference?

               A      No, no one ever approached me on these issues.

               Q      Okay, thanks.

                      BY

               Q      So just to follow up on that line of questioning, I believe you

        explained earlier that part of the work that you do is an attempt to raise awareness


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 124 of 166
                                                                                                124
                            UNCLASSIFIED, COMMITTEE SENSITIVE


        for your clients, is to get journalists to write about stories, based on information

        that you found and share with journalists. Is that correct?

               A      That is correct, yes.

               Q      And, in fact, you've done that quite a lot with lot of journalists over

        many years. Is that correct?

               A      You could say that, yes.

               Q      And that, sometimes, even you may be quoted or referenced as an

        unnamed source in newspaper or magazine articles. Is that correct?

               A      I might have been off the record once or twice. I don't know. Who

        doesn't?

               Q      And, so, were you ever involved in these sort of conversations with

        journalists or attempts to -- in any of your conversations with journalists, or

        attempts to get your material into a newspaper story, or any of the times you're

        quoted as an unnamed source, did any of those conversations or articles have to

        do with connections between Russians and Donald Trump and his associates?

               A      No, never.

               Q      So you're appearing here today at our invitation, and we appreciate

        you being here and spending the time that you have with us. The specific

        invitation, in addition to your testimony, requested the production of documents

        that reasonably could lead to the discovery of any facts within the investigation's

        publicly announced parameters. This was our August 17th letter to you.

               On August 31st, 2017, we received a response from counsel saying that

        you were available to discuss an interview, which we've since arranged, and we

        appreciate that. It also stated that you do not possess any documents that are

        responsive to your -- that's our, the committee's request.


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 125 of 166
                                                                                         125
                              UNCLASSIFIED, COMMITTEE SENSITIVE


               I think, you know, understanding the parameters are somewhat broad, I

        think we've discussed a number of matters that might touch on -- or, I guess, to the

        extent that you have documents that are in your possession that touch on the

        matters we've discussed here today, would you be willing to produce those

        documents?

               MR. TREMONTE: To the extent that there are any and they're not

        privileged, we would endeavor to produce them to the committee.

                                We appreciate that. I just wanted to mention a few

        categories of things, based on what we've already talked about that I think would

        fall in that scope.

               One would be lobbying disclosures related to any of the Russia-related

        work that we've discussed today, either produce or point us to where those are

        publicly available; other documents that might bear on lobbying contacts, such as

        the April 2016 meeting in Moscow with the congressional delegation or similar;

        billing records for work performed on behalf of Hragi or Baker Hostetler,

        understanding that such records are generally not subject to attorney-client

        privilege; and documents reflecting, sort of, any business or non -- any business

        communications with either Natalia V, Glenn Simpson, or Thomas Catan of

        Fusion. And there may be others, but those are ones that come to mind, based

        on some of the things we've discussed today.

               And additionally, to the extent there are documents, I believe you

        mentioned some emails, for instance, from Baker Hostetler, to which Mr.

        Akhmetshin as well as members of Fusion may have been a party. To the extent

        you've identified those documents and, you know, you believe they're privileged,

        we could figure out the best way to at least note that as well.


                              UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 126 of 166
                                                                                             126
                           UNCLASSIFIED, COMMITTEE SENSITIVE


                MR. TREMONTE: And I'm available for -- understanding the nature of your

        requests, we'll take it under advisement, and I'm available to have further

        conversations without officially convening.

                                         [Akhmetshin Exhibit No. 1

                                         was marked for identification.]

                MR. SWALWELL: Going back, Mr. Akhmetshin, to the June 9th meeting,

        our staff is going to provide you with what's marked as exhibit 1. It's a rectangle

        to represent the table at Trump Tower. Can you take a moment, and in your

        writing, using the initials of the people who attended, just write where they were

        seated at the table. For example, you would be RA.

                MR. AKHMETSHIN: To the best of my recollection. It's been a while,

        so --

                MR. SWALWELL: Yes. Do you mind signing it as well at the bottom?

                MR. CONAWAY: We'll get you a copy of it.

                MR. AKHMETSHIN: Again, it's to the best of my recollection. So it seems

        like there were more people there than the thing, so I put the question marks

        there. But there might have been more people sitting on the opposite side from

        us.

                MR. SWALWELL: You wrote JK. Is that Jared Kushner?

                MR. AKHMETSHIN: Kushner, correct. Yes. He was sitting directly in

        front of me.

                MR. SWALWELL: You wrote DT Jr. Is that Donald Trump Jr.?

                MR. AKHMETSHIN: Correct.

                MR. SWALWELL: RG, is that Rob Goldstone?

                MR. AKHMETSHIN: Yes. So might be someone in between. I think -- I


                           UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 127 of 166
                                                                                        127
                            UNCLASSIFIED, COMMITTEE SENSITIVE


        have this recollection that there are more people, like density people on the

        opposite side, or I might be wrong. It's been a while so --

               MR. TREMONTE: But you do recollect Goldstone being there?

               MR. AKHMETSHIN: I think so, yes.

               MR. SWALWELL: You wrote PM. Is that Paul Manafort?

               MR. AKHMETSHIN: Paul Manafort, correct. He was sitting like at the like

        end of the table.

               MR. SWALWELL: You wrote RA. That's yourself?

               MR. AKHMETSHIN: That is me, yes.

               MR. SWALWELL: NV is Natalia?

               MR. AKHMETSHIN: NV is Natalia.

               MR. SWALWELL: Who is AS?

               MR. AKHMETSHIN: It's a translator. Anatoli Samochornov. He was a

        translator. Actually, did I put IK there?

               MR. SWALWELL: Well, you put IK at the end of the table. And that's Ike?

               MR. AKHMETSHIN: Ike. That is correct.

               MR. SWALWELL: Did you see Ivanka at all at that meeting?

               MR. AKHMETSHIN: Not at the meeting.

               MR. SWALWELL: Did you see her at all that day?

               MR. AKHMETSHIN: Yes.

               MR. SWALWELL: When did you see her?

               MR. AKHMETSHIN: At the time when we were hitting the elevator. So

        she was just waiting for elevator. We -- it was like 3-second interaction.

               MR. SWALWELL: Was that at the end of the meeting or before the

        meeting?


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 128 of 166
                                                                                              128
                              UNCLASSIFIED, COMMITTEE SENSITIVE


               MR. AKHMETSHIN: At the end of the meeting, yes. We were heading

        down and I think she was heading up.

               MR. SWALWELL: Which floor did you see her on?

               MR. AKHMETSHIN: I can't remember. Whatever floor where the

        conference room was.

               MR. TREMONTE: The same floor?

               MR. AKHMETSHIN: The same floor, yes. So she was just also leaving at

        the same time as we were leaving, but I think she took the elevator up and we took

        elevator down.

               MR. SWALWELL: Was she with Jared, her husband?

               MR. AKHMETSHIN: No, she was alone.

               MR. SWALWELL: During the meeting, how many times do you remember

        Don Jr. asking for information on Hillary Clinton?

               MR. AKHMETSHIN: If I remember correctly, it was that one time, where

        he said, so where's -- kind of how does it go to Hillary, this money?

        That's -- again, it's been a while so that's -- I think that was kind of one mention of

        her. Of Hillary Clinton, you mean, right?

               MR. SWALWELL: Did Jared Kushner ever speak at all during the

        meeting?

               MR. AKHMETSHIN: I don't remember him speaking at all, actually. He

        left after a while.

                                One minute.

               MR. AKHMETSHIN: So my counsel here advises that, you know,

        just -- again, it's not the first time I talk about this. There are other people in the

        government who are -- so, you know, I was listening to this thing and I was sitting


                              UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 129 of 166
                                                                                            129
                           UNCLASSIFIED, COMMITTEE SENSITIVE


        in front of -- in front of Kushner. And Natalia was like going on and on about the

        Ziff Brothers.

               And I was sitting there and thinking to myself like, you know, here's this

        billionaire Jewish kid, and they are billionaire Jewish kids. And I thought

        that -- and, you know, I was thinking also, because if you're going to meetings,

        best to know what your audience is. And I was thinking like maybe they're

        buddies, maybe like go to same synagogue or like it's a small town. I mean, there

        are not that many billionaire young men in New York.

               And I was thinking to myself, because I remember he was there present

        when this whole Ziff Brothers was discussed, and then, you know, he just -- and

        then he left, because I don't think he was around for the adoption discussion. But

        he left and --

               MR. SWALWELL: Was Jared there when Donald Jr. asked how it leads to

        Hillary Clinton?

               MR. AKHMETSHIN: I don't remember whether he left before or after, but

        he definitely was there when she discussed Ziff Brothers. That's one detail I

        remember, because I was sitting there and think like -- I was quite sure that she

        has no understanding of the, like, basic map of New York, which even I don't have.

        So I'm sure it's like much deeper relationship between people there.

               And so I was sitting there and thinking like, you know, she's saying all these

        stories. They might be like good buddies, you know, they go surfing together like.

               MR. SWALWELL: Did you talk to Jared Kushner at all before the meeting?

               MR. AKHMETSHIN: No.

               MR. SWALWELL: Did you greet Donald Jr. before the meeting?

               MR. AKHMETSHIN: I don't remember even we shook hands in the


                           UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 130 of 166
                                                                                             130
                             UNCLASSIFIED, COMMITTEE SENSITIVE


        beginning. So I think that at the end we shook hands, but I don't think in the

        beginning. We kind of entered the room. Like, it's a very large room, so it's

        like -- really like basketball court size and -- or maybe not that much, but -- so we

        kind of entered kind of in the beginning. And then in the beginning I think that

        there was some kind of introductions around the table, but I don't think I spoke

        with Kushner or Donald Trump directly.

                MR. SWALWELL: Did you greet Paul Manafort before the meeting?

                MR. AKHMETSHIN: Not before the meeting, but I had like 5-second

        discussion with him like on the way out. So --

                MR. SWALWELL: What did you talk about?

                MR. AKHMETSHIN: It was like small talk, because, you know, we

        were -- if you could see from the scheme, like, you know, we were seated at the

        very end of the table. So we kind of exiting like next to each other.

                MR. SWALWELL: Had you met Paul Manafort before that meeting?

                MR. AKHMETSHIN: No.

                MR. SWALWELL: At any time during the meeting or at any time before the

        meeting, during the meeting, or after the meeting, did you tell Mr. Manafort that

        you and he had met before?

                MR. AKHMETSHIN: No. I said we have an acquaintance in common.

        So it was just like -- you know, it's like it's a long walk so I -- not to make it

        awkward, so I kind of mentioned someone.

                MR. SWALWELL: Was who the acquaintance that you had in common?

                MR. AKHMETSHIN: So-and-so has done some work with Manafort in

        Ages.

                MR. SWALWELL: Who is that?


                             UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 131 of 166
                                                                                              131
                             UNCLASSIFIED, COMMITTEE SENSITIVE


                 MR. AKHMETSHIN: His name is Lanny Wiles.

                 MR. SWALWELL: Can you spell that?

                 MR. AKHMETSHIN: Lanny, L-a-n-n-y; Wiles, W-i-l-e-s, Wiles.

                 MR. SWALWELL: What was the nature of the work he had done with Mr.

        Manafort?

                 MR. AKHMETSHIN: You know, he told this very interesting anecdote. He

        does a lot of, like, advance work for campaigns, and I think he worked for

        President Reagan a number -- on both administrations. He did a lot of election

        work.

                 So he told me once a story that in Ages or during the Reagan

        administration, the U.S. supported someone named Jonas Savimbi, who was this

        Angolan, I'll say terrorist or like warlord, but he was very friendly to U.S. interests

        there. And it's a funny story. He said that, you know -- and he was tasked

        with doing -- you know, he's not a political person. He kind of runs like the plane,

        cars on time, you know, just hotel rooms are booked.

                 And so he said that we went to JFK to pick up this Jonas Savimbi.

        And -- so in the comment he said, I put like, I don't remember, like 30- or $50,000

        like for the incidentals for -- and he said like the U.S. Government was paying for

        the visit, so it was like very lavish. They put them in the Waldorf Astoria. So they

        come -- they came -- and again, it was Ages, so there's no like controls I don't

        think.

                 So he said, I put out like a large amount of my own, 30-, $50,000 for these,

        like, room incidentals. And they come in. He said they were like really thugs,

        you know, just like warlords. And so he said that I come in and I go to one to

        settle. I go to my room, and I get a phone call like literally he said like 10, 15


                             UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 132 of 166
                                                                                             132
                           UNCLASSIFIED, COMMITTEE SENSITIVE


        minutes afterwards. They say, you know what, you should put up more money,

        because they ordered like all these -- like this room service. They ordered like

        cases of whiskey and stuff like that. He said, okay, so he put out the money.

               And then afterwards, he said when we saw them -- and I think he's spoken

        to Congress, Jonas Savimbi. I mean like Americans were very supportive of him.

        And so when he said that we sent them away, I went back to collect my bags.

        And he said, I'm -- and this concierge said, like, you know, the manager of the

        hotel would like to see you, sir. He said, I walk into his office, and on his desk

        there are like -- you know, there's like -- there's this gun, there's a hand grenade,

        there are clips, this collection of clips. And this manager of the hotel said,

        Mr. Wiles, it looks like you've got a problem. And Lanny said, no, sir, I think

        you've got a problem. And so -- I thought it's a funny story.

               MR. SWALWELL: I guess I don't understand how that relates to Mr.

        Manafort.

               MR. AKHMETSHIN: And they worked together on that -- they worked

        together with Manafort on that account on Southern District.

               MR. SWALWELL: That was brought up in the conversation?

               MR. AKHMETSHIN: Yeah. So I said like, you know, we --

               MR. TREMONTE: Was it brought up in the conversation with Mr.

        Manafort?

               MR. AKHMETSHIN: No, no, no. You know, he kind of shrugged it off. I

        mentioned, yeah, we have this acquaintance in common. And he didn't react at

        all. He didn't strike me as a man of many words. So literally like, you know,

        walking out of the room, like, a 5-second conversation.

                              Five minutes, sir.


                           UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 133 of 166
                                                                                         133
                           UNCLASSIFIED, COMMITTEE SENSITIVE


               MR. SWALWELL: Did Mr. Manafort take any notes during the meeting?

               MR. AKHMETSHIN: You know what, he was like -- almost didn't look like

        he pays attention. He was like on his whatever device, probably -- it looked like

        BlackBerry to me. Just something -- he was just almost like laying down in his

        chair, because the chairs with -- you know, the back goes back. He was like

        almost like half laying and then on his phone. So it looked like he was checking

        his email or doing something. I don't remember anyone taking notes, actually.

               MR. SWALWELL: Did Mr. Kushner take any notes?

               MR. AKHMETSHIN: I don't remember.

               MR. SWALWELL: Was Mr. Kushner on his cell phone or have his cell

        phone out?

               MR. AKHMETSHIN: I don't remember.

               MR. SWALWELL: Did Donald Trump Jr. take any notes?

               MR. AKHMETSHIN: I don't think so, no. He was like clearly in charge.

               MR. SWALWELL: Did he have a cell phone out?

               MR. AKHMETSHIN: I don't remember.

               MR. SWALWELL: Your recollection is that the meeting lasted 15 to 20

        minutes. Is that right?

               MR. AKHMETSHIN: That's how it felt. I don't know. Maybe longer. It

        wasn't a long meeting, actually.

               MR. SWALWELL: Was there any follow-up with anyone in the meeting in

        the days afterwards? Not the meeting downstairs but in the days afterwards, did

        you follow up with anyone in that room?

               MR. AKHMETSHIN: No. I didn't have any contacts for anyone and not

        that I'm aware of, no, or was part of.


                           UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 134 of 166
                                                                                          134
                            UNCLASSIFIED, COMMITTEE SENSITIVE


                MR. SWALWELL: You said that your recollection was that you went to the

        coffee shop in Trump Tower. At any point, did you have a drink with Rinat and

        Natalia?

                MR. AKHMETSHIN: With who, I'm sorry?

                MR. SWALWELL: I'm sorry. With Ike and Natalia?

                MR. AKHMETSHIN: We had coffee downstairs, yes.

                MR. SWALWELL: It was coffee, not an alcoholic drink?

                MR. AKHMETSHIN: I don't think alcoholic drink. It was too early, I think,

        for that.

                MR. SWALWELL: What time do you remember the meeting being?

                MR. AKHMETSHIN: Something in the afternoon, like after lunch.

                MR. SWALWELL: Does 4 o'clock sound correct?

                MR. AKHMETSHIN: It sounds like a little late. I thought it was earlier,

        but, you know, I -- it felt like we went there straight from the lunch.

                MR. SWALWELL: You, Natalia, and Ike?

                MR. AKHMETSHIN: And the translator.

                MR. SWALWELL: And the translator. Is it possible that -- let me back up.

                Did you greet anybody in the lobby before you went up to the conference

        room?

                MR. AKHMETSHIN: No. Actually, I was -- going up or down?

                MR. SWALWELL: Going up.

                MR. AKHMETSHIN: To the meeting, right?

                MR. SWALWELL: Yes.

                MR. AKHMETSHIN: You know, I was actually also surprised. We kind

        of -- I follow this Ike, because, you know, Ike and Veselnitskaya were walking up


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 135 of 166
                                                                                          135
                               UNCLASSIFIED, COMMITTEE SENSITIVE


        front and the translator and I were walking behind them. So, you know,

        Manhattan streets like midday kind of busy, so there might have been some -- they

        were in their conversation. I was in conversation with the translator. He's a very

        nice person and very kind of cultured person. Actually, then I mentioned that I'm

        going to see a theatre play, and he was very much interested in seeing it, so I

        invited him to join.

               MR. TREMONTE: I'm sorry. What happened when you got to the lobby?

               MR. AKHMETSHIN: We walked into the lobby. So kind of we were kind

        of -- I think we separated. They were walking up front of us, but we were not

        walking like back to back. And so we kind of were walking from the Fifth Avenue.

        So we're walking on -- so we're walking south on -- on Madison then till 57th

        Street. On 57th Street, we crossed to Fifth Avenue. And from Fifth Avenue, we

        just entered the building. There's no one -- I thought there would be some kind of

        security or where you sign in or something. I don't remember any -- at any point

        signing in anywhere.

               MR. SWALWELL: Was Mr. Goldstone in the lobby?

               MR. AKHMETSHIN: He was -- we met him upstairs already, the floor

        where -- he was waiting there at the floor where the meeting took place.

               MR. SWALWELL: How did you know where to go?

               MR. AKHMETSHIN: I followed Ike and Natalia.

               MR. SWALWELL: I'm sorry?

               MR. AKHMETSHIN: I followed Ike and Natalia. They were ahead of us.

        I had no idea where to go.

               MR. SWALWELL: Was Aras or Emin Agalarov mentioned in the

        premeeting lunch at all? Were they discussed?


                               UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 136 of 166
                                                                                           136
                            UNCLASSIFIED, COMMITTEE SENSITIVE


               MR. AKHMETSHIN: No, I don't remember. I would have remembered.

        No.

               MR. SWALWELL: Were they discussed during the meeting in the

        conference room at Trump Tower? Did either of their names come up?

               MR. AKHMETSHIN: I don't remember.

               MR. SWALWELL: Is that something that you said -- you said you would

        remember if they had come up at the lunch.

               MR. AKHMETSHIN: I would have remembered, yes. And I don't

        remember it came up at the meeting -- or at least, again, it's been a long time ago.

        So I just don't specifically -- don't have a recollection of their names being brought

        up at the -- at the meeting.

               MR. SWALWELL: Did you discuss the Presidential campaign? You're

        now June 2016. The convention is approaching. Was that discussed at all at

        Trump Tower?

               MR. AKHMETSHIN: Just that I suggested Veselnitskaya to congratulate

        them on winning the nomination, because I think he just won, Jr., Donald -- not Jr.

        His father, Mr. Trump, won the nomination. So I told her like, you know,

        congratulate them on the nomination, something. But I don't think it was

        discussed like in a strategy or anything.

               MR. SWALWELL: Was it discussed?

               MR. AKHMETSHIN: She said like congratulations on winning nomination.

        And he said, yes, we're like excited, some -- I wish I could tell you. I don't want to

        say something which is really not true. But I don't have that recollection other

        than this small talk.

               MR. SWALWELL: At any time --


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 137 of 166
                                                                                             137
                           UNCLASSIFIED, COMMITTEE SENSITIVE


               MR. CONAWAY: We're at a break. Do you guys have anything?

                              No, sir.

               MR. SWALWELL: Thank you, Chair.

               At any time in the meeting, did Don Jr. suggest that if his father were to win

        the Presidency, that they would revisit the Magnitsky Act or the adoption issue?

               MR. AKHMETSHIN: I don't think it was said in that terms, but, as I

        mentioned, something which actually stuck with me at the meeting, when we

        were -- I think somewhere at the end of the meeting when we were just getting up,

        he pretty much told her, look, we are not in the government, you know, there's

        nothing we could do to kind of to address this issue, and -- but then he said, when

        we win, come back see us again.

               So that's -- I think that phrase I remember very distinctly, because when he

        said that when we win, I thought to myself, yeah, right, like kind of -- because I

        was absolutely certain they were not going to win. And so that I remember

        correctly. So maybe the reference which is something you referred to, I think that

        was the stuff. Like when we win, come see us again, something to that effect.

               MR. SWALWELL: Did anyone else reference if they were to win, or

        discuss that?

               MR. AKHMETSHIN: He clearly was an alpha male in this whole -- he was

        the one who kind of ran this thing. So I think he was the only one who really kind

        of spoke meaningfully there.

               MR. SWALWELL: The documents that Natalia brought to the meeting,

        were there enough for every person at the table, or was there only one set?

               MR. AKHMETSHIN: I don't think she -- I haven't seen her distributing like

        around the table, but I don't know whether she had them with her at the meeting.


                           UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 138 of 166
                                                                                         138
                           UNCLASSIFIED, COMMITTEE SENSITIVE


        And, again, you know, when they were leaving I don't know whether they changed

        hands or not or she left it with them. She was kind of like dejected afterwards, so

        I don't think -- I don't remember if documents were given or not.

               MR. SWALWELL: Were the documents in English or Russian, or both?

               MR. AKHMETSHIN: I don't remember.

               MR. SWALWELL: Did you view the documents?

               MR. AKHMETSHIN: I saw the documents. I would assume it was in

        English, but I don't remember exactly. It would be ridiculous to bring Russian

        language documents to a meeting of English speakers. I would say it probably

        was in English.

               MR. SWALWELL: Did you review the documents at the lunch before the

        meeting?

               MR. AKHMETSHIN: I did not.

               MR. SWALWELL: You did not.

               MR. AKHMETSHIN: I was aware, because I've seen that file before, so I

        assumed that was it.

               MR. SWALWELL: When you saw the file before, were they in English or

        Russian?

               MR. AKHMETSHIN: I think I've seen a Russian version of that, but -- so I

        thought that was something to -- I might have like skimmed through. But it was

        clear to me that was about the Ziff Brother kind of --

               MR. SWALWELL: When would you might have skimmed through them?

               MR. AKHMETSHIN: At the lunch, yes. At the lunch. When I came in,

        you know, they were already in conversation. They were already -- and have

        eaten before. So I came in and I remember I had like an expresso with them and


                           UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 139 of 166
                                                                                         139
                           UNCLASSIFIED, COMMITTEE SENSITIVE


        kind of -- and they were kind of finishing their meal. And there's this kind

        of conver -- and there was already kind of -- you know, when you come in, like

        conversation already going and kind of you are --

               MR. SWALWELL: Did you arrive at that lunch with Natalia, or did she get

        there before?

               MR. AKHMETSHIN: No, I came there, already they had been there

        already. So I arrived, they are way into their lunch. I don't know when they

        started, but when I came in they were already like finishing their meal.

               MR. SWALWELL: At any point when you were at the lunch, were Hillary

        Clinton's emails ever discussed?

               MR. AKHMETSHIN: I don't remember that.

               MR. SWALWELL: Is that something you would remember?

               MR. AKHMETSHIN: I would remember it, because I remember what was

        discussed at that meeting. The different tax avoidance schemes in the history of

        Russian economy, history of these bubbles and schemes. So they were like -- I

        remember they were going for these like -- some of these ways people steal

        money in Russia.

               MR. SWALWELL: And just going back to these documents, did they

        reference the Democratic Party at all, from what you viewed?

               MR. AKHMETSHIN: I think the documents were mostly about these like,

        you know, commercial, how -- explaining how the crime took place, you know, how

        they structured the crime and what was this -- what amounts of money,

        companies, corporations.

               But I think there was somewhere like mention of the DNC, because I

        remember DNC was something which kind of was spoken about. I don't


                           UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 140 of 166
                                                                                           140
                           UNCLASSIFIED, COMMITTEE SENSITIVE


        remember as a term "Democratic Party" per se was used, if it was.

               MR. SWALWELL: Now, Natalia brought her own translator, is that right?

               MR. AKHMETSHIN: Correct.

               MR. SWALWELL: What did you understand Mr. Kaveladze's role to be?

               MR. AKHMETSHIN: He brought us there, I guess. I don't know what his

        role was, but from practically, he kind of brought us there and we came into the

        meeting.

               MR. SWALWELL: Did Natalia ever tell you that Mr. Kaveladze was going

        to be the translator?

               MR. AKHMETSHIN: No, because when I came in, the translator was with

        her already. It was Kaveladze, her and the translator at the restaurant.

               MR. SWALWELL: If Mr. Kaveladze was the person who brought you in, as

        you said, you went through without going through security, did it strike you as

        unusual that he didn't play any role in the meeting?

               MR. AKHMETSHIN: I thought the whole meeting was unusual. I don't

        remember --

               MR. SWALWELL: Hold on, Mr. Akhmetshin.

               Did Mr. Kaveladze say anything during the meeting?

               MR. AKHMETSHIN: Not to my recollection.

               MR. SWALWELL: Did you ever see him greet Don Jr.?

               MR. AKHMETSHIN: I think -- if I remember correctly, we were sitting on

        opposite sides. I mean, there was -- at the end there was this kind of handshake

        kind of thing, but I don't remember it was in the beginning or not.

               MR. SWALWELL: Did Mr. Kaveladze ever greet Jared Kushner?

               MR. AKHMETSHIN: Again, I don't know. Jared Kushner was not there


                           UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 141 of 166
                                                                                          141
                           UNCLASSIFIED, COMMITTEE SENSITIVE


        when we were leaving. He left already.

               MR. SWALWELL: You have a pretty clear memory of that.

               MR. AKHMETSHIN: I remember him leaving. As I mentioned to you, this

        like episode where I was thinking like he might have known the Ziff Brothers. So

        that's why I remember. He left -- he left before the meeting ended.

               MR. SWALWELL: Did Mr. Kaveladze ever greet Paul Manafort?

               MR. AKHMETSHIN: I don't remember.

               MR. SWALWELL: Did you ever see Mr. Kaveladze speak with

        Mr. Goldstone?

               MR. AKHMETSHIN: Yes. They seemed to know each other, yes.

               MR. SWALWELL: Was that before or after the meeting?

               MR. AKHMETSHIN: It was before the meeting. When we came in, there

        was this kind of some conversation, because they had -- they clearly knew each

        other. So that was clear to me at least, or, at least, again, I assume. I'm not

        certain.

               MR. SWALWELL: Do you ever use the -- or have you ever used the

        messenger app Telegram?

               MR. AKHMETSHIN: I do, yes.

               MR. SWALWELL: You do. How long have you been using that?

               MR. AKHMETSHIN: For a long time, since probably it was invented. It's

        a free way to speak with foreigners.

               MR. SWALWELL: Have you ever communicated with Natalia via

        Telegram?

               MR. AKHMETSHIN: Yes, I have, when she's in Russia.

               MR. SWALWELL: How about with Ike, have you ever communicated with


                           UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 142 of 166
                                                                                             142
                            UNCLASSIFIED, COMMITTEE SENSITIVE


        him via Telegram?

               MR. AKHMETSHIN: I don't remember. I think I used WhatsApp. I might

        have. You know, it could be.

               MR. SWALWELL: When would you have communicated with Ike through

        a messenger?

               MR. AKHMETSHIN: In the summer of this year.

               MR. SWALWELL: With regards to what?

               MR. AKHMETSHIN: Well, when this whole -- in the spring, when this

        whole, like, hysteria, I would call about Russia started, you know, all these

        contacts, it was very clear to me that this meeting -- it's a matter of time until the

        fact of the meeting will come out. And, you know, it's -- and when people were

        kind of chased for less unusual kind of reasons. For example, I remember for a

        while there was this Russian -- this old guy, old ambassador. He met with some

        people, and it was like a huge story. Like yeah, ambassador meets with this

        campaign, which I personally think that wasn't unusual. I mean, I'm sure there's

        like other ambassadors met with the campaign as well.

               So it was clear to me that it's really a matter of time, because, you know, it

        was very serious effort, which I'm sure was warranted as well, so --

               MR. SWALWELL: So, just so I understand, you and Mr. Kaveladze spoke

        via a messenger app before it was public that you had the meeting at Trump

        Tower?

               MR. AKHMETSHIN: Correct. And then I met him in person.

               MR. SWALWELL: When did you meet him in person?

               MR. AKHMETSHIN: Sometime in June, I think. June of this year.

               MR. SWALWELL: Where did you meet him?


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 143 of 166
                                                                                          143
                            UNCLASSIFIED, COMMITTEE SENSITIVE


               MR. AKHMETSHIN: He was staying in a hotel, was in Moscow already,

        because I take my daughter to Russia when her school is over for summer for

        grandmother and things. So I remember we just probably -- it was around, like,

        maybe 15th or -- between 15th and 20th, maybe later. Around the 20th of June.

        So I contacted him to set up a meeting, and he said, I'm going to be in Moscow,

        let's meet there.

               MR. SWALWELL: And the purpose of the two of you meeting after the

        June 9th, 2016, meeting but before that meeting would become public, was for you

        to talk about that meeting?

               MR. AKHMETSHIN: Correct. I told him we should tell about this meeting

        ourself so it doesn't become so crazy. We should get ahead of the story.

               MR. SWALWELL: Did you get ahead of the story?

               MR. AKHMETSHIN: No. I wish we were.

               MR. SWALWELL: Did you tell anyone else?

               MR. AKHMETSHIN: Say again?

               MR. SWALWELL: Did you tell anybody else other than the people who

        were in that meeting that this had occurred?

               MR. TREMONTE: Other than your lawyers.

               MR. AKHMETSHIN: About the meeting or -- I'm sorry.

               MR. SWALWELL: I'll rephrase it. Other than the individuals who were at

        the meeting and the lawyers you have spoken to about the meeting, prior to it

        becoming public, did you tell anybody else about that meeting?

               MR. AKHMETSHIN: I told two journalists.

               MR. SWALWELL: Which journalists?

               MR. TREMONTE: Can you give us a second?


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 144 of 166
                                                                                            144
                            UNCLASSIFIED, COMMITTEE SENSITIVE


                [Discussion off the record.]

                MR. TREMONTE: Thanks very much.

                MR. SWALWELL: Who were the journalists?

                MR. AKHMETSHIN: There's a journalist from Associated Press, AP

        journalist.

                MR. SWALWELL: I'm sorry?

                MR. AKHMETSHIN: There was one journalist from Associated Press, AP

        journalist.

                MR. SWALWELL: Which journalist?

                MR. AKHMETSHIN: He used to be diplomatic editor. His name is

        Desmond Butler.

                MR. SWALWELL: Who was the other one?

                MR. AKHMETSHIN: Another one is a journalist with BuzzFeed. His

        name is Aaron Roston, R-o-s-t-o-n.

                MR. SWALWELL: Did you tell these journalists about the June 9th

        meeting prior to it becoming public?

                MR. AKHMETSHIN: I have, yes. I did.

                MR. SWALWELL: When you and Ike met in Moscow --

                MR. AKHMETSHIN: I wish I had gloves.

                MR. SWALWELL: When you and Ike met in Moscow, what did you

        discuss?

                MR. AKHMETSHIN: I told Ike -- it was very -- we had a breakfast and it

        was very -- before that, I also met with Veselnitskaya in May of this year in New

        York.

                MR. SWALWELL: Was the purpose of that meeting to also talk about the


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 145 of 166
                                                                                            145
                           UNCLASSIFIED, COMMITTEE SENSITIVE


        June 9th, 2016 meeting that had not yet become public?

               MR. AKHMETSHIN: Correct, yes.

               MR. SWALWELL: And what was the purpose of meeting with

        Mrs. Veselnitskaya?

               MR. AKHMETSHIN: I told her, like, this story is a very important story for

        American news discourse and political discourse, and it's a matter of time when

        the story kind of comes out. So if we tell the story ourselves, it will be less crazy.

        And it was crazy, trust me.

               MR. SWALWELL: Did Mr. Kaveladze want to get ahead of the story?

               MR. AKHMETSHIN: You know, he kind of was -- he was kind of

        philosophical about it.

               MR. SWALWELL: What do you mean? What did he say?

               MR. AKHMETSHIN: He said, you know what, they don't even know you

        were there, and -- because he said -- because he knew that the meeting was

        going to be -- I think that he was aware that this meeting was disclosed to whoever

        was -- maybe to you guys. I don't know. It was disclosed to someone. And he

        was kind of philosophical about that. And he said, you know what, no one even

        knows who you are and they don't even remember you. So let's --

               MR. SWALWELL: Was he encouraging you not to go public with the

        meeting?

               MR. AKHMETSHIN: No. I -- first of all, it was -- it wasn't my story. You

        know, I was brought in. It was a client's story. I kind of had a duty to my clients

        to -- unless they would disclose it. I thought it's important to disclose that

        meeting, and kind of, at least, to have it told ourselves, not as something sinister

        and this like, oh, you know, this KGB came and then they directed Trump to run


                           UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 146 of 166
                                                                                                  146
                            UNCLASSIFIED, COMMITTEE SENSITIVE


        his campaign. That's ridiculous. But, unfortunately, that's how it ended.

               MR. SWALWELL: When you spoke with Ms. Veselnitskaya, what was the

        conversation there about the June 9th meeting?

               MR. AKHMETSHIN: The same thing.

               MR. SWALWELL: And what did she want to do?

               MR. AKHMETSHIN: You know, I remember I had like maybe a 5-minute

        conversation where we stepped out. She was -- I think there was some fear for

        legal things, and so she stepped away. She had a cigarette outside. You know,

        they have a little courtyard there in the hotel where she stayed. And I said, like,

        look, this is crazy. It's going to kind of come out. Let's tell it. You know, there

        are journalists already -- at that time, I told her there are journalists who could

        write it, and then let's tell it in our own words, because if you don't tell your story

        someone tells it for you. And she said, oh, no, you know. She was kind of

        dismissive of my stuff. And, again, it was like a short conversation. And look, I

        could only tell what I can tell.

               MR. SWALWELL: When you spoke with Ms. Veselnitskaya about the June

        9th meeting, did you recollect what had happened in the June 9th meeting? Like,

        did you guys share what your recollections were of the meeting?

               MR. AKHMETSHIN: No, I don't remember. Really, I mean, she stepped

        out to have a cigarette. Kind of I was there, stood by the -- I knew that she's

        going to be there, and kind of I didn't even have a chance to reach out to her. So

        it kind of was a very rare opportunity when I could see her. So, you know, I told

        her, let's do it. And then she kind of was dismissive of this thing, said oh, no, just

        kind of --

               MR. SWALWELL: Did she have an opinion as to whether or not you


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 147 of 166
                                                                                             147
                            UNCLASSIFIED, COMMITTEE SENSITIVE


        should get the story out?

               MR. AKHMETSHIN: I was never -- because, you know, I have a duty to

        my clients. Just there are things which I --

               MR. SWALWELL: My question was, did she express an opinion, yes or

        no, to get the story out?

               MR. AKHMETSHIN: She didn't want to -- she did not want to get the story

        out, or she was kind of dismissive of my concerns.

               MR. SWALWELL: Did she urge you to not say anything about it?

               MR. AKHMETSHIN: No, she didn't say anything.

               MR. SWALWELL: When you spoke to Ike in Moscow, did the two of you

        discuss what you had recollected occurring at the June 9th meeting?

               MR. AKHMETSHIN: No. He -- I told him we should get the story out, it's

        a matter of time.

               MR. SWALWELL: Other than --

               MR. AKHMETSHIN: He actually agreed with me. He said, yes, that's kind

        of -- it's important to do this. But, again, he said, it's not my story, and so, I

        cannot make a call on that.

               MR. SWALWELL: Other than speaking to the two journalists, did you ever

        tell anybody in Russia about the June 9th meeting?

               MR. AKHMETSHIN: No.

               MR. SWALWELL: You're kind of laughing.

               MR. AKHMETSHIN: No. It's -- I mean, it's ridiculous. I mean, I thought

        the whole meeting was ridiculous.

               MR. SWALWELL: Well, I guess, just as you had said, you were asked

        about -- you were asked to go to the meeting about 2 hours before. Is that right?


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 148 of 166
                                                                                       148
                             UNCLASSIFIED, COMMITTEE SENSITIVE


               MR. AKHMETSHIN: Even less, I think.

               MR. SWALWELL: You're in New York at Trump Tower, right?

               MR. AKHMETSHIN: Correct.

               MR. SWALWELL: And it's the midst of a U.S. Presidential election?

               MR. AKHMETSHIN: Yes.

               MR. SWALWELL: Had you ever met before with a Presidential candidate

        or their family?

               MR. AKHMETSHIN: I knew Hillary Clinton, but --

               MR. SWALWELL: Well, I guess had you ever met with a Presidential

        candidate during a Presidential campaign, or their family?

               MR. AKHMETSHIN: No, and I have no interest.

               MR. SWALWELL: My question is, it seems like this is a pretty exciting

        thing to go to, right, something you would remember.

               MR. AKHMETSHIN: Not for me. I was curious, but not excited.

               MR. SWALWELL: And after that meeting, you didn't share it with anyone

        else in the world?

               MR. AKHMETSHIN: I shared it with two buddies of mine.

               MR. SWALWELL: The two reporters?

               MR. AKHMETSHIN: Yes.

               MR. SWALWELL: And you didn't tell anyone else in the world that you had

        gone to Trump Tower and met with the President's son?

               MR. AKHMETSHIN: I might have mentioned it to my wife.

               MR. SWALWELL: I'm sorry?

               MR. AKHMETSHIN: I might have mentioned it to my wife, who doesn't

        really care about those things.


                             UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 149 of 166
                                                                                         149
                            UNCLASSIFIED, COMMITTEE SENSITIVE


                MR. SWALWELL: No one else?

                MR. AKHMETSHIN: No.

                MR. SWALWELL: Did you ever talk on any of those -- well, which

        messenger apps do you use other than Telegram and WhatsApp?

                MR. AKHMETSHIN: WhatsApp. I think sometimes Signal, but Signal --

                MR. SWALWELL: When did you download Signal?

                MR. AKHMETSHIN: Well, when it came out. It's -- they're all free apps.

        You know, just some of them work well, and then they stop working, because too

        many people use them, so that's kind of -- or then upgrade the capacity. I talk to

        my sister all the time on Telegram, not because we have something fun to discuss,

        but, you know, just like it's cheap.

                MR. SWALWELL: Was it ever discussed -- were any -- let me rephrase

        that.

                At the June 9th meeting, was there ever discussion about people in the

        meeting communicating by messenger apps?

                MR. AKHMETSHIN: I don't remember any reference to it.

                MR. SWALWELL: Was it ever suggested that people in the meeting

        should download messenger apps to stay in contact going forward?

                MR. AKHMETSHIN: No, I don't remember that.

                MR. SWALWELL: Have you ever communicated with Jared Kushner by

        any messenger app?

                MR. AKHMETSHIN: No.

                MR. SWALWELL: How about Paul Manafort?

                MR. AKHMETSHIN: Never.

                MR. SWALWELL: How about Donald Jr.?


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 150 of 166
                                                                                     150
                          UNCLASSIFIED, COMMITTEE SENSITIVE


              MR. AKHMETSHIN: No.

              MR. SWALWELL: How about Rob Goldstone?

              MR. AKHMETSHIN: No.

              MR. SWALWELL: Have you ever met Felix Sater?

              MR. AKHMETSHIN: No.

              MR. SWALWELL: Do you know that name?

              MR. AKHMETSHIN: I -- from the newspapers only.

              MR. SWALWELL: Have you ever worked with anyone who did business

        with any of Donald Trump's projects in Kazakhstan?

              MR. AKHMETSHIN: No.

              MR. SWALWELL: Are you familiar with Donald Trump trying to do

        business in Kazakhstan?

              MR. AKHMETSHIN: I have seen stories around it.

              MR. SWALWELL: Do you have any personal knowledge of any of those

        businesses?

              MR. AKHMETSHIN: I don't have any personal knowledge of those

        interactions. And I think it was the other way around. I think Kazakhstan wanted

        to do business with him here.

              MR. SWALWELL: How do you know that?

              MR. AKHMETSHIN: From the newspapers.

              MR. SWALWELL: Did you ever have any clients who were seeking to do

        business with Donald Trump?

              MR. AKHMETSHIN: No.

              MR. SWALWELL: Did you ever work with Gazprom as a client?

              MR. AKHMETSHIN: Never.


                          UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 151 of 166
                                                                                            151
                            UNCLASSIFIED, COMMITTEE SENSITIVE


               MR. SWALWELL: How about Rosneft?

               MR. AKHMETSHIN: No.

               MR. SWALWELL: You mentioned that when Mr. Schiff asked you about

        the statement you made to the Financial Times about not, quote/unquote, "fucking

        with the state," is there anything about your testimony today that you have not told

        us because you are afraid that it would reflect poorly on Russia?

               MR. AKHMETSHIN: No. I am very critical of Russia.

               MR. SWALWELL: I'm sorry?

               MR. AKHMETSHIN: I am very critical of Russia personally myself.

               MR. SWALWELL: But you did make a statement that you go out of your

        way not to fuck with the state.

               MR. AKHMETSHIN: I would probably be careful not to take a client which

        will be against the Russian State. But it's my choice to take clients or not. I

        mean, there are other clients I wouldn't take.

               MR. SWALWELL: When was the last time you went to Russia?

               MR. AKHMETSHIN: About 3 weeks ago.

               MR. SWALWELL: Did you discuss --

               MR. AKHMETSHIN: Or 4 weeks. Maybe more. I don't remember.

               MR. SWALWELL: How many times have you gone to Russia since the

        election in 2016?

               MR. AKHMETSHIN: And reenter? In the summer, I try to leave

        Washington. You know, my daughter is there, so -- but sometimes I do trips like

        coming in and out of Russia summertime. And maybe five, six times since then.

               MR. SWALWELL: And have you discussed with anyone on any of those

        trips to Russia your testimony to this committee or any investigative body in the


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 152 of 166
                                                                                             152
                            UNCLASSIFIED, COMMITTEE SENSITIVE


        U.S. Government?

               MR. AKHMETSHIN: No.

               MR. SWALWELL: I'm going to pass it to Mr. Schiff.

               MR. SCHIFF: Mr. Akhmetshin, you said you had spoke with AP and

        BuzzFeed about the meeting. Did you initiate the contact with them to tell them

        about the meeting, or did they call you about it?

               MR. AKHMETSHIN: They're very old friends of mine, so I mentioned to

        them because it's kind of something funny.

               MR. SCHIFF: Well, I don't think it's something funny. You were

        concerned about this coming out and that there would be a commotion about it

        and wanted to get the story out first, correct?

               MR. AKHMETSHIN: Correct, yes.

               MR. SCHIFF: And you raised this with your client, Mrs. Veselnitskaya, and

        she was not supportive of the idea of your fronting the story, correct?

               MR. AKHMETSHIN: Correct, yes.

               MR. SCHIFF: But you did it anyway?

               MR. AKHMETSHIN: I mentioned it to these reporters maybe sometime

        like in the summer, even like a few weeks after the meeting happened. So it

        was -- I mentioned it right away after the -- I mean, like way before this -- I'm sorry,

        way before this whole craziness about Russian contacts was even an issue.

               MR. SCHIFF: So you told Mr. Butler at the AP about this meeting well

        before it became public?

               MR. AKHMETSHIN: Oh, yes, a year before.

               MR. SCHIFF: And when you had the meeting with Mrs. Veselnitskaya and

        asked her about getting the story out, and she downplayed that idea, did you


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 153 of 166
                                                                                                153
                            UNCLASSIFIED, COMMITTEE SENSITIVE


        subsequently talk with Mr. Butler again?

               MR. AKHMETSHIN: He, from time to time, would encourage me

        to -- because he was very excited to run that story. But, you know, I said like,

        look, it's not my story. And then he actually -- I'm somewhat disappointed in the

        journalistic profession these days. But, you know, him and this other gentleman,

        they're very, I mean, honorable people. I said, like, look, I will tell the story and

        then just you -- but --

               MR. SCHIFF: Mr. Akhmetshin, my question is, after your conversation with

        Ms. Veselnitskaya in which she downplayed the idea of your getting the story out

        there, did you then call Mr. Butler again about this meeting?

               MR. AKHMETSHIN: I don't remember calling him. It's not like that's the

        only thing in my mind.

               MR. SCHIFF: Did you speak with him again about this meeting after your

        meeting with Ms. Veselnitskaya?

               MR. AKHMETSHIN: I had already spoken with him in --

               MR. SCHIFF: Correct.

               MR. TREMONTE: Did you speak with him again?

               MR. AKHMETSHIN: I have, yes, yes. Not immediately afterwards, but at

        some point again.

               MR. SCHIFF: And subsequent to your meeting with Ms. Veselnitskaya,

        when you had contact with him, did you initiate that contact or did he?

               MR. AKHMETSHIN: I mean, we see each other socially.

               MR. TREMONTE: Do you remember one way or the other?

               MR. AKHMETSHIN: I don't remember. If the meeting somehow

        happened, I don't remember if it was him approaching me or me approaching him.


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 154 of 166
                                                                                          154
                           UNCLASSIFIED, COMMITTEE SENSITIVE


        But we regularly meet for lunch or drinks.

               MR. SCHIFF: And did you contact BuzzFeed after your meeting with Ms.

        Veselnitskaya?

               MR. AKHMETSHIN: I probably speak to that guy every day.

               MR. SCHIFF: How do you speak with him every day?

               MR. AKHMETSHIN: He's a buddy of mine. I'm sure you have friends you

        hang out with. You're a much busier person.

               MR. SCHIFF: I don't hang out with friends from BuzzFeed every day.

               Well, did you initiate contact with the Associated Press or BuzzFeed after

        the meeting with Ms. Veselnitskaya, in an effort to shape the story about what

        happened at Trump Tower?

               MR. AKHMETSHIN: No. They reached out to me. I mean,

        they -- they -- from time to time, they were pestering me, saying like, you know, let

        us run that story. And I said, look, it's not my story. And then kind of that's

        where it was, and they were respectful of this.

               MR. SCHIFF: During the meeting at Trump Tower, did the meeting begin

        with a discussion of the Ziff Brothers and the documents in the folder?

               MR. AKHMETSHIN: Our meeting began with, like, small talk.

               MR. TREMONTE: After small talk.

               MR. AKHMETSHIN: After small talk, yes. Ziff Brothers. Ziff Brothers,

        DNC, disappointment there's nothing on Hillary, adoption stuff, wrap up and --

               MR. SCHIFF: So Donald Trump Jr. made it clear he was disappointed

        there wasn't a more direct connection to Hillary?

               MR. AKHMETSHIN: Not in his words, but I sensed that, yes.

               MR. SCHIFF: You could tell from his demeanor that he was hoping for a


                           UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 155 of 166
                                                                                              155
                             UNCLASSIFIED, COMMITTEE SENSITIVE


        lot more than what was presented to him?

                 MR. AKHMETSHIN: Correct, yes. It was palpable almost.

                 MR. SCHIFF: It was palpable?

                 You have to answer yes --

                 MR. AKHMETSHIN: Yes, sir.

                 MR. SCHIFF: -- or no, as the case may be.

                 Was it also palpable that Mr. Kushner lost interest in the meeting when it

        became clear it was not going to be about better dirt on Hillary Clinton?

                 MR. AKHMETSHIN: I don't remember at what point he left. Like he

        definitely was there for Ziff Brothers discussion. I don't know when, at what point.

        Somewhere afterwards, he left, but he was present there for the Ziff Brothers

        presentation.

                 MR. SCHIFF: And he didn't seem particularly interested in the adoptions

        issue?

                 MR. AKHMETSHIN: No. I'm not even sure he was there for the adoption

        part.

                 MR. SCHIFF: Do you know whether he was also under the impression he

        was going to be getting better stuff on Hillary Clinton at the meeting?

                 MR. AKHMETSHIN: I'm not sure, sir.

                 MR. SCHIFF: And how about Mr. Manafort, did he lose interest after the

        Ziff Brothers part of the conversation?

                 MR. AKHMETSHIN: I think he really seemed so disengaged in the

        beginning. He was like sitting in his chair like on his phone, and kind of -- I

        don't -- he was not engaged at all, actually.

                 MR. SCHIFF: And do you recall whether Mr. Kushner asked a question


                             UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 156 of 166
                                                                                            156
                            UNCLASSIFIED, COMMITTEE SENSITIVE


        along the lines of whether that was it, or there was any other information pertinent

        to Clinton?

               MR. AKHMETSHIN: I don't remember. And I think that it is, again, my

        recollection, and I'm not certain, absolutely certain about this, but, you know, the

        person who ran this whole meeting was Trump Jr., and he seems like the guy who

        was like directing. I don't think that people kind of even spoke outside him. I

        think he was like the alpha person in that.

               MR. SCHIFF: So you don't recall one way or the other whether Mr.

        Kushner said anything along those lines?

               MR. AKHMETSHIN: I don't remember, sir, no.

               MR. SCHIFF: Did you have any conversation during the meeting with Ms.

        Veselnitskaya or Kaveladze or the interpreter in Russian? Was there any

        discussion amongst yourselves in Russian?

               MR. AKHMETSHIN: During the meeting?

               MR. SCHIFF: During the Trump Tower meeting.

               MR. AKHMETSHIN: No, I don't remember.

               MR. SCHIFF: So there was no sidebar in which you conversed with each

        other in which you communicated to Ms. Veselnitskaya that either this doesn't

        seem to be what they're interested in or anything along those lines?

               MR. AKHMETSHIN: No, that I don't remember. And it would have been

        kind of -- it was very -- kind of very fast, like, back-and-forth meeting. So I don't

        think we even had -- now we have this like time to step out or something. No, it

        was nothing like that.

               MR. SCHIFF: Do you know whether Ms. Veselnitskaya has any ties to

        Russian intelligence?


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 157 of 166
                                                                                       157
                             UNCLASSIFIED, COMMITTEE SENSITIVE


                 MR. AKHMETSHIN: I'm not aware of any.

                 MR. SCHIFF: Would you know if she had?

                 MR. AKHMETSHIN: I wouldn't.

                 MR. SCHIFF: Do you know how she was able to get the meeting at Trump

        Tower with these three top people during the campaign?

                 MR. AKHMETSHIN: She didn't tell me.

                 MR. SCHIFF: Did she tell you what your role in the meeting was supposed

        to be?

                 MR. AKHMETSHIN: She asked me about this whole -- you know, this

        Browder issue. She said, why don't you tell me first. And that's -- so I assume I

        was brought in to talk about this whole Browder adoption/Magnitsky

        misrepresentation.

                 MR. SCHIFF: You mentioned earlier in testimony that the Magnitsky Act

        had affected so many people, and you expressed concern about that.

                 MR. AKHMETSHIN: Correct, yes.

                 MR. SCHIFF: What people are you talking about?

                 MR. AKHMETSHIN: American citizens and Russian kids.

                 MR. SCHIFF: It also affects the people who are sanctioned under the Act,

        does it not?

                 MR. AKHMETSHIN: They are absolutely meaningless.

                 MR. SCHIFF: They're what?

                 MR. AKHMETSHIN: People who are sanctioned by that Act are nobodies.

        There's a prison doctor. Does he have an account in the United States? It's

        ridiculous.

                 MR. SCHIFF: So everyone sanctioned under the Magnitsky Act is a


                             UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 158 of 166
                                                                                              158
                            UNCLASSIFIED, COMMITTEE SENSITIVE


        nobody, in your view?

               MR. AKHMETSHIN: I -- you know, people keep adding -- U.S.

        Government keeps adding people to it, but the ones which I've seen, these people

        are there like prison warden, some lieutenant from police, or colonel of the

        investigative body, prosecutor. I doubt they have any financial interest in this

        country.

               MR. SCHIFF: Well, these were people who were involved in the detention

        and ultimate death of Mr. Magnitsky, were they not?

               MR. AKHMETSHIN: I believe so, yes. And I think that prison -- I do

        believe that he -- it's a tragedy. He was a young man and had two kids. It's

        really disgusting. But sadly, people die in prison on Rikers Island often, too.

               MR. SCHIFF: You mentioned that -- and I apologize, I think I was out of

        the room -- that you didn't believe the allegations in the dossier. Is that fair to

        say?

               MR. AKHMETSHIN: I was skeptical of it, yes.

               MR. SCHIFF: And why are you skeptical?

               MR. AKHMETSHIN: It was -- these things look so incredible, incredible

        sounding. Just all these things. I come -- I don't know. Again, I scanned

        through this thing. I was very skeptical of this document altogether.

               MR. SCHIFF: But you testified you don't really understand how Russian

        intelligence operates. Is that fair to say?

               MR. AKHMETSHIN: Was it about Russian intelligence?

               MR. SCHIFF: Well, do you understand how Russian intelligence

        operates?

               MR. AKHMETSHIN: No more than you. Maybe you probably know more


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 159 of 166
                                                                                           159
                           UNCLASSIFIED, COMMITTEE SENSITIVE


        than I do.

               MR. SCHIFF: So what is your answer? Do you understand how Russian

        intelligence operates?

               MR. AKHMETSHIN: No.

               MR. SCHIFF: Do you have any independent basis to either verify or refute

        the allegations in the dossier?

               MR. AKHMETSHIN: I have no independent way to have my opinion one

        way or another.

               MR. SCHIFF: You mentioned that it came to your attention that the facts

        behind the Magnitsky Act were not true, and this is how you got involved in this

        issue. How did that come to your attention?

               MR. AKHMETSHIN: I have conducted research in run-up to depositions in

        the civil forfeiture case in Southern District. And I was just reading documents

        side by side, Russian and English documents, and I saw that English translations

        were doctored and fabricated. You know, there are paragraphs there which are

        important paragraphs and the facts were misrepresented.




                           UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 160 of 166
                                                                                          160
                             UNCLASSIFIED, COMMITTEE SENSITIVE


         [1:54 p.m.]

               MR. SCHIFF: Those were -- if I understood correctly, and correct me if I

        am wrong -- those were in-court pleadings.

               MR. AKHMETSHIN: Correct.

               MR. SCHIFF: The translation of documents for the pleadings were

        inaccurate translations. Is that what you're saying? That they were lifted from

        the Magnitsky website or the Browder website?

               MR. AKHMETSHIN: Correct. They were lifted and prosecutors setting I

        think that they just presented them, they filed them from -- and with the reference

        to the website. And I actually went and checked where this stuff is online as well.

        So I just -- I made -- I did it very diligently.

               But I saw that stuff on the Magnitsky website is -- English translations are

        inaccurate. And some of the facts -- you know, I also looked into Mr. Browder's

        testimony as to your colleagues and he testified by that time twice.

               MR. SCHIFF: My question, Mr. Akhmetshin, is why did you initiate this

        research into whether the facts of the Magnitsky Act were true?

               MR. AKHMETSHIN: I initiated research as a part of my work. I did work

        for research in -- I was preparing questions for the position.

               MR. TREMONTE: You don't want to get too specific --

               MR. AKHMETSHIN: Yes. So I did it --

               MR. TREMONTE. But in connection with the work on the civil lawsuit.

               MR. AKHMETSHIN: Correct.

               MR. SCHIFF: So prior to your work for the foundation --

               MR. AKHMETSHIN: Correct.

               MR. SCHIFF: -- and during your work on the Prevezon litigation --


                             UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 161 of 166
                                                                                           161
                            UNCLASSIFIED, COMMITTEE SENSITIVE


                MR. AKHMETSHIN: Correct.

                MR. SCHIFF: -- you learned information that was inconsistent with Mr.

        Browder's account of what happened with Mr. Magnitsky.

                MR. TREMONTE: Did you say prior to the work on the Prevezon

        litigation?

                MR. SCHIFF: No. Prior to work for the foundation and during the work for

        Prevezon.

                MR. AKHMETSHIN: That is correct, sir. Yes.

                MR. SCHIFF: Certain facts came to your attention you thought were

        inconsistent with Mr. Browder's account --

                MR. AKHMETSHIN: Correct.

                MR. Schiff: -- about what happened to Mr. Magnitsky.

                MR. AKHMETSHIN: Correct.

                MR. SCHIFF: Can you just tell us generally what the Prevezon litigation

        involved, not any attorney-client matter -- but were the allegations or what the

        issues involved in the litigation?

                MR. AKHMETSHIN: Prevezon as a corporation, Cyprus also,

        Cyprus-based corporation which is -- was accused by the prosecutor in Southern

        District of laundering proceeds of alleged theft of taxes from Russian treasury.

        And so the case was brought in and -- but never, never kind of --

                MR. TREMONTE: That's your understanding of the case? What you just

        said?

                MR. AKHMETSHIN: That is my understanding of the case. Thank you.

                MR. TREMONTE: Okay.

                MR. SCHIFF: So Prevezon was accused of money


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 162 of 166
                                                                                            162
                            UNCLASSIFIED, COMMITTEE SENSITIVE


        laundering -- laundering money through Cyprus that involved Russian tax money.

               MR. AKHMETSHIN: I'm not sure about Cyprus part, but it was accused by

        U.S. prosecutors of laundering some of the illegal alleged tax theft money for

        these real estate projects in the United States.

               MR. SCHIFF: And Prevezon, is Mr. Katzyv one the principals of

        Prevezon?

               MR. AKHMETSHIN: Correct. Yes.

               MR. SCHIFF: And was it in the interest of Prevezon to discredit

        Mr. Browder in connection with that litigation?

               MR. AKHMETSHIN: I'm sure they would have been happy to show that he

        fabricated the facts and lied.

               MR. TREMONTE: That's an assumption of yours?

               MR. AKHMETSHIN: It's only assumption. I am not -- I cannot tell what's

        in their heads. But I think that it will be good for a lot of people, not just Prevezon.

               MR. SCHIFF: Was Mr. Browder going to be a witness for the government

        in the litigation against Prevezon?

               MR. AKHMETSHIN: I believe he was a witness.

               MR. SWALWELL: Have you ever met Attorney General Jeff Sessions?

               MR. AKHMETSHIN: Not in person, no.

               MR. SWALWELL: How did you meet him?

               MR. AKHMETSHIN: I did not.

               MR. SWALWELL: Have you talk to him before on the phone?

               MR. AKHMETSHIN: [Nonverbal response.]

               MR. SWALWELL: How about George Papadopoulos?

               MR. AKHMETSHIN: No.


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 163 of 166
                                                                                         163
                            UNCLASSIFIED, COMMITTEE SENSITIVE


                MR. SWALWELL: Carter Page?

                MR. AKHMETSHIN: No.

                MR. SWALWELL: Rick Dearborn?

                MR. AKHMETSHIN: No.

                MR. SWALWELL: May 4th of this year Michael Weiss of CNN published a

        CNN Investigates article about you and Dana Rohrabacher. Are you familiar of

        that?

                MR. AKHMETSHIN: Correct. Yes.

                MR. AKHMETSHIN: And it said that the two of you met in April of this year

        in Berlin. Is that right?

                MR. AKHMETSHIN: Correct.

                MR. SWALWELL: In that story, Mr. Rohrabacher described you as

        someone with, as he quoted, an ulterior motive who is involved with people who

        have an agenda and also said he could not rule out that you might still be

        connected to the Russia security services. Did you see that?

                MR. AKHMETSHIN: I saw that, yes.

                MR. SWALWELL: Okay. When he said, still might be connected, can you

        just shed some light on that? Did he believe -- did he ever express to you that he

        believed you were connected to Russian intelligence services?

                MR. AKHMETSHIN: He never told me that. I've known him for a number

        of years. I don't think he has ever personally expressed this opinion to me. I

        was surprised. And I'm sure that might have been also quote --

                MR. SWALWELL: That might be what?

                MR. TREMONTE: Just answer the question.

                MR. AKHMETSHIN: Could you repeat the question again?


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 164 of 166
                                                                                             164
                             UNCLASSIFIED, COMMITTEE SENSITIVE


               MR. SWALWELL: Well, in the story it said that you might still be

        connected. Did he ever express to you that he believed you before were

        connected?

               MR. AKHMETSHIN: He has never mentioned that to me ever.

               MR. SWALWELL: Okay. And have you spoken to him since the story?

               MR. AKHMETSHIN: Since the story?

               MR. SWALWELL: That I referred to, the CNN story?

               MR. TREMONTE: May 4th, right?

               MR. SWALWELL: That's right.

               MR. AKHMETSHIN: No, I have not.

               MR. SCHIFF: Counsel, you had indicated that when my colleague asked

        about the documents that may be relevant to the questions we've asked, that you

        would take that request under advisement. We'll need to know whether you're

        going to comply with the request. And if there are documents that you believe are

        privileged, then we would need a privilege log. But if the response is ultimately,

        yes, there are responsive documents, but no, we won't provide them, then we'll

        need to know, because we would need to issue a subpoena.

               So I just want to make sure that we don't leave with the understanding that

        you're just going to take this under advisement.

               And I would add to the category of documents we will be interested that my

        colleague mentioned any documents that refer to in any way the meeting at Trump

        Tower. So that would include any communications on Telegram, or iMessage, or

        any other app, WhatsApp, between you and Mr. Kaveladze or Ms. Veselnitskaya

        or others, before or after or during that meeting, just so that we understand that

        that's part of our interest.


                             UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 165 of 166
                                                                                         165
                            UNCLASSIFIED, COMMITTEE SENSITIVE


               MR. TREMONTE: Thank you. We'll take that under advisement as well.

        Although I'm not thoroughly familiar with the procedure here, I have the feeling that

        I'm going to be in contact with some representative of the committee and may well

        get written correspondence in the near term. But I understand the request,

        Congressman, and we will, again, take it under advisement.

               MR. SCHIFF: We will be following up with you. Thank you.

               MR. CONAWAY: Sir, did you mention in the previous question that you

        met Hillary Clinton?

               MR. AKHMETSHIN: I'm sorry?

               MR. CONAWAY: That you've met Hillary Clinton?

               MR. AKHMETSHIN: I have. Yes.

               MR. CONAWAY: And when?

               MR. AKHMETSHIN: My colleague's wife used to be a close adviser, a

        confidant to her.

               MR. CONAWAY: Who is that?

               MR. AKHMETSHIN: Evelyn Liebermann.

               MR. CONAWAY: Your colleague's wife. Which one is the adviser, you

        colleague or your colleague's wife?

               MR. AKHMETSHIN: My colleague's wife.

               MR. CONAWAY: Is a what kind of adviser?

               MR. AKHMETSHIN: She worked for Hillary Clinton.

               MR. CONAWAY: On the campaign?

               MR. AKHMETSHIN: On the campaign, I think she worked for her. And as

        I remember she worked in the Senate for her, but in the White House she worked.

               MR. CONAWAY: All right. So how did you meet her, how did you meet


                            UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:18-mc-00013-EGS-RMM Document 48-1 Filed 05/14/20 Page 166 of 166
                                                                                           166
                           UNCLASSIFIED, COMMITTEE SENSITIVE


        Hillary Clinton through that?

               MR. AKHMETSHIN: Hillary Clinton through her, I mean, in her house,

        socially.

               MR. CONAWAY: So you've going to Hillary Clinton's house.

               MR. AKHMETSHIN: No. Hillary Clinton was a frequent guest in her

        house.

               MR. CONAWAY: Oh, at the colleague. So you were there at a

        fundraiser? What was the event?

               MR. AKHMETSHIN: No, it's just dinners, I think. Some functions, I think

        birthday parties or something to that effect. I met her a few times. Last time I

        saw her the funeral of Evelyn Lieberman.

               MR. CONAWAY: And so how often have you met with her?

               MR. AKHMETSHIN: Four or five times maybe.

               MR. CONAWAY: Okay. Do you think she'd recognize you on sight?

               MR. AKHMETSHIN: I'd be surprised.

               MR. CONAWAY: Did you donate to her campaign?

               MR. AKHMETSHIN: Never.

               MR. CONAWAY: Well, gentlemen, anything else?

               Thank you very much for your patience and your time today. The

        instruction that     give you at the beginning of the meeting will dictate the

        process going forward. And we appreciate you being here.

               For that, we're adjourned. Thank you.

               [Whereupon, at 2:10 p.m., the interview was concluded.]




                           UNCLASSIFIED, COMMITTEE SENSITIVE

     PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
